\L Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 1 of 91

 

UNITED sTATEs DIsTRJCT CoURT
tin%" dan -»a Pl~i ll = BATOR THE EASTERN DISTRICT oF PENNSYLVANIA

FRANK T. BRZOZOWSKI, Plaintiff SECOND AMENDED COMPLAINT FOR
EMPLOYMENT DISCRIMINATION,
CIVIL RIGHTS, TORTS,
l\/HSREPRESENTATION,

v. CONVERSION OF PROPERTY, CIVIL

CONSPIRACY TO DEFRAUD EMPLOY-
MENT, DECLARATORY AND
IN.TUNCTIVE RELIEF etc.

PENNSYLVANIA TURNPIKE COMMISSION

and THOMAS W. CORBETT, in his official CIVIL ACTION NO,IS-CV-2339-MAK

capacity as Governoi' of Pennsylvania, and his

successors in office; PENNSYLVANIA TURNPIKE F § L E D

COMl\/HSSIONERS, individually and as agents and

employers of the PTC: WILLIAM K. LIEBERMAN, JAN 04 zmg

Chairman; A. MlCHAEL PRATT, Esquii'e, Vice Chairrnan;

PASQUALE T. DEON, Sr., Seci'etai'y Treasurer; ByKATE BARKMABF§C!BFR

sEAN LoGAN, commissioner; BARRY J. sCI~ioCH, P~ C*”'K

P. E., Secretary of Ti'ansportation; PATRICIA

SCHLEGEL, individually and as agent and einployee;

JUDY TREASTER, individually and as agent and

employee; DOROTHY ROSS, individually and

as agent and employee; PATRICK CARO, individually

and as agent and employee; JlLL DAVIS, individually

and as agent and employee; DAVID SMITH, individually

and as agent and employee; LYNN FEEMAN, individually

and as agent and employee; and "TROOP T" OF THB

PENNSYLANIA STATE POLICE and CPL. SHAWN

KERNAGHAN, Bowmansville PSP Office, (Lancastei‘

County) individually and as agent and employee JURY TRIAL DEMANDED

 

-.ll‘dd *1- iin §l“?.

 

85

Defendants.

Pursuant to Fed. R.C.P. Rule lS(c)(l)(A)(B) Appellant, Frank T. Brzozowski (FTB),
incorporates by reference previous filings, as if set forth at length, the Cor_nplaint filed April 27,
2015; Amended Complaint filed Mal'ch 30, 2016, USDC motions and ré-sponses, documents in
USCA No 16-1697, and USCA No. l6~36()7, lnfoi'mal Reply Brief, the ASupplenfiental lnfoi'mal
Brief, and Exhibits, the documents in the Defen‘ed Appendix (Apx. 1-901) plus the incorporated
pro-se form from the USDC Clei'k (ApX. 246-47)'.

SECOND AMENDED COMPLAINT

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 2 of 91

2

l. lnvoking Fed. R.C.P Rule S(c), Plaintiff, Frank T. Brz;ozowski, pro-se, a single, gray
haired, heavy~set Caucasian maie, at the times of the causes of action was 5 8 years old, a
reelected Vice Cliairman of the 315t Ward Executivc Committee and Democratic State
Committee, a former shop steward and long term dues paying and political action committee
(PAC) donor to the International Brotherhood of Teamsters, Union Local 77, Who Worlced for the
Pennsylvania Turnpike Commission (PTC), a transportation agency, for 10 years; Plaintiff vvas
fired by Human Resources in 2013 as an executive assistant to the Director of the Offlce of
Diversity and lnclusion (ODI), a multicultural department intended to investigate discrimination
and civil rights complaints, including but not limited to racial stereotyping, sexual harassment,
disability accorninodations, concerns affecting minority and Women employment rights, issues
affecting veterans, prevailing Wagcs, bid recommendations, Pa UCP certifications of contractors,
and addressing employment matters With transportation agencies, Who claims of the Pennsylvania
Turnpike Commission, etal, defendants, a sum in excess of One Hundred Fifty Thousand Doflars
($150,000.00) in damages, upon mixed motive civil rights, torts and equitable causes of action
hereof, the following is a statement

2. As Plaintiff proceeds Pro-se, pursuant to the Order and Memorandum by Judge Mark A.
Kearney dated Novernber 29, 2018

the Court construes his allegations liberally, Higgs v. Att’y Gen., 655 F.3d 333 (2011); Estelle v.
Gambie, 429 U.S. 97 (1976); Haines v. Kerner, 404 U.S. 519 (1972) are invoked.

l. PARTIES TO THIS COMPLAINT
A. PLAINTIFF

3. FRANK T. BRZOZOWSKI, pro-se, Plaintiff in the above~captioned case, is an adult
resident of Philadelphia, in the Eastern District of Pennsylvania.

B. DEFENDANTS

4. Defendant PENNSYLVANIA TURNPIKE COMMISSION (hereinafter, the i‘PTC" or the
"Commission") is an independent agency created pursuant to 36 P.S. §651.1 et seq., to construct,
finance, operate, and maintain the Pennsylvania Turnpike, the Northeast Extension l-476, the
iames E. Ross Highway (named after the father of Defendant Dorothy Ross), Amos K.
Hutchinson Bypass, Mon/Fayette Expressway and Pittsburgh's Southern BeltWay; Defendant
PTC, With a principal place of business at the Central Administration Building (CAB), 700 S.
Eisenhower Boulevard, Middletown, PA 17057, in the above-captioned matter, in the Eastern
District of Pennsyivania owns numerous maintenance slieds, business interchange offices, the
Eastern Regional Office in King ofPrussia, Wetlands and many parcels of real property.

5. At all times relevant to this action, the defendants dismissed Without prejudice and the
Pennsylvania Turnpike Commission Were acting pursuant to the authority granted to it pursuant to

state statute and acting under color of state laW.

6. The defendants dismissed vvithout prejudice are:

 

7.

b)

d)

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 3 of 91

3

a) Defendant PENNSYLVANIA TURNPIKE COMMlSSlON (hereinaiter, the
"PTC" or the "Cornmission") is an independent agency created pursuant to 36 P.S. §651.1 _
et seq., to construct, fmance, operate, and maintain the Pennsylvania Turnpike, the
Northeast Extension 1-4'76, the James E. Ross Highway (named after the father of
Defendant Dorothy Ross), Amos K. Hutchinson Bypass, Mon/Fayette Expressway and
Pittsburgh‘s Southern Beltway; Defendant PTC, With a principal place of business at the
Central Administration Building (CAB), 700 S. Eisenhower Bouievard, Middletown, PA
17057, in the above-captioned inatter, in the Eastein District of Pennsylvania owns
numerous maintenance sheds, business interchange offices, the Eastein Regionai Office in
King of Prussia, Wetlands and many parcels of real property

Defendant Dorothy Ross, is sued individually, and as agent and employee;
Defendant Patricia Schlegel, is sued individually, and as agent and employee;,

Defendant, THOMAS W. CORBETT is sued individually, and in his official capacity as
(former) Governor of Pennsyivania, and his successors in office; Governor Corbett
nominated majority Cornmissioners Schoch, Deon and Logan, and was a sponsor ofPTC
personnel in the above-captioned matter With a principle place of business at the Capitol
Building, Harrisburg, PA 17120.

 

Defendant PENNSYLANTA STATE POLICE (PSP) "TROOP T” has the Highspire
Office in the bottom floor of the PTC Central Administration Buiiding, 700 Eisenhower
Boulevard, l\/iiddletown, PA 17057; a commanding officer of PSP Highspire Offrce
supervises the state troopers and motor vehicle feet at nine (9) Pennsylvania State
Barracks throughout the 552 miles of turnpike highway between Ohio and New Jersey
with three 3rd District facilities: Pocono Offrce in Carbon County, King of Prussia Office
in Montgoinery County and Bowmansville Office in Lancaster County in the Eastern
District of Pennsylvania;

Defendant PSP CPL SHAWN P. KERNAGHAN is sued individually, and as agent and
employee, Who Was paid nom the fares collected by the Pennsylvania Turnpil<e
Commission, and not from iiinds of the PA Treasury, for being employed as a state
trooper at the times of the causes of action Was assigned to Bowrnansville PSP Barracks,
443 Panorama Drive, Denver, PA 17517 in Lancaster County in the Eastern District of
Pennsylvania.

 

Defendant Pennsylvania Tuinpike Commission pays for the services of Defendant

Pennsylvania State Poiice 'I`roop-T from the revenue it generates from tolls and bonds, 36 P.S.

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 4 of 91

4

652d; state policemen assigned to duty With the Pennsylvania Turnpike Commission are not
funded by the Pennsylva.nia Treasury and the Ofiicers shall not be counted in determining the
total number of officers and men in the State Police 71 P.S. 65.

8. The Commission’s projected expense for the Pennsylvania State Po]ice (PSP Troop-T) is
estimated to increase 8.9% ($4.0 million); PTC Act 44 commitments to the Commonwealth
through the issuance of Subordinate Revenue Bonds and Subordinate Special Revenue Bonds, is
currently totaling over $5.8 billion. PTC Fiscal 2018 Act 44 Financial Plan (June 1, 2017).

9. PTC budget has the Commonwealth does not fund the PTC; moreover, adhering to ACT
44, PTC submits $450 million annually to the state; PSP Troop-T is not financed by the PA
Tr'easury, the PTC finances PSP '[`roop-T according to PTC Fiscal 2018 Act 44 Financial Plan
(June 1, 2017).

10'. When discrepancies are revealed aiterwards, Plaintiff reserves the right to duly raise
causes of action against original defendants, now dismissed with prejudice, when uncovered in
discovery

C. PLACE, LOCATIONS OF EMPLOYl\/BENT

l'1. Most of the PTC vehicle traffic, and revenue obtained through tolis, occurs in the Eastern
District of Pennsylvania.

12. The locations Where Plaintiff was employed by Defendant PTC for ten years and
performed duties are: Central Administration Buiiding and TIP Building (Dauphin County),
Eastern Regional Offrce (Montgomery County), Downingtown lnterchange '. (Chester County),
Morgantown Interchange (Berl<;s County), Phiiadelphia-Bensalem lnterchange (Bucl<s County),
Delaware River Bridge lnterchange (Bucks County), Delaware Valley Interchange (Bucks
County), Willow Grove lnterchange (Montgomery County), Fort Washington Interchange
(Montgornery County), Valley Forge lnterchange (Montgomery' Co unty), Norristown Interchange
(Montgomery County) and Mid-County Interchange (Montgomery County), predominately in the
Eastern District of Pennsylvania.

13. Around 2012 the PTC employed approximately 2,137 employees; at all relevant times
mentioned herein, Defendant, Pennsylvania Turnpike Commission has continuously been an
empioyer engaged in an industry affecting commerce doing business across the Commonwealth
of Pennsyivania and has continuously had more than 15 employees for the purposes of §701(b),
(g) and (h) of Title Vli of the Civil Rights Act 42 U.S.C. SS 2000e (b), (g) and (h).

14. Piaintiff contends that Defendant Pennsylvania Turnpike Cornmission is not an arm of the
state and therefore waives and is not protected from suit by Eleventh Amendment immunity by
accepting federal funds; it is separate and apart nom the Commonwealth, and the Commission
could sue and be sued in its own name and enter into contracts in its own name with the power to

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 5 of 91

5

fix and revise tolls, issue bonds and notes, purchase and own property, and promulgate rules and
regulations for its own governance 36 P.S. 652'd.

15. Cornmissioner Deon, a major Republican powerbrolier and fundraiser, oversaw,
supervised and helped financed the construction With federal funds the new PTC 1-95 interchange
near his horne in Bucks County, and he is the Chairman of SEPTA, a member of the Pennsylvania
Unifred Certification Pro gram (Pa UCP), who certifies contractors of the Disadvantaged Business
Enterprises (DBES) that receive PTC contracts and bids reviewed by the PTC Office of Diversity
and lnclusion.

Il. BASIS FOR JURISDICTION

16. This Court has original jurisdiction to hear this complaint and to adjudicate the claims
stated herein under 28 U.S.C. § 1331, this action includes the Federal Faii' Labor Standards Act,
29 U.S.C. § 201 et seq. ("FLSA") which provides for original jurisdiction of Piaintiffs claims
arising under the laws of the United States and over actions to recover damages and to secure
equitable and other relief under appropriate governing statute

17. Defendant PTC is the "employer" within the meaning ofFLSA, 29 U.S.C. § 203(d), an
“enterprise” within the meaning of FLSA, 29 U.S.C. S 203(1'), and "engaged in commerce"
within the meaning ofFLSA, 29 U.S.C. S 203(3)(1) and S 203( x) "public agency."

18. Defendant PTC is an "employer" for the purposes of § 701 (b), (g) and (h) of Title Vll of
the Civil Rights Act, 42 U.S.C. S 2000e (b), (g) and (h) because it is engaged in an industry
affecting interstate commerce and because it maintains fifteen (15) or more employees for each
working day in each of twenty (20) or more weeks in the current or proceeding calendar year,
and TI-lE EQUAL PAY ACT of 1963 § 1620.2 (a) Genera' coverage of employees "engaged in
commerce "

19. The Court is permitted to hear Plaintiffs claims brought pursuant to the Pennsylvania
Constitution in accordance with its supplemental jurisdiction over state ciaims as set forth in the
provisions of 28 U.S.C. §l367(a) and Rule 18(a).

20. Pursuant to 28 U.S.C. S 1391(b)(1) of the A civil action may be brought in a judicial
district in Which any defendant resides, if all defendants are residents of the State in which the
district is located; Defendant PTC Commissioner Pasquale T Deon resides at 1655 Ca;rlene Court
Lanqhoine, PA 19047. Bucks County in the Eastern District of Pennsylvania; substitute
defendant, Secretary of 'l`ransportation, PTC Commissioner Leslie S. Richards lives in
Montgoinery County. .

 

21. The second amended complaint refers to the original USDC commencement on April 27,
2015, has several causes of action arising under the Civil Rights Act of 1871, as amended, 42
U.S.C. § 1983 and the Pennsylvania Constitution, regarding Plaintiffs rights to exercise an enjoy
free speech and the freedom of association guaranteed under the f‘irst Amerrdment and Fourteenth

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 6 of 91

6

Amendment of the United States Constitution and the Pennsylvania Constitution, Article I,
Section 7.

22.

Tliis USDC action commenced April 27, 2015, pursuant to a 90-day EEOC letter for

various causes of action including torts, discrimination in employment, acts of continuing
violations of civil rights and pursuant to but not limited to the following which could clarified by
discovery:

a)

b)

g)

h)

i)

Title Vll of tire Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to a2000e-l7
(race, color, gender, national origin). ln compliance Within federal district court under
Title Vll, attached is a Notice of Right to Sue Letter nom the Equal Employment
Oppoitunity Cornrnission dated Friday, January 23, 2015.

Age Discrimination in Emplovment Act of 1967. as codified, 29 U.S.C. §§ 621-634 and
it has subject matter jurisdiction under 28 U.S.C. §§ 1331 , 1337. Venue is proper under
28 U.S.C. § 1391 (b) (2) and Lilly Ledbetter Fair Pay Act of 2009 for back pay, charges
were timely filed with the EEOC, Charge No. 530-22014-01936.

 

Pennsylvania Human Relations Act, as codified, 43 Pa. Cons. Stat. §§ 951-963 for
discrimination due to i'ace, color, family status, religious creed, ancestry, age, sex, and
national origin.

The U. S. Constitution, including but not limited to the First Amendnient, 4tl Amendment,
5“‘Amendrnent, 6m Amendment, and 14th Amendment,

Contravention of federal and state laws including 28 U.S.C. §§ 1291, 1292, 1343; 42
U.S.C. §§ 1981, 1981a(a)(]), 1983, 1985, 1986, 2000e-7, 2000e-16a to 2000e-16c, and
2000d claim; the Whistle Blower statute 42 US.C. §14141; and invoking Fed. R. Civ. P. S
6(e) and Fed. R. Civ, P. S 24(a).

The Federal Fair Labor Standards Act, 29 U.S.C. S 201 et seq. ("FLSA“), Lilly Ledbetter
Fair Pay Act of 2009 - Amends the Civil Rights Act of 1964, and the Equal Pay Act, et
seq. § 1620.2, S 1620.14, § 1620.27, S 1620.33, and § 1620.34; "Equal Pay Act (EPA):
EPA suits must be filed in federal or state court within years (3 years for willful
violations) of the alleged EPA underpayment

Contraventiou of common law torts and invoking and applying the continuing tort
and continuing violation rule, and the "diseovery rule" after termination

Remedy seeking Declaratorv and lniunctive Relief. 28 U.S. Code S 1343(4), 42 U.S. Code
§ 2000a-3 - Civil actions for injunctive relief, § 1620.33.

Allowing Plaintiff to exercise and enjoy his civil right to obtaining evidence through
discovery which has been illegally deprived before UCBR, EEOC, USCA, and USDC
by Judge Stengel.

Applying the 4-year statute of limitation to claims for unjust enrichment and quantum
meruit.

 

II.

23.

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 7 of 91

7

Exhaustion of Administrative Remedies:

Plaintiff, iS unable to exercise rights enjoyed by others, abjectly avers to being a member

of more than one protected classes seeking justice for violations:

a)

b)

d)

s)

h)

24.

Mr. BrZoZowski is ofPolish descent and has been discriminated and barred ii'orn the Legal
department due to his national origin: PTC Law department is predominately white Irish
lawyers

Mr. Frank Bi'ZozoWski applied for positions that are historically held by Women and he
Was discriminated for his seX; Plaintiff was wrongfully disregarded in applying for
employment in the legal department with the elimination of the paralegal position and by
the hiring of younger women Marcella and Sebring.

Mr. Brzozowski at the time of his latest employment was 58 years old and was subjected
to age discrimination: the average age of ODl was the oldest in the PTC: ODI employees
were subjected to hostile discriminatory practices

Plaintiff has rights in Fed. R.C.P. Rule 26 Duty to Disclose; General provisions Governing
Discovery denied by Judge Stengel and needed in draning a well pleaded Amended
Complaint and subsequent amendments

Mr. Frank Brzozowski is a Caucasian who advocated for minorities has protection is a
protected class; he was racially discriminated for his Work' in ODI with Ai`rican~
Americans, Latinos, Asians by the Caucasians Who did not like minorities and by some
minorities who believed his Executive Assistant job should be held by a minority ._§'gg
Mavnara' v. Citv of San .Iose. 37 F.3d 396, 1402 (9th Cir.1994}, Mte ofAmos v. Citv
QfPage. 257 F.3d 1086. 1093-94 (9th Cir.2001).

Mr. Frank Brzozowski was a Teamster Local 77 shop steward Who was retaliated and
discriminated against for his previous actions and grievances for union members and
while in management still fraternizing with union workers and for his contributions to the
Teamster PAC and union dues until 2013.

Mr. Frank Brzozowski Was elected Ward Executive Connnittee, was an elected member of
the Democratic State Committee and was discriminated for his political tiliations and
previous actions with the Democrats; the Republican administration and Commissioners
were actively reducing the number of Democrats at the PTC.

Meeti'ng Attorneys who do not like cases in federal courts since the litigation moves too
quickly benefiting the defense; being pro-se the Plaintiff is at a great disadvantage against
well connected defense “super-lawyers” who have state of the art office machines, deep
pockets and experienced personnel

Pursuant to Rule 5.1.1 of the Local Rules of Civil Procedure of the United States District

Couit for the Eastern District of Pennsylvania, and 29 U.S. Code § 187, Plaintiff avers that the
amount in controversy exceeds the jurisdictional amount of One Hundred Fitty Thousand Dollars
($150,000.00) exclusive of interest and costs

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 8 of 91

8

BACKGRO UND

25. ln a letter dated Decenrber 26, 2013, Patricia F. Schlegel, Director of Human Resources,
(Exhibit "AM-28") discriminated and unfairly terminated Plaintiff for misconduct; Defendant
Pennsylvania Turnpike Commission (PTC) terminated Plaintiffs medical insurance on December
3l, 2013, and denied all unemployment benefits about January 2, 2014.

I. Facts alleged in Amended Complaint material to the plead claims

26. Since 1984 Mr. Brzozowski had been duly elected as a member of the 3l ‘“‘ Ward
Democratic Executive Committee; about 2008 elected to Dernocratic State Committee

27. At the job interview, the state committee position was questioned and acknowledged by
the supervisors on the pane].

28. Plaintiffs resume (Exhibit AM-43) also lists work with former Democratic Judge Bernard
Snyder and also for the City Commissioners of Philadelphia.

Mr. Br'zozowski’s early years with the Turnpike Commission

29. Mr. Brzozowski won a bid and worked in August and September 2003 as a Data Systems
Specialists at Network Control (IT Department) at the PTC Centr'al Administr'ation Building
(Dauphin County).

30. Without good car to travel about 200 miles daily, Plaintiff reluctantly accepted a reduction
in pay, 20 cents an hour less, to return to District 4 as a toil supplemental collector in the Fare
Collection Department in September 2003.

31. PTC collectors are prohibited from being informed of the amounts that they Would collect
at the end of their shifts, and not knowing if they had made any mistake, the day that the mistake
occurred, is disparate treatment; the only time that a collector realizes a mistake occurred is when
a restitution letter arrives about 3 weeks after the date of the shift, With the PTC demanding a
restitution payment by check.

32. PTC Union workers, including Plaintiff, had low morale due to favoritism, bidding,
locations, late hours, shortages, occasional equipment breakdowns, traveling in bad weather,
being late due to traffic problems, refusal of requests and having grievances being denied.

33. The PTC has strict policies in enforcing shortages of fare collectors; 3 shortages in a
month constituted a warning letter and within 6 months another warning letter would warrant a 2-
day suspension creating a stressful hostile work environment

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 9 of 91

9

34. Normally after 3 weeks the collector is unable to remember how a mistake occurred and
successfully grieve the consequential disciplinary actions with the shop steward; Plaintiff
contends that if he had the computer totals at the end of his shift that many grievances would not
have been filed and heard by an lnterchange Manager, District Manager and Human Resources
Labor Specialists Pat Caro.

35. This unfair labor practice of entrapping employees in making honest mistakes, subjecting
mostly Democrats, with harsh punishment and unnecessary progressive discipline is contrary
public policy; other Pennsylvania agencies and businesses that collect cash inform employees at
the end oftheir shifts if there is a discrepancy in their collections and resolve the errors then.

Mr. Brzozowski’s Secondary Employment Reguest

36. Plaintiff submitted employment applications and resumes for many management
positions, including the Legal Department.

37. About December 15, 2010, Mr. Brzozowski was called into the interchange managers
oflice regarding his application for a legal position with a response nom Human Resources,
Defendant l\/lrs. Judy Treaster.

38. lnstead of being permitted to be interviewed for the Right of Way Acquisition Specialists
position, Plaintiff was being subjected to disciplinary steps

39. lnstead of a job interview for the position on account of .ludy Treaster enforcement of the
secondary employment policy, Plaintiff was subjected to an unjust _ disciplinary union grievance
hearing and compelled to sign the oppressive secondary employment policy form to continue
being employed about lanuary 10, 2011 (Exhibit AM-35).

40. Mr. Gillen stated that unless Plaintiff sign a secondary employment document declaring
the income procured as a notary public, that he Would be taken off the payroll and faced
termination (Exhibit AM-34).

41. Although Plaintiffrehised to sign Written warning letters about January 15, 2011, Mr.
Gillen issued a command to sign the documents, or be subject to insubordination of a work order
((Exhibit AM-36).

42. A Local 77 grievance was filed January 19, 2011 (Exliibit AM”37).

43. On January 27, 201l, despite explaining that rarely did Plaintif`f get notary customers and
that the pay may not be 820/month Plaintiff executed a Secondary Employment Request instead
of being taken off the payroll (Exhibit AM-39).

44. A grievance hearing was held on February 17, 2011 before District Manager Ronald
Duckett (Exhibit AM-3 8); disciplinary action was terminated with the execution of the Secondary
Employment Request .

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 10 of 91

10

Mr. Brzozowski’s tenure as executive assistant in the Office of Divei'sitv and lnclusion

45. About March 15, 2011, Plaintiff who was formerly an assistant editor and reporter
submitted an article that was published at several newspapers throughout the state criticizing
newly elected Governor Corbett and his Republican supporters for trying to privatize the PA
Liquor Stores, the PA Lottery and the turnpike, which pumps about $450 million annually to
PennDO"f (Exhibit AM-44).

46. Plaintiff was promoted to the Office ofDiver'sity and lnclusion (ODI) as an Executive
Assistant partly due to the reference that he Was a member of state committee in his cover letter
and resume.

47. Defendant PTC currently subjects hundreds of Democratic fare collectors retaliation with
unjust har'assment, to be subjected to use a monetary system that will not be pro gramed to
calculate the proceeds instantly, and other unfair labor practices that adversely affect employees
income and job security.

48. About the time that Plaintiff was tested for Executive Assistant, Plaintiff was interviewed
but not hired for Interchange Manager.

49. About the time FTB Was hired for ODl, Mike Mierzejewski, Eric Paul and Dennis
McClennan (sic) were promoted to lM for $61 K/year.

50. When Plaintiff was selected as the Executive Assistant he thought that he heard in his
phone call that his salary would be $61 K/year.

51. During the second telephone call, FTB learned that he would have to undergo training,
and until he was trained that he will stan at $SOK.

52. The lT Executive Assistant Was not a policy making position and did not require political
affiliation
53. Plaintiff was amply qualified for the Executive Assistant Position and was about to be

approved by the PTC's human resource department with his qualifications

54, As final decision makers, acting under the color of law', Defendants Schlegel and Ross
arranged scheduling, conspired and ensured that the someone else other than Mr. Brzozowski
would get the position

55. Plaintiff started attending iii-house courses at PTC UNlVERSITY
to become qualified and more efficient at his job at the PENNSYLVANIA TURNPIKE
COMMISSION, to wit:

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 11 of 91

.5“ 93

ms

-“.=>‘qsz-v_@

.=_=,-“a‘-'

15

aa.
bb.
cc.

11

PTC iri-house courses:
Certit`red typists at 42.8 wprn,

Defensive Driving Awareness Course,

Sexual Harassment,

Using Employee Self-Service,

Hurnan Resources Overview,

Purchasing Overview,

HROV-Ol HCM Overview,

LOPR-04 Pnrchasing SRM Shopping and Approvai Processing,
LOPR-OS Purchasing Display,

LOIM-06 Manual Mater‘ial Reservation Processing,

LOPR-OS SRM Receiving,
Excel20101ntroductory, Excel 2010 Intermediate, Excel Advanced

Power'Point 2010 lnti'o ductor'y,
HIPPA

Eft`ective Meet.ing Management,

MS Word 20101ntroductory, MS Word 2010 Intermediate,
Business Writing,

Developing Eft`ective Work Relationships,

Workplace Violence - Crime Pr'evention Training,

Organized and Clutter Free,

Webinar: Diver'sity Recruitment - A Changing Wor'kforce, A Changing Regulator
Environrnent.

Unitied Communications Training Telephone Etiquette,
Women's History Training Program,
Understanding Yourself at Wor'k: Personality Styles,

Customer Ser'vice Training,

Contract Compliance Solution Webinar,
One Note

Windows 7

Outlool< 2010 lntroductory'

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 12 of 91

12

56. FTB took training courses to improve his clerical skills; the training was intended to
perform his duties at his position and proof that he had the background to perform other positions
such as Interchange Manager.

57. Shortly after being promoted, H.R Defendant Ross attacked Plaintiff who had a severe leg
bum on June 26, 2012 at a MS Word course at the ERO office (Montgomery County) by
misrepresenting that Plaintiff made insulting and disparaging remarks, including a condescending
comment to Eric Paul an African-American interchange manager.

58. At the time Plaintiff did not know that Defendant Ross made a complaint to Human
Resources that had a black co-worker Brian Slade fired (PTC Docket No. 201002429, EEOC No.
17F201060618.

5 9. ODI duties were civil right issues Which made the department disliked and unpopular with
the PTC workforce of about 85% Caucasian males.

60. ln 2012 the ODI budget Was about $325,000 for a department of 3 workers: l\/l Ojo, D
Carpenter and FTB.

6l. ln 2013 the ODI budget was enlarged to about $400,000; 3 employees from the contracts
dept were assigned to Ojo; Jon Christofer horn WRO, Dom Venezia from ERO, and Clare Jones
h'om C`AB.

62. When Plaintiff Brzozowski was calculating Bid Recommendations on and before
December l 1, 2013, rarely did the prime contractor who got the bid met the 10%, even though the
second or third ranked prime contractor did meet the 10% criteria

63. When Plaintiff Brzozowski Was calculating Bid Recommendations on and before
December ll, 20l 3, rarely did the prime contractor who got the bid met the 10%, even though the
second or third ranked prime contractor occasionally did meet the 10% criteria; Plaintiff protested
that this practice was unfair competition

Mr. Brzoznwski’s termination

64. Plaintiffs supervisor Ojo had assigned a Bid Recommendation task to him on December
l 1, 2013, that was needed in her meeting with the engineers and Legal Department about a
construction contract.

65. On December 11, 2013, slightly before 9:00 am Plaintiff finished the assigned Bid
Recommendation but could not print it for his boss since the ofiice printer/copies was in use by
his co-workers Carmen Rivas and Deborah Carpenter.

66. By not being able to access the printer Plaintiff was slightly late arriving to the testing by
D Ross, who retaliated by not giving Plaintiff a one minute warning before time was up.

67. Defendant Ms. Ross lied about Brzozowski‘s violation of workplace violence to 0 cover-
up her corrupt testing, and to conceal a biased selection process.

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 13 of 91

13

68. During the afternoon meeting with Director Myneca Ojo, an African American, Defendant
Ms. Ross demonstrated hostile and violent actions with the Excel book and she verbally
threatened both of us in Italian, a discriminatory act derogatory to Mr. Brzozowski of Polish
Descent and an act of national origin discrimination

69. Because Mr. Brzozowski's language and facial expressions clearly was not threatening but
merely due to trifocals trying to focus to see the small words on the computer screen and peering
over the top of the glasses names and moreover, ifa facial expression occurred, it is protected by
the First Amendment for the freedom of expression

70. Mr. Brzozowski took his seat for the Excel test, he was always facing the computer
screen entirely, while informing D Ro ss that the Excel book was on the table; Plaintiffs back of
his head was oriented at Defendant, which was he only body part that could have been "glaring"
at D Ross.

71. The tests on December ll, 2013, With Defendant Ms. Ross were finished in about an hour
around 10:00 am, then Mr. Brzozowski was interviewed before a panel of three supervisors for
the HR position for about another hour to about 11 am, contradicting Mr. Caro statements against
Plaintiff.

72. During the afternoon meeting with Director Myneca Ojo, an Ai`rican American, Defendant
Ms. Ross demonstrated hostile and violent actions with the Excel book and she verbally
threatened both of us in ltalian, a discriminatory act derogatory to Mr. Brzozowski of Polish
Descent and an act of national origin discrimination

73. ln a letter dated December 26, 2013, Patricia F. Schlegel, Director of Human Resources,
(Exhibit "AM~28") Without evidence and proper due process Constitutional rights terminated
Plaintiff for misconduct; Defendant Pennsylvania Turnpike Commission (PTC) terminated
Plaintiffs medical insurance on December 31, 2013, and denied ali unemployment benefits about
January 2, 2014.

74. The proceeding counts are deficient due to Judge Lawrence Stengel’s June 16, 2015 Order
(Apx. 53) denying Plaintiffs civil right to discovery at the earlier stage of this case which
adversely altered the facts repleaded in the Amended Complaint and Second Amended
Complaint.

A. First Amendrnent Retaliation Claim Against the PTC for Assisting Minorities

75. Plaintiff hereby repleads and incorporates by reference the preceding paragraphs as though
fully set forth herein at length

76. Defendants, PTC and employees, under color of State law, and in violation of Plaintiffs First
and Fourteenth Amendment rights, and in further violation of Section 1983 of the Civil Rights Act,

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 14 of 91

14

retaliated against Plaintiff for exercising his First Amendment rights assist minorities in the Offrce
ofDiversity & lnclusion.

77. The First Amendment right to criticize public officials is well-established and supported by
ample caselaw; a retaliation against an individual at the turnpike exercising his or her First
Amendment rights is a violation of§ 1983.

78. This second amended complaint has several causes of action arising under the Civil Rights
Act of 1871, as amended, 42 U.S.C. § 1983 and the Pennsylvania Constitution, regarding Plaintiffs
rights to exercise an enjoy free speech and the freedom of association guaranteed under the First
Amendment and Fourteenth Amendment of the United States Constitution and the Pennsylvania

Constitution, Article 1, Section 7.

79. Mr. Frank Brzozowski is a Caucasian Who advocated for minorities; he
was racially discriminated for his work with African-Americans, Latinos, Asians
by the Caucasians who did not like minorities, and by some minorities who
believed his Executive Assistant job should be held by a minority.

80. Mr. Frank Brzozowski was a former Teamster Local 77 shop steward
who was retaliated and discriminated against for his previous actions and
grievances for union members and While in management still li'aternizing with
African-American union workers and for his contributions to the Teamster PAC
and union dues until 2013.

81. Mr. Frank Brzozowski was elected Ward Executive Committee, was an
elected member of the Democratic State Committee and was discriminated for
his political filiations and previous actions with the Democrats, many who are
Aii‘ican-Arnerican; the Republican administration and Commissioners were
actively reducing the number of Democrats at the PTC.

82. About March 15, 2011, Plaintiff who was formerly an assistant editor and
reporter submitted an article that was published at several newspapers
throughout the state criticizing newly elected Governor Corbett and his
Republican supporters for trying to privatize the PA Liquor Stores, the PA
Lottery and the turnpike, which pumps about $450 million annually to PennDOT
(Exhibit AM~44).

83. (Some PTC Commissioners business interests would be adversely
affected by income generated by the state’s cash cows publicized about March
15, 2011,)

84. At the ODI Plaintiff helped organize and arrange multicultural functions

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 15 of 91

15

85. The Pa UCP meetings were arranged by the ODI.

86. Some members of the engineering department did not like Plaintiff when
he attempted to collect records complying prime contractors to monitor the
payments to disadvantaged and minority business enterprises

87. Plaintiffs supervisor Ojo had assigned a Bid Recommendation task to him on December ll,
2013, that was needed in her meeting with the engineers and Legal Department about a construction
contract.

88. When Plaintiff Br'zozowski was calculating Bid Recommendations on and before December
11, 2013, rarely did the prime contractor who got the bid met the 10% to minority business
enterprises, even though the second or third ranked prime contractor did meet the 10% criteria

89. When Plaintiff Brzozowski was calculating Bid Recommendations on and before December
ll, 2013, rarely did the prime contractor who got the bid met the 10%, even though the second or
third ranked prime contractor occasionally did meet the 10% criteria; Plaintiff protested that this
ongoing practice was unfair competition which continued after his frring.

90. PTC discriminated against Plaintiff based on race, color, gender/sex, national origin and age
and affiliations with persons of the aforesaid protected groups.

91. Ma§grard v. Citv of San Jose. 37 F.3d 396, 1402 19th Cir.1994), Estate of Amos v. City
of Pagg, 257 F.3d 1086. 1093-94 (9th CiLZ(}Gl) protect Plaintiffs §1983 rights while subordinate
to ODI African-American women Director Myneca Ojo and Deborah Carpenter'.

92. Complaints submitted to ODI had contidentiality; Plaintiff did not know many complaints to
the ODl department

93. Plaintiff and coworkers at ODI experienced adverse discriminatory 1983 treatment by white
employees horn other department that were solely directed to ODI staff;

a) ODl was moved h‘om the first floor to the third floor across from the main offices of
the CEO and COO.

b) PTC employees had on many occasions looked in the ODI cubicles including
Plaintiff

c) Several PTC employees conspired to deprive employment to members of the ODI by
complaining to Human Resources.

d) Plaintiff’ s car had the air taken out of three tires.

e) Nearby departments were unniendly or apathetic; when the finance department had a
party Plaintiff and his ODI coworkers were not invited; when ()Dl conducted a
multicultural event, everyone was invited.

f) Members of ODI had to take action or had actions lodged against them.

g) ODI D'eborah Carpenter was involved in a complaint with another employee

h) Law Dept. Lynn Freeman and Dave Smith falsely accused Clair'e .lones and Plaintiff
of sleeping at lunchtime.

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 16 of 91

i)
k)

l)

a

16

l-luman Resources Pat Caro accused Plaintiff of sleeping when he did not jump at his
request.

H.R. Pat Caro falsely accused Plaintiff of throwing the Excel book.

H.R. Pat Caro submitted information to have Plaintiff denied unemployment
compensation

H.R. Jill Davis confiscated personal law books and private effects without returning
them to Plaintiff; Plaintiff s personal property was wrongly converted to the PTC.
H.R employees Patricia Schlegel, Dorothy Ross, .ludy Treaster, and Jill Davis
illegally conducted in a civil conspiracy to defraud Plaintiff of employment

H.R. Patricia Schlegel terminated Plaintiff, in her 12/26/2013 letter she falsely
accused Plaintiff of workplace violence policy violation UCBR referee found that
workplace violence did not occur.

In the 12/26/2013 letter H.R. Patricia Schlegel accused Plaintiffof abusing the
computer for his own use; however, the PTC has free Wifi to the general public,
employees were found looking at porn and not fired and Plaintiff discovered some of
the documents falsely accusing him of being in Harrisburg over the weekend of a
great snow storm when he was at home in Philadelphia.

PTC Commissioners failed to conduct a fair investigation and hearing about
Plaintiff"s Hring, to clear false information and to allow Plaintiff to protect his good
Working reputation

During a job interview, H.R. Pat Burns tried to get Plaintiff to accuse Director Ojo of
misconduct

A job description for paralegal was removed from the PTC website after Plaintiff
inquired about an opening in the law department

PSP Troop-T Trooper Kernaghan of PTC Bowmansville barracks wrongfully issued
violation with falsehoods, lied before the district justice that he had VASCAR
evidence proving and submitted false documentation to the PSP to convict Plaintiff
PSP Troop-T commander in the PTC CAB was given a discovery request to release
documents that were not released, discovery releases are Plaintiff s civil and
constitutional rights.

PTC advertises that it is an equal opportunity employer; thousands of PTC
employees are discriminated against when they are not given the opportunity to
apply for confidential positions; this is a policy that violates constitutional rights.
PTC wrongfully grants bids to prime contractors who do not make a good faith effort
to employ 10% DBES; some second and third place bidders establish that they meet
10% DBE quota

Presently PTC retaliates against union toll collector's, some who are Plaintist
friends and associates, by not allowing them to know their totals at the end of their
shihs; although credit cards can be processed; when shortages occur, fare collection
give notice of monetary shortages about 3 weeks alter the occurrence.

94. PTC illegally fired Plaintiff who contends that his First Amendment right of free speech and
association with non-whites, with union members and Democrats were reasons for retaliation by the

PTC.

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 17 of 91

17

95. Plaintiff avers that PTC commissioners, management and the privately funded PSP Troop-T
were persons acting under the color of state law committing discrimination and civil rights
violations

96. ln retaliation for political fn‘ings, Mr. Brzozowski was suspended on December 12, 2013,
his E-Z pass removed, most of his effects were carted to his car and his ID cards surrendered due to
false accusations that assassinated his character and working reputation violating his liberty rights
and due process right to fair hearing

97. The First Amendment right to criticize public officials is well-established and supported by
ample caselaw; a public official's retaliation against an individual exercising his or her First
Amendment rights is a violation of§ 1983.

98. As a direct and proximate result ofDefendants' conduct as set forth above, Plaintiff was
wrongfully terminated and has sustained damages including, but not limited to:

A Loss of income and earning capacity;
B Loss of benefits of employment; and
C Emotional distress

WHEREFORE, Plaintiff, Frank T. Brzozowski, respectfully requests that this Honorable
Court enter judgment in his favor and against Defendants compensatory damages, back pay, front
pay, punitive damages, together with interest, costs and attorney's fees along with such additional
relief as this Court deems fitting and proper.

B. First Amendment Retaliation Clairn Against the Patricia Schlegel and Dorothy Ross
preventing Plaintiff from interviewing for the IT position

99. Plaintiff hereby repleads and incorporates by reference the preceding paragraphs as though
fully set forth herein at length.

100. ln 20l1 and 2012 the PTC announced that it had a several job opening in the several
departments, including Human Resources, and IT Department that Plaintiff applied

(Exhibit "AM- 16).
101. After toll collection Mr. Brzozowski became an executive assistant ODI; to obtain a pay
increase qualifying courses had to be attended
102. ln September 2013 Plaintiff applied on line for a collateral move to the lT department

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 18 of 91

18

103. The IT Executive Assistant was not a policy making position and did not require political
affiliation

104. Plaintiff was amply qualified for the Executive Assistant Position and was preparing to be
approved by the PTC‘s human resource department with his qualifications previous employers and
identification with Democratic State Committee with his resume and credentials .

105. As final decision mal<ers, acting under the color of law, Defendants Sclrlegel and Ross
arranged scheduling, conspired and ensured that the someone else other than Mr. Brzozowski
would get the position

l06. As a direct and proximate result of Defendantsr conduct as set forth above, Plaintiff was
retaliated against politically and fired before being able to interview for the lT Departrnent,

107. Mr. Brzozowski engaged in First Amended protected conduct by being an ODl executive
assistant which helps women and non-whites Who are victims of discrimination civil rights
violations and retaliation

108. PlaintiffJ s constitutionally protected conduct of First Amendment freedom of speech and
associations with non-white Democrats motivated Defendants Ross and her supervisor Patricia
Schlegel to conduct retaliation for events with ODI employees and previous African~American
employees

109. Plairrtiff’s*Claim of an illegal conspiracy to denaud employment and civil rights to keep his
testing grades low, were First Amendment violations getting him fired by H.R. Schlegel and Ross;
associations with Democrats, Teamsters, minorities and discriminated social underachievers, was a
substantial or motivating factor for an adverse employment action by Ross and Schlegel.

llO. The conspiracy to have Plaintiff fired by members of H.R, including but not limited to Ross,
Schlegel and Caro was executed before the IT position was approved.

lll. Due to political sponsors, the IT position went to a candidate with less qualifications than
Plaintiff

112. As a direct and proximate result of Defendants' conduct as set forth above, Plaintiff was
wrongfully terminated and has sustained damages including, but not limited to:

D Loss of income and earning capacity;
E Loss of benefits of employment; and
F Emotional distress

WHEREFORE, Plaintiff, Frank T. Brzozowski, respectfully requests that this Honorable
Court enter judgment in his favor and against Defendants compensatory damages, back pay, front

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 19 of 91

19

pay, punitive damages, together with interest, costs and attorney's fees along with such additional
relief as this Court deems fitting and proper'.

C. Frank T Brzozowski (FTB) v PTC for Polish national origin discrimination

113. Plaintiff hereby repleads and incorporates by reference the preceding paragraphs as though
fully set forth herein at length

114. U`nder Title Vll, an employer may not discriminate against any individual with respect to
his compensation terms, conditions, or privileges of employment, because of such individual’s
race, color, sex, or national origin

115. FTB of Polish descent and of his national origin avers examples of Title VII
discrimination and violations of the Pennsylvania Hurnan Rights Act.

l 16. PTC favors employees of Irish descent over Polish people: Out of over 2000 employees,
many PTC employees appear to have lrish names; few Polish employees are inthe ranks --
Polish employees are a Srnall white minority

117. Many lrish employees get the best paying jobs
l 18. Many employees of lrish descent worked in the PTC Human Relat'ions department

119. Most of the PTC lawyers are lrish: Empioyee Chart, Law Departrrrent, has McCall,
Smith, Peters, McGovern, Dwyer, Rornig, Feeman, Marcella, Decl<er, McLaughlin (Apx. 108)
and afterwards Dwyer was hired.

120. PTC law department hired Defense Counsel Katherine Meehan, Esq. whose office was
about 4 miles from Congressnran Patrick l\/leehan, a third generation Irish American, one of 4
siblings; Congressman Patrick Meehan is listed in page 15 of the Legal l00.

c‘100 The Legal lrish America is proud to present its inaugural Legal 100
feature The following list is comprised of lawyers from all around the
country who share a passion for the law and pride in their heritage.”

l2l. Commissioner Pasquale Deon, a PTC Secretary/Treasurer in this case, donated around
$15,000 to Congressman Patrick Meehan.

122. Other Irish political officials got Mr. Deon’s donations; moreover, Commissioner Deon
discriminates by not giving many Polish officials campaign donations

124. Being of Polish descent is a disadvantage on the turnpike in obtaining higher paying jobs

125. About August 2013 Plaintiff FTB asked Chief Counsel Doreen McCall about the paralegal
job description and when would an opening occur.

126. The next month the paralegal job description could not be accessed.

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 20 of 91

20

127. Frank Brzozowski contends that he was a victim of intentional national origin
discrimination as a Polish man, by Human Resources specialists Defendant Dorothy Ross

128. Defendant Dorothy Ross, who is believed to be part lrish, is daughter to James E Ross

129. Ms. Ross discriminated against Plaintiff in her courses and testing by treating him worse
than other employees

130. On December ll, 2013, Ms. Ross did not give Plaintiff a one minute warning on three
tests ; other employees are given l-minute warnings

l31. On that day Ms. Ross altered the MS Word software test where a mistake had red line
strikeout that could not be erased.

132. Ms. Ross in an agitated manner verbally threatened FTB and Director Ojo in Italian, a
discriminatory act derogatory to Mr. Brzozowski of Polish descent and national origin

133. During the afternoon meeting with Director Myneca Ojo, an African American,
Defendant Ms. Ross demonstrated hostile throws and violent actions with the Excel book and
she verbally threatened in ltalian, a discriminatory act derogatory to Mr. Brzozowski of Polish
Descent and an act of national origin discrimination

134. Ms. Ross discriminated by adversely treating Plaintiff worse than other employees with an
outcome that was severe, harsh, pervasive when she lied that Plaintiff violently threw the Excel
book and other character assassination reports

135. Plaintiff was told that using the book would be cheating; to avoid being accused of
misconduct, Plaintiff slid the book across a table to be out of arm’s reach and to be able to
examine during the break.

136. Ms. Ross fabricated a hostile situation that did not occur; Ms. Ross created a hostile
environment for Plaintiff with Human Resources and the Law Department;

137. PTC employees who take retests get the same material in the test; Mr. Brzozowski got
new material in retests from Ms. Ross

138. Ms. Ross calculated Plaintiff’s typing speed lower than it was typed.

l39. During the afternoon meeting with Director Myneca Ojo, an Af`rican American, Defendant
Ms. Ross demonstrated hostile and violent actions with the Excel book and she verbally
threatened both of us in Italian, a discriminatory act derogatory to Mr. Brzozowski of Polish
Descent and an act of national origin discrimination

l40. Shortly after being promoted, H.R. Defendant Ross verbally attacked Plaintiff who had a
severe leg burn on June 26, 20l2 at a MS Word course at the ERO office (l.\/[ontgomery County)

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 21 of 91

21

by misrepresenting that Plaintiff made insulting and disparaging remarks, including a
condescending comment to Eric Paul an African-American interchange manager'.

141. Atterwards in June 2012, Ms. Ross falsely complained to Director Ojo that Plaintiff was
condescending to a former Teamster fi‘iend, Eric Paul an Ah‘ican-American lnterchange Manager.

l42. Plaintiff contends that Ms. Ross detrimentally affected him by having I-lurnan Resources
fire him; Human Resources, as a respondeat superior, was enabled to terminate Plaintiffl

143. Plaintiff avers that Ms. Ross treated lrish and Italian PTC employees better than FTB and
probably other Polish employees (since there are not that many Poles employed).

144. As a direct and proximate result of Defendants' conduct as set forth above, Plaintiff was
Wrongfully terminated and has sustained damages including, but not limited to:

A Loss of income and earning capacity;
B Loss of benefits of employment; and
C Emotional distress

WHBREFORE, Plaintiff, Frank T. Brzozowski, respectfully requests that this Honorable
Court enter judgment in his favor and against Defendants compensatory damages, back pay, nom
pay, punitive damages together with interest, costs and attorney's fees along with such additional
relief as this Court deems fitting and proper.

D. FTB v PTC for sex discrimination under Title Vll and Pennsylvania Human Rights Act .

145. Plaintiff hereby repleads and incorporates by reference the preceding paragraphs as
though fully set forth herein at length

146. FTB avers the PTC discriminated against him based upon his sex by not interviewing him
for positions that were historically held by women

l47. Fl`B suffered sex discrimination when younger women Were hired in the legal department,
IT department and in his job at the ODl department

148. F'l`B suffered sex discrimination when younger women, Marcella and Sebring Were hired
in the legal department, for a confidential position that was not available to PTC employees
Plaintiff is a certified paralegal with real estate courses and more qualified than Marcella and
Sebring.

 

Case 5:15-cv-O2339-|\/|AK Document 68 Filed 01/04/19 Page 22 of 91

22

149. Marcella and Sebring are better looking women than Plaintiff; both received preferential
treatment by being trained for their positions, while Plaintiff who already had computer skills,
many legal, and PTC courses, was very familiar with the ways and operations of the PTC.

150. FTB had an adverse employment action by not getting experience in the law department,
or to be allowed to seek promotions in the law department; in contrast, Marcella and Sebring were
trained for positions that would allow advancement to better positions

151. Two wrongs do not make it right; confidential hires illegally exclude hundreds of qualified
PTC employees

152. EEOC investigator Bushund condoned the hiring of Marcella and Sebring to the law
department and condoned passing over Plaintiff, certified paralegal, who desired to work in the
law department

153. EEOC investigator did not interview Plaintiff, he did not obtain a response to the Request
for Production of Documents and Request for Admissions forwarded to the PTC.

154. The PTC dishonestly holds itself to the public as an equal opportunity employer, but
confidential hires are illegal and sexually discriminate by not allowing PTC male employees to be
interviewed for them.

155. Plaintiff was sexually discriminated against when the PTC replaced him with a young
woman in the ODI department and hired a younger woman for the IT executive assistant in 2013
and 2014.

156. PTC fired Plaintiff for false and bogus policy violations; other employees with accusations
requiring discipline and proof of similar policy violations retained their PTC jobs

157. As a direct and proximate result of Defendants‘ conduct as set forth above, Plaintiff was
wrongfiilly terminated and has sustained damages including, but not limited to:'

A Loss of income and earning capacity;
B Loss of benefits of employment; and
C Emotional distress

WHEREFORE, Plaintiff, Frank T. Brzozowski, respectfully requests that this Honorable
Court enter judgment in his favor and against Defendants compensatory damages, back pay, front
pay, punitive damages, together with interest, costs and attorney's fees along with such additional
relief as this Court deems fitting and proper.

 

Case 5:15-cv-O2339-|\/|AK Document 68 Filed 01/04/19 Page 23 of 91

23

E. l41 TB v PTC for age discrimination

158. Plaintiff hereby repleads and incorporates by reference the preceding
paragraphs as though fully set forth herein at length

159. Mr. Brzozowski at the time of his latest employment was 58 years old executive assistant
and was subjected to age discrimination

160. FTB suffered age discrimination by PTC hiring and assigning younger women for the
position of executive assistant in the lT departinth and his previous ODI position

lGl . FTB applied for the executive assistant in the lT department

162. FTB was qualified as an executive assistant in the ODI department and could easily
perform the duties at the lT department

163. ln 2003 FTB worked in the lT department as a data systems specialists in PTC network
control.

164. Although FTB was an executive assistant in the ODI department, he was qualified with
experience with personal computer systems, the scheduling process and the Nortel telephone
switch and phone system being a former network technician for Nortel Networks.

165. Plaintiff applied for the position about September 26, 2013; he was ready, able and
interested in the lateral move to the executive assistant in the IT department

166. Plaintiff was discriminated against when the PTC illegally terminated him for bogus
policy violations on 12/26/13 before the IT job interview could be arranged

167. Patricia Schlegel ordered Plaintiff off the CAB and had his some of his personal effects
escorted to his car.

168. Plaintiff was sexually discriminated against when the PTC replaced him with a young
woman in the ODI department and hired a younger woman for the IT executive assistant, both
were younger than 58 years

l69. This action for declaratory, injunctive, monetary and other appropriate relief is brought to
the federal Court by Plaintiff, Fr'ank T. Brzozowski, pro-se, a member of protective class at 58
years old under ADEA, to redress intentional violations by his employer the Defendant,
P'ennsylvania Turnpike Commission, of rights secured to him by the laws of the United States of
America.

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 24 of 91

24

170. As a direct and proximate result of Defendants' conduct as set forth above, Plaintiff Was
wrongliilly terminated and has sustained damages including, but not limited to:

A. Loss of income and earning capacity;
B. Loss of benefits of employment; and
C. Emotional distress

WHEREFORE, Plaintiff, Franl< T. Brzozowski, respectfully requests that this Honorable
Court enter judgment in his favor and against Defendants compensatory damages, back pay, nont
pay, punitive damages, together with interest, costs and attorney's fees along With such additional
relief as this Court deems fitting and proper.

F. FTB v. PTC for Ouantum Meruit

 

171. Plaintiff hereby repleads and incorporates by reference the preceding paragraphs as though
fully set forth herein at length

172. About the time that Plaintiff was tested for Executive Assistant, Plaintiff was interviewed
but not hired for Interchange Manager.

173. About the time FTB was hired for ODI, Mike Mierzejewski, Eric Paul and Dennis
McClennan (sic) were promoted to lM for $61 K/year.

174. When Plaintiff was selected as the Executive Assistant he thought that he heard in his
phone call that his salary would be 361 K/year.

175. Before the second telephone call, after informing the lM of his new position, FTB learned
that he wo uld have to undergo training, and until he was trained that he will start at $SOK_

176. Plaintiff started attending iii-house PTC University courses to become qualified and more
eflicient at his job.

177. FTB took PTC University training courses to improve his clerical skills; the training was
intended to perform his duties at his position and proof that he had the background to perform
other positions such as lnterchange Manager.

178. ODI employees including Plaintiff endured discrimination and prejudice by the PTC in
awarding a low budget about 2012-13, condoning attacks from other departments and weakening
the ODI department’s abilities with lack of enforcement powers of their mandate

179. After Mr. Brzozowski was terrninated, ODI employees received salary increases; Jon
Cristofer and Dominic Venezia had annual salary jumps from about $65K to $70K’s.

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 25 of 91

25

180. Mr. Christofer and Venezia probably did not take as many courses as Plaintiff to attain
their pay increases; Mr. Brzozowski contends that he is entitled to a salary adjustment with
Director Ojo and their verbal agreement

lSl. When Plaintiff was terminated, he felt foolish for allowing his salary to dip to about
$50K; he believes that PTC took advantage of the low budget and the position would not have
been accepted for two years.

182. 4-year statute applies to quantum meruit and unjust enrichment claims

183. Quantum meruit addresses the fair amount that should have been paid.

184. Quantum Meruit - Plaintiff needs the pay difference between about S63K in the S‘h year
to $50K as an executive assistant annually due to a promotion misrepresentation of advancement
with ualifying courses would merit pay increase. Salary reimbursement 2012 About $lBK in

the 91l year; 2013 about $lBK in the 10“‘ year.

185. Quantum meruit applies where the firing prohibited Plaintiff from recouping the pay
increases expected, after taking training courses.

186. As a direct and proximate result ofDefendants' conduct as set forth above, Plaintiff was
wrongfully terminated and has sustained damages including, but not limited to:

A. Loss of income and earning capacity;
B. Loss of benefits of employment; and
C. Emotional distress.

WHEREFORE, Plaintiff, Frank T. Brzozowski, respectfully requests that this Honorable
Court enter judgment in his favor and against Defendants compensatory damages, back pay, front
pay, punitive damages, together with interest, costs and attorney's fees along with such additional
relief as this Court deems fitting and proper.

G. FTB v. PTC for Uniust Enrichrnent

187. Plaintiff hereby repleads and incorporates by reference the preceding paragraphs as though
iiilly set forth herein at length

188. After 9 years Plaintiff, a certified paralegal working in fare collections, was promoted, but
his annual salary went to $SUK while others were started at $6lK at an easier position

189. PTC Commission should have expanded the ODl budget another $l lK to about $360K to
allow for the fair budget of the salaries of the employees

 

Case 5:15-cv-O2339-|\/|AK Document 68 Filed 01/04/19 Page 26 of 91
26

190. PTC managers who travel have use of PTC vehicles PTC is unjustly enriched when
Plaintiff continuously use his vehicles and puts out of pocket expenses for insurance, gas, tires,
repairs and the loss of a car engine that blew in 2013.

191. PTC discriminated against ODI and Plaintiff by allocating inadequate funds for the
department; at that time ODI was the department with the smallest fund.ing.

192. To state a claim for unjust enrichment, a plaintiff must allege that (l) defendant was
enriched; (2) the enrichment Was at plaintiffs expense; and (3) the circumstances were such that
equity and good conscience require defendants to make restitution

193. Plaintiff contends that PTC was unjustly enriched by about $lOK annually with the unfair
pay cut when he was promoted to ODI.

194. Plaintiff in good faith wanted to have ODI become a success and the defendants should
make restitution with the salary and also the lawbooks and personal effects taken by Jill Davis.

195. As a direct and proximate result of Defendants' conduct as set forth above, Plaintiff was
wrongfully terminated and has sustained damages including, but not limited to:

A. Loss of income and earning capacity;
B. Loss of benefits of employment; and
C. Emotional distress

WHEREFORE, Plaintiff, Frank T. Brzozowski, respectfully requests that this Honorable
Court enter judgment in his favor and against Defendants compensatory damages back pay, front
pay, punitive damages together with interest, costs and attorney's fees along with such additional
relief as this Court deems fitting and proper.

H. Relief

WHEREFORE, Plaintiff prays that the Court grant such declaratory and injunctive relief
as may be appropriate, including restraining orders, injunctions damages and costs as well as:

Direct the defendant to option re-employing the plaintiff.

Direct the defendant to make Plaintiff whole in every way.

Direct the defendant to promote the plaintiff

Direct the defendant to expunge unproven defamatory, scandalous and tortuous documents
from his employment and court record.

Direct the defendant to prohibit job stereotyping.

Direct_the defendant to rescind oppressive, unfair and unjust policies

 

Case 5:15-cv-O2339-|\/|AK Document 68 Filed 01/04/19 Page 27 of 91

27

Direct the defendant to cease and desist having hostile workplace environments by
enjoining co-workers and agents from spying on employees of a protective class that
induce disciplinary actions

Direct the defendant to prohibit secret “confldential” hiring with equal opportunity for all.
Direct the defendant to train employees equally for better paying positions and that allows
them to qualify into different departments

Direct the defendant to implement upgraded equipment for efficiency and accuracy
beneficial for all employees

Direct the defendant to have compatible systems With other state agencies

Direct the defendant to allow enforceable employment contracts with at-will employees
Direct the defendant to, if available, grant the plaintiff appropriate injunctive relief, lost
wages, liquidated/double damages h‘ont pay, compensatory damages punitive damages
prejudgment interest, post-judgment interest, and costs, including reasonable attorney fees
and expert witness fees

Vll. Certification and Closing

Under Federal Rules of Civil Procedure ll, by signing below, l certify to the best of my
knowledge, informationj and belief that this second amended complaint (l) is not being
presented for an improper purpose, such as to harass, cause unnecessary delay, or
needless increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying or reversing existing law, (3) the factual
contentions have evidentiary support or, if specifically so identitied, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;,
and (4) the second amended complaint otherwise complies with the requirements of

Rule ll.

l agree to provide the Cler'k’s Office With any changes to my address where case related
papers may be served. l understand that my failure to keep a current address on file with
the Clerks Oflice may result in the dismissal of my case.

l declare under penalty of perjury that the foregoing is true and correct. Signed this
Friday, the 4th day of January, 2019.

.-fRANK T. BRZoZo\'i/sxi, Plaintiff
2357 E. Dauphin Street

Philadelphia, PA 19125
fbrzozow@gmail.com

215-906-3773

no fax line

 
   

\,»¢\J

 

j ‘ Case 5:15-cv-02389-|\/|AK Document 68 Filed 01/0¢)‘~19 Page 28 of 91
u.,,,, tenn attainment easements Gog,,qssien " / 6_) -3

 

 

   
       

 

     
 

e_..=eemsatti'l&
' nineteen aaa series er merits
Tc.' w ¥.‘. mud F"M-‘ Fhliaée$é:§ District Me
M§,an met - 591 guard Was
‘r- _H_, ;: F§ ‘fa‘§z§ ' SE§§ gregg
?niie@tp§£ee §§ tat$?
rs €H#W¢f '=_“_*!QFWMM '
_,DB M?§L fits Bet._”i g _ .
Y~,mm mt Esocnap:mmsw j raisean

MM "' L@§ii¥$riit 131ng
Mmersc§esineusmenrancaaneareamememneamsun=

YMMMHMMMQMSMMWMWMMHMEZBE.

 

?MMWMMM$UHWWWMWMM
MRMMMMBMMMMMWUEMMMWMM.

rwmwsssdaneyneemne%:aewaemep seamen deere am

j team gee tang .ec£aaa{s} owned
'?!HEEUCM&§MMM MWBW¥MEEJC¢EMHMMU

MMMMMMM. Ttisdaaomcu§yitmwwmdmst¥s&tm$§€mw§r

them MMBMMNWMMMMMEWMBMMMW§NM.

WMMWMMGM=UQWMWMWMMMM

l:ll:l BU[|[][]

WMM

- BEG`HCEBF SE.tiT R£Gl-!TS -
memmmm¢msemsmi

UHMMMMMMMMWHMWM$MW

;'l~:-rT-."*~` =': :...'.¢5`- BMMTB$MHUMMMMWMMFMDMMHMMWJ¢

Wt?£§“”””*’°*’”“§“"l*’wwn“°"”t`§§“smw”"mm’mw “*°"ttssat°“" "'°”’
M game c or basement utilize

f wet memlauaiwmee!tbamdmauaimmwmtaemeybem§§s?§ mm

 

harmng EFAMMHMMMWMMMMZM 3 aa- vtele§ens of
MEF-‘Aamne*paymem mmmathwmu¥dmfermvbtm§mmmei=ei:: s inn swat-1-
'f:;ba`iam yon$¢sultmqnotboe¢&\c&b. ' '

      

 

=~ marine sir-1
Q se

 

Case 5:15-cv-®2<339-|\/|AK Document 68 Filed 01/64/19 Page 29 of 91 /5'2_._,
g

z .,. _,..\

U.S, EQUA§.. Ei§*fPI.-BY§§ENT €}PP€}§TUN¥TY €§MISSIGN
P§:i§a:ie§p!iia Dis£rict G'F§ge

 

sm wm sam seat ma

Phi{as}d§hia, ?& i?l§?-$!Z?

wm mimz§w wm iam ease-moe
111-rake harm .' " {hmg¢ ?T`\!: €3$@}6$?-15330
mmph§s sims law amy aes-sw
Pzzizmlga;s mm man emmast
T?Y{zis;#so¢zsm

r-A): tiis;¢meaz.z:as&zs§

 

Jaz':§§ry 23, 29!5
Giz: Rcfar%£lc%: Cha€ge Number 536-20 M~£}I‘?B§ re: PA Tumpike

Mr. Frank T. Brzozowski
235`? E. Dauphis Sireez' _
Phiiadelphia, PA l§*§?.§

De:-zr Mr. Brzozowski:

:\`/ The evidence of recor:i, which inc§udes the cvidancz md information submitted by you
and by Responde:zt (PA Tumpike} convening the above-referenced ehagc, w m reviewed
Ezy thz Comm£ssion. The foi!owing is a smme.ry:

You were hired in 51'03 as a Suppiemental Toii Co!lector, and in 2312 appiieé fan and

wer£z promoted'to, Executive Assisfant, Regardi¥zg the pcsitinns of Legal miami and '

Laga} Secretax'y Which you could not apply for, the record indicates that both positions
/F"~ were classified as “confidenti ,“ and so were not posted internally in acwréance smith

poi£cy.

The evidence i§dicates that en 12-12-§3, your empi:syment was wmina%cd far viole
of§u§`i'e:y, fbllm_=ving an internai §nvestigation. Gn '12-1 !'~1'3', the Training and
Beve.}apm::nt Speciaiist was administering exercise& for your interview far a posi€ion.
She §nfonncd you ibm you wm not to use the Excc§ Manual as a cress reference, at

f\ which `fime size observed that you whipped the manua£ across the fabie and gave her what
she wnsic§emd in be aterribie g§are, to the point she Was wm iiighte:;ed. This was
reperteé this to Respa::dznt, and an investigation was conducted The investigation 330
z~avea£ed that you had vioiated"the Eiectrenic Communi¢a:ions Pclicy regarding computer
usage. Acccrding§y, your employment was tenninated for policy violations.

Disczim:lnation seems when an cmpi{:§*sr ireats some igdz`viéua!s 1555 favorabky than
other Ss`miiar!y §§Blated individus§s beams oftheir race, colon religion, sex, nati<mal edgin, age,
or`disabi!izy. To prove disparate treame zhe Charging Pax€y must esta‘ai§s§: ibai Res;:-nx§d§m‘s
actions were based an a discriminatory motive. ibm is nceevide:;ze §§ az}y simi§ar§y sam-amd
em;s!§yee, not a member of your protected bases, who commith wadsx:miar acts big was zant
terminazed.

Whiie we md¢rs'iand that the parties to a chwge have very firm views iha£ the Fvailable
evidence supports their respective pusitions, ear fina§ detainina:tions must comport with ear
int¢;prctatio:xs ofthe avaiisib§e evidence and the }aws we enforce.

§Xhibi__t__ AM-Z,"" C W

 

Case 5:15-cv-023&9-MAK Document 68 Filed 01/04/,19 Pag€ 30 of 91 al 63 9'
7 _

."* . _"~

Fczr these reasons, §1£5 matter will be canciudeai, and a Dismissa`z and iiaiiee of Eighls be
issued tc- ;,#<§za, w§ic!; viii a§@w you re exercise year right to E§e‘a private suit in Fede:'ai District
Com within ninety {96) days of your receipt ofthe Bim:issai. 3th yes wish ta chain a copy
ofthe aciminisirative iiic for :his char , phase write to the f:)Howing address to make such a
requcs?,. You must do so within the above-referenced QG-day period, which can be extended if
you =:!1:: ms a inwaui£ in court conceal-ring aids mat-ten Pfease be a&visec¥ that there may %e a :Fe\e §§

you make such a inquest for file discios¢.z.rc. Fur£hermm~e, please noia inst failure 20 receive
request eigme in a finier manner dees act extend \‘he time geded for filing a lawsuit. The
addr¢ss is: Equal Em'picmént Gppcrhudty Cammission, Fi}§ Bisc:£osure Unit, 391 Msr‘s.et
Sueez, Sw£ze 1399, Phiiadcfphia, PA i§§€r?.

Sincefely,

,W____,,./'

Wiilia:'n ‘I-¢'. Bustmii
Investigater

C@S

 

 

@

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 31 of 91
d d /€¢»

 

zimis PA inez-2223
f?f?} 73?~4419 Wi¢@

mm rev-m m
M.pha'c.svta.pa.us

.F;ank '§‘. B.rzazowski ‘ §anuary 15,¢ 26!5
235? E. ijaizphin Stt€et
Phiwe§phia PA l9!2$

RE: E:ank T. Brzomwski v PENNSYLVANLA TURNF{KB COMMISSION
Cas€ No. 2314§3934 ESGC N£). 533-261441§936

De:a: Fz‘a§§€ ’I`. Brzozowsk‘§:

When a charge is E¥ed with dee Equs} Emplsymeaz Opparma`iiy Commission {EEOC), fedeml few requires
EE.OC to_ send a copy ofthe charge, ifccz-jurisdic’sien_ai¥ to the Pennswa Human Reiations Camn'msi:m
(PHRC}. This happens because EE.OC must aFf`ord certain state or £o'e.ai agenc£e$, suci; as the PHRC !he
opm;mnity to investigates the compiaini for 59 days. PHRC has the é§scretion to waive the oppermanin to
invesdgm:e die charge. in accordance with tile Work Sharing Agreem%nt baum EEDC and the _PHRQ PHRC
waived the opmnily" fo investigate the complaint back to EEOC. 'f‘h§s means that EEGC w~;!i not have to

wait 60 days 130 lake acticm on the charge.

Th§s is ‘;a notify you that the above seemed EEOC charge a¥so has been filed with PHRC. PHRC considers
the ccmpiaint §ied with PHRC on the dsteihe campiaint is received by EEOC. PHRC"$ winn in this wgard
§§ taken beam PHRC, palmam m Sec€ion ? (c} ofthe Pesmsyi.'¢'az:ia Huma_n Relaiions An't, has designated
E-EGC in the Werk Shm‘ing Agreement as its agent for receipt afcomp¥aints initiain filed wid: EE£)C first are
dual filed-aida -PHRC.

Be advised that PHRC wiif take no mother action on the filing at this time and no action is required on your
part ambis time. However, PHR.C reserves due right to docket, serve and require an answerat wine m dam
Should PHRC elect to docket the EBGC charge as a PHR.C compiaint, P‘HR€' wifi serve the complaint and an
answer wii{ he requim¢

gnma atc-32 ormmmzw afadminiymm mem mqazm mpsnym m admin carmen

\ _, m omit ibew §§an ofthe¢ompl.¢¢iot

ARer one year, ifthe case is stil} pending the complainant will be nmii`led ofhi&*¥u:r right to iiie in 1516 _
appropriate court of common p§eas.'l£ az that time. the campisian dues usf con§nn in w;‘§ting mat kaisha
weiss PHRC w mnai!x wvo!¥ed, then PHRC win take no iim.her action on this iiing.

ET §§ YGUR RESPONSIBH.I{'Y to prani§:t§y notify PHRC ofmy chaage ofadd.ress and phone number. IF
you a:erepszse:ated by an amy, year amey must iife a witten notice afappearam. if;wu change
attome‘ys, erase no hanger represende an sitomey, you mus'z notify !"r§}?.€ in writing of§ze change.

Sincer&ly, , _x
.z it
f leg :i;},§‘?‘w_
v
9 !!
farms Kay'er
Direcwr of` Comle

Exhibit AM~$~ C 66

 

©

\.»/`;5

a ' civ
ease 5:15-cv-02339-l\/1AK Documem 68 Filed 01/04/19 Page 32 of 91 l §§

 

 

 

 

 

Rufc 05!251‘26'§4 EQ~ZS£L EBPLCYMEHT UPFD§TLINZTY CDMM!SS!ON nge
Tame 16:50:29 ` charge wall Im;u:¢y
ACT!GH HETDRY
lieu ies §9_¢.& Q§§s:|atlm g§lgg fill §§
03»'21}2014 1 AB Fc¢rma!lze Gharge 530 11
04.‘29!2014 2 86 Assign ch.=.\ss¥ng Cafegcry _ 539 ii
DNSGIEUM 3 31 Assignmi To Stan s =i_n\; z=w _ san n
0511220'§4 4 G‘i Assfgnad To S€aff 'T:MS1 2:W 539 H
USI2SJ2M4 5 Gi Assfgned To Sfah* 1:RJ Z:W 538 11
!MS PGS?ES
NGYH haw UEHQIEG`H Si|bj&cf CF' CAME ENTD QFFICE 12me By Raberis, Eve!yn
Naw §E§§¢zn§.iu!.o_§ffle§l§$§.€_l§§i_d§g.f.¢.§£@_bm. __§..3.,.!.1__= _\'5_ _§Af£!__w_§§.. lai!p§£\_e;l;b_f=,§y_@_fm ________________________________
h’=n:e mate 1216/2512014 Sublent Charge . Created By Jacksun. Hobart
` N¢te i. on May 5. 26¢33, Respondeni hired me as a To!l Coi¢ecior. On Apsii 11. 2312. Respondan! promoted ma inie the position of
Exer,utive Assis!znl. 1 was discharged on December 12, 2013.
n. on or abnui number 2613. t discove:ed thai Afine Sebring (Femaie, Legal Ass‘stanc} and Arma Marce§a {Female, Legal
Seoretary) ware hired for their respeclhle pnsiffrms. l was never g§van the chance to appiy w either poeih‘en because they were not
posied. Ms. Seb:ing and Ms. Marca!|a ware heirs hired as external cendidates. l also applied mr Exeam!ve A.ssis£ant information
Ted\no¥ogy on Sapiember 25= 2013, and was not seiecxed mr that position either. 05 December 12. 2513, iwas suspended and
later discharged afrar § was falseiy accused of workplace vidence by Dorothy Ross (Human Resources Speci`alisl. Fama!e]. Ms.
Ross a!so stated thai Nirew the manual across the table when l was told l colde not use it.
fH. l believe Respendent discriminated against me based on my age (SS) and misiiaiion in vlaiatiun of Age Diac:imination in
Employmem a*\c:tc sex {mafa), national origin {F'alish} end in rataiiation fn Wedafion of Title Vli cf tha Civii Rights Aci of 1954 as
§§:@a§!§§.JUB§L§G&¢-_.--_____,-.-'.-_____-_.“__-.____._-_~__..-.__. . ___-_ _ ....... ___
wore cafe dwigan subject intake submitted created By Jacksan. Roben

Note intake submi£*.edjo supervision

l

Exhibit AM“@
Cr$,';’

 

 

ease 5:15-cv-02339-l\/1AK Documem 68 Filed 01/04/19 Page 33 of 91 dol 5 bow

U.S. Equal Employmeot Dpportunity Commission

Phrladelphra District Ofl'ice aci kramer street
suits mo

Philadeiphia, PA 19107

rzrs; access

TDD: 1~800-669~5820

Fax: (215;44o2604

rsco~sss~rcoo

 

Respondent .PENNSY.LVAN!A TURNPEKE COMMISS¥ON
EEOC Cl"large No.: 530~20'!4»01936
FEPA Chorge No.:
June 25, 2614
F rank T. Brzozowsl<i
235? E. Dauphln Strect
Phlladelphla, PA 19125

` Dear Mr. Brzozowsl<l:

' Thls is to acknowlso§s'recéipf'of H'l`c abous~nurrrbered charge of employmsni discrimination against ihs shovo~
named respondent Plsase use the “EEOC Charge No." listed above whenever you call us about this chargo. The
0 ' information provided indicates that the charge is subject to:

Trtle V!l of the Clvil Righi.s Act of 1954 (Tiils Vll)

The Ago Discnmlnation in Employment Aot (ADEA)
The Amerlcans with Dlsabilllles Act (ADA)

The Equal Pay Act (EPA) '

[ 1 The Genetic lnformatlon Nondlscrlmlnation Act (GINA)

#"-lv'--¢l--¢r--*l
I-ull-l_‘

n You need do nothing further at this tims. Ws will contact you when we nasd more information or assistance A
'W" copy of the charge or notice of the charge will be sent to the respondent within 151 days of our receipt of the

charge as required by our procedures

Please be aware that we will send a copy of the charge to Pennsylvania l-luman Relations Commisslon 333
Market Sueet Floor 8 Harrisburg, PA 17126 as required by our procedures h‘ the charge is processed lay that
agenoy, it may require the charge to be signed before a notary public or an agency oflicial. Then the agency will
investigate and resolve the charge under their statute lf this occurs, section 1601-?6 of EEOC's regulations
cniitles you to ask us to perfonn a Substantial Weight Review of the agency‘s final finding To obtain this review, a
f written request must be made to this office within 15 days cf receipt of the agency*s final finding ln the oase.
'- ,_) Othemiise, we will generally adopt the agency's finding as EEOC's.
-§_;._;-.While your charge ls pending, please notify us of any change in your addressl or where you can be reached ifyou
howe any prolonged absence from home. Your cooperation in this matter is essential .

Slncerely, '

_;O,El\'i
l<aren Mchnough
Enforcsmsnt Manager

r215) 440-2813

 

/”`"\\

Exhibit AM-§"“
_ <‘ cs

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 34 of 91 _/ 57-

 

Revised llli'}ll

'/F\ latort'aatien Fer Ccmplainants & Eieetisn Dptlcti
To heat File Wifh The
‘ ' Penasylvattia Htmtstt Relatiens Commissiett

 

Yot"i have the tight tc tile this charge cf discrimination with the Pennsylvania Humart Relatictis

` Cemmissicn (PHCR) wider the Pennsylvania. Humatt Relatiens Act. Filing your charge with the
_ P`HRC picteets your state rights especially since there stay he circumstances in which state and
't‘ecleral laws sad precedti`res satty in manner which could agent the eutccme cf your case.

' Comp'visit site witt alias sits itt rata strain t se days stats tti(t} swiss yes assets tie
unlawful dtscr_tmmatioa. IfPHRC determines that year PHRC cernplaiht' is untimely, it will he
distatssevit_ ' _

It`yea wentyeur charged hist with Pll‘RC, iacludiitg this ferra as part of your EEOC charge,
, with your signature tender the veri§catioh belaw, will constitute §ling with PHRC. You have
chosen BEOC to investigate your complaint se Pl-IRC will riot investigate it and, itt most cases,`
' will accept EEOC’s inding lt`yoa disagree with PHRC’s adoption cfEEOC’s finding yca will
have the chance to §le a request for preliminary heet'mg with PERC \

”"` ' n ' Sittce yca have chosen te tile yca charge hist with BEOC, making it the primary investigatory
agesey, the Respendenr will riot be required to file tm answer with PHItC and so other action
with PHRC ts required by either party, unleestuntil otherwise holi§ed hy PlillC.

It`ycttr case is still pending with PI-IRC alter one year ei`;Elingwith PHRC, yca have the right to
tile your complaint m state court PHRC will inform yca cf these rights and obligations at that

.. ___________ .m..._.€ __t_ __ __ __
"" [Sigrt and date appropriate request below]

 

`£ want ray charge Eletl with Pl-IRC. l hereby ihcerperate this form and the vetiiicaticn helcw'
into the attached EEOC complaint farm and tile it as my PHRC complaint l request BEOC tc

` transmit it to PHRC

I understand zhat_fal'se statements in this complaint are made subject to the penalties af

18 Pa. GS..§¢MB, relating re seriatim falsification to strike ' ` .

Sigaatitre artd-De.té f f

1 do net want my charge dride with PHRC.

 

 

ga m d SZW BMZ Sigaattire aad])ate

s a r attaav~;;;td
pin * rl"i t °}_"l"_‘-H

 

 

Exhibit AM»»»B“'
c 69

 

 

. _ _ _ ' 1
Case 5.15 cv 02339 |\/|AK Document 68 Fl|ed 01/04/19 Page 35 of 9 ‘/ss_

 

 

 

 

EEOGFomE(Hi'D&}
CHARGE OF D:scRiM:NAHGN charge lessened To: esamils) chase lines
g messei@s;ssmmssmssm ill FF-PA
l \_ [§ sees sss-seis»eisss
Pennsylvania Human Reistiens Commissinn ass rises

 

Siaie arbcemgem:y, il"en
blame findings bir.. Ms. M’s,,l Hsme Phone (iecL A.-ss Cede,i Dale cf Birlh
Frenis Tx Br:szewsizi {21§§ 42§-?6?3 194 B-‘i 955

   
  

 
 

 

 

Streel i°.dd.'€as Ciiy. Si§!é and ZIP Cal:ie

2351 E. Daephin Strset, Fhiiadeiphia, PA 13125

 

Named.is the.EmpIeyer.,. Lauor Organizaiian, Empioynent Agency; Aeplentiseship Gornmiifee, ar State er Lecsi Govsmmeslt n That l Befievs
Disl>riminaied Agsinst Me or Oihels. (lfmal'e Mar) tim, list under FAR??CULRRS below} Ags cy

 

 

 

 

blame No. £ngalnym, mere Phcme Ne. {i!i:!ua'e alma Sode)
PENNS\G_VAH!A T§$RNPI!(E CQMMESS!QN Ul‘lkl!mwn ('1'1 'I°'} 539-9551
SD'EBIMUESS Ci!y, State BP¥§ ZIF" CC|C¥B

_?Bi§ S. Eiseehewer Boueelard, iiiiddletews, PA 1?057

3

 

 

 

 

 

 

blame ` Ns. ssewyas=. mm sims ms simms/sea case

smmemes.». csy.sm:s and zip code

mseRlMlNAmn massa ali {cns¢k simms baxres.i.i eATE[s; oiscmm:m*nom Toel-: sums
series meet

i:l sums [:} cows E sex f:] seamen E] NAHOHALes::-sm 69=25-2&13 12~1 2-2§13
§ RErAl.mnoN AGE [:l eisneiun' m ssnemmi=osiesnou

! ! O'I`HERI\SDB¢W) E CUNT!NU§NG ACTION

 

 

ms silencqu sss zirsdd.eawpsoss mem sum me seems
i, ,On- Meg 5, 2093, Respondsnt hired me as a Toll Cellecter. On Aprii 1?', 2012, Respondent promoted me into ihe

pesili_qp_of Exeeuiive Assistam. was discharged en December 12, 2013-

 

"§_ll seek about october 2013, l discovered that Aliee Sebring {Female, Legal Assistant} and Anna Msmel|a {Femeie,
=L‘e`§af Secretary} were hired for their respective positions t was never given the chance to apply to either position
because may were net posted Ms. Sebring end Ms. Marcelle were both hired as external candidates l also applied for
E)cecutive Assistant infonnation Techneiegy en September 26, 2013. end was net selected for thai passion either. On
December 12, 2913, i was suspended end iater discharged aHeri was falsei:,' accused ci workpiece vieience by
Dorothy Ross {Human Resoim::es Spsciaiist, Female}. ida Ross also seated ihat l threw the manual across the isbie
when hires told i could not use it.

 

 

ili, i heiieve Respcndent discriminated against me based on my age (58) end rete!ieiior§ in eioiaticn gi Age _ ‘
Biscriminsilen in Em;lioymer:t Acf, sex {maie), national origin {Pslish) and in m%alistlen m violation oi Title Vii ef the Cwil

F§ghts Act of 19$4 es amended, 'l”ltle Vil.

 

 

l minimis draws nies wah how ins secs see the sess or locai Agency. if any. l NDTAR\' - When nec-essay for see sss Legameency Requhemenfs

. will advise ma-agemissifl¢changamyaddrws orphnne nuian and iwiif
cooperate fully wllh them in the processing of ms charge ln accordance wim their

DFOOE{!!HBS.

 

lew-aar ur efiirm fhatl have read the above charge and thai it issue in

 

,5, f

the best of my knowiedgs, informa£ien end belief.

SEGNATUREGF COMPLAH‘EANT §§ § d 93 gang nga

"‘usscs:eeesue swmmeez=esems'rwis H,j
(;mnlh, day, yeah ‘g‘§ WE€!J;§Y_I{T*
-'\,i‘“i" '

l declare under remedy deering inst me above ls true and sorrec:l-

    
 

 

Jun 25, 2014

Da!e

 

 

/ " seems se£wve

 

 

 

 

EXhibit AM-'F " a 70

 

ease 5:15--cv 02339- l\/lAK Documem 68 Filed 01/04/19 Page 36 or 91 ¢/59_

 

 

 

 

 

 

 

 

see maneuver U. S. E¢.;"""ei Empieymerrt Gepor€unity Ci‘r.#omrseson
FERSON FlLiNG CHAR{§E
F an h d g 6 am Esq Franir 'i‘. Brzozowsiri
6 3 6 09 .
Labm_ & Emp!°yml;t counsei `i'i-l_§S PER§GN fcireck erie or boil))
PENNSYLVAN:A weuerxs commission [;X::i mm i'° ar A§§Me“
P.S. Bex 67676 _ , .. -
mae of chief counsel is Firr_ng on Be_haii et Gtiieris)
[_ Harrrseurg, PA mae ___j sees cirimele rra
saa-ze‘r¢~orsss

 

HGT¥CE DF CHARGE GF DISCR§MENATIUN
fSee tire endorsed for additional infonneb’on}

This is riotiee that a charge of empioyrueni discrirrdrreiiorr has been filed against your organization under:
rios vii arms civil elth Ae nice via ij The squsa say se repay ! l ne means wish organizing se mem

l__;£_} ms age oiserminesn in employmen: se reese [:i The eenele mismaer Nsnelscrimrnairsn re realm

The boxes checked below appiy to our handling of !his charge:
<). m rio marion is required by you at this time

2. g Pleese cell the EEOC Representative iisred bsiow concerning fire further handling of this charge

3- Please prmn`de by §§ Huéjé a statement ofyour position ore the issues covered by this charge with copies of any supporting docmnentation
to tire EEOC Represantati listed beiow. Your response will be placed in the me and considered as we investigaie the charge A prompt
response to this request will make il easier to conclude our lovesiigsiion.

4. m Plssse respond fully by mine enclosed request for information end send your response to the EEGC §epresentalive listed hsiow. ‘r'our
response will be placed in the me and considered es we investigate the charge A prompt response to this request will make ii easier to
rio concede our investigation

\
_‘"E EEOC has a Mediatirm program that gives parties en community lo resolve the issues of a charge without extensive imestige{iun or
expenditure of resoumes. if you would like to participate pieaee say so on tire enclosed ‘orm end respond by
20
li you M wish to iry Niedieiioo. you must respond to any request{s} made above by the dete(s) specified there_

For further inquiry on this msuer. please use the charge nmbershowo above. Your position statemeet. year response to our request for irrio:rr:elies.
or any inquiry you may have shouid be dirar:fed io: ‘

 

C italian mom-rough Phiiadeiphie District office
1 Enfnrr:ement Manager 301 Market Street
EC~B Representarive Sii€te 1366
mem {2151 440-2313 §;’:F&§!§;’§;§&;? 97

  

 

1 ?§E'neiosure{s): Copyefcherge

 

CMCUMSTANCES €'.‘)F ALLEGED DFSCRIMINATION
m uses E cole E sex m seamen vasquez origin §§ Age g worry [X] seaman g emasrsrensusn [:l owe

See enclosed copy of charge of discrimination

 

 

 

 

 

 

 

/ "'F)afe NEMB}' Tillé BYABH'!OI"LZEG QFEG§B[
Spem:er H. Levris, Jr.,
J;,l,i 3 f zo¢_“f» sewer eirecror

 

E}thi`bl% AM»-B "‘ (\ ,7’

 

 

 

Lase b.l€‘CifO?€€Q“MAK- - - '~‘~BOCL-lmee+~§&» `

f .

US$E$£{}LS?§$EHT COMPE!=-£SA`J :l.li\i

 

,§PF‘EAL NL}MBER

 

l if$-DS»€.';-'li§i`}$
BOARB DF RE\F£EW DM__ _ q 1
,,»_1¢ Demmfiabo: and indmg F§N;;":;-;:g ..HB:EB 4
Commzx%'eaiiii of Pezzns¥§'€.=..nia APP‘;:_&L 4;_,'§;;§-§4
SSH EiCLéE-JS.PES

HEPEREEE'S EES§SE§HFGEEE§

CUFMHNT §MFLD`¥'ER

FRANH T BRZGZGWSK§ F §§ TUR¥'~§P!KE EBFJZP.E§SSIGN H §§
235? E SRUF'HEN S“i" FG BOK 5?6?'6

PH¥LAGELPHL§. PA ‘i§‘iES-§?BZS MR¥SSUEG PA 1?"§ CE-?S?'S

US US _

§§

 

 

 

-- CL§I§:
F§_En: 12§8.1261 3
mm issueoz 1&¢20?€ ma ERFE UC SERW.‘.E CENTER
CWMAHTBETER§%HED UHE:-ER L\c LAW. ineiigibie €92{3}
masz weis gomez 2314&013
/”\ FQRME€M£M.E alma
APPEA!..:
Fil£u~. k iii ?12014 E_Y: Claimant
H£ax‘imcx iii-'LB; Mi}‘ié mr HARR¥SBUHG, PA

An:.-WE€: BY: Cia'enani
: l "-:'EI:LDSURE: ii camden denman uc.zsz? is maas with was nm.
iiéi`:zriss GF Fac?:
ii. ciaxmm was ias: emproyed by ma ali Tump§<e cemmzss:¢n as an Mw aga-mi m
fug§me; he began wath forwis mploger on May 5, 2083 and was earning $25.48 per hour with his
wsi day aim M§ Dec&m£:er 122§53
2, czaim@_nx m mgm for wang we wm place M`p¢l:¢§.
3. Ciaimant did rmi vi'ofzie the work place pgiicy.
4_ Clainmmdiedwii:evesiefhxeamlzxy
5. Cialmarsi §§ not imo'lr¢ingiy ¥ia§aie any the employer’§ p&iicies.

 

   

 

 

 

 

REAS£:NIH$: 'lhe Pennsylvania Li€.¥ Sewise Center issaes a determination dwppmving hessei'i~s amsler
l,,§e:£izu's 462{‘§; sfihe Pamsyl¥a:xia Unempioymeni Gempemaii§a Lexs. Swii;m €Bzie} of ith La~es presides
' xi a aiaimeni shali be we§g%ie ferecmpanmon for §zyweek in men §‘xi§ wampiaymn§ is due in his

Margeeii§mposarysusp§§an HHEMUMWMMMS§%W:HS Wasli. iWil:¥

misconductiz§ beendSi:‘Mas maritai‘wan€en erwillfuldisragarsofthzempla¥a‘s i¢st'e.siz-:xs a ziewa

viofa§cm ofthe Mpbyer's adea 3 disregard of we simms sf behavior xxiii¢:ix file employer has a rigid in

Exhibit AM_Q ~ (`. 73-

 

fhwa 5-1 l: C\v, HQBQ_|\/|AK DQ_QUmQLlL=§&R_E_iLQ_Q“Q_fL/,OLl/J.Q Pag_€_ 38 Of 91_ _ __%_j~
' ll

' vv“.zb =-v

ciamnz~MKTE§zons§r“= " "_peaE-~ ‘E=@~::Q~s:-taoa

emmofan ample?ae. erwing an ’mianiicmai a“zsrega:’:i @fiheempwye;"s intemsis orofwe
"“ mplayee's ciu§es and G:b§ga€ons to ike empio;€er.

dewmga&a§ya@w!by§&d§mamammgwassdiamedb@wa¥€§e&m& C!ain'esr§a;\cearea
andtest§’§ec§.

away noise¢soFti-:edate,¥imempféoe ofthe Rsf§:me.~*$ WHS,WMNBWMM&PMWNSF
twinme Mam?mc@'gs,wmfew.amba@edw:§mfyméxec§a&wan?sswemmmy,
wmpm¥id$meoniymgawzievidemeen§zemd- '
‘F.£Wman§§diu§dua:§sdiszha¥g&dfrmemphymen!fcr§&ev§&ia§onc?anempiayermle,mehwdea§supon
WWNW:QMEHMQFBHUMHMHWM;mmabwdeno§pmofsbi§siei$“¢e
daimiopmvs§aodmwefarmem§mm~mz§»em!ewasmeasmame.

€SRBER' MB&{B?WMQUHUCSQW¢&CMU§$REVERSED; bene§tsareALLDWED mch
begim%ngué§: Mh?ngmis ending December '§é, 2{}?3.

 

 

 

Mwwmdmem.meammsha§mwmwmawnm:n§mmss,
WWWMMaMWSUPMUmWWMMWM
mm#§!eea¢!$}clsgappea!pa§d. '

Haiasidafewiaaanaap¢a§£o§wiséedsiaa§séli§£ai#.

 

Bepar&nen€ar`tabor&indusdy
UCBMQFR§M
Rae€zr 41‘¥§

{"7‘3

 

 

CaSeB:IS¥cV-OZSSQ-MAK Document€€ Fl|ed 01/04/19 Page' 39 0T91 ,'='fw'
' M_F“E§§HTEREGM"" ' `:;;eas-~i¢-e§.c.€sa;z

h 651 mm
' H§a§§sz,a.sg, PA z?':z‘:

Yeumay§§agaurspmalbymm. Wyw§eyaurappeaihycsmmonca:rier,§zeamea!is§%d
onwadawi$dewemmmmmmwrasesmd%hedbgmmmdsofwmmwm£‘rw

shen!dusetheabwadc#as£oaeadwurappea!bycommm carries

Vaumay§¥syeurappeaihyfamifynu§lemappeaibyfax, Rmstbemceivadbyihe§epa:mt by
‘¥'¥:5§ p.m. an fha ¥astu’aywappeai. 1113 §£ir§ dztawifi bedetemine& %yf?:eda‘te cf§eeeip¥imminted by fha
maeiving famd&w. if%%ere`s mrsceip%daie£mpa§ntedbyihereoeiv§ngfaxmachine, ihe§enéer’s§ax
banner win confroi me date ef§§ng. if naitherdate appears on the W, the €§aie of feceipt misled by fha
Depmner&wii¥seweas§wdzte di§rag. YowapMstauid befaxee§m§zafcilawingnumhez:

`§‘§?-3£8-»§484
§GTE: kaartyf§krgan appeaé byfé?: is reSpnnsih!efordeiag, dismwozznrinwnupt§oa ofe€ec&'orrics§gn$ and
Mafmemmmandm§ia§skmatmeapsea§maynatbepmpedgc:§me§y§£gd_
may E!eyour appea}via eie¢b~mic_ mail {e-maii}. ifyou féie your E§Bai by e-maii, i'he appeal is Fn‘eei an

"fau
C)he date §§ receipt remedied hy`tha Dapamneni"s electronic framiss¥on system If you wish to me your appea§
byemai§, forwardyourappea!in¥mnat§mw%sabepamentat

§§ng

weemst ¥n€cmaiion suhan bye-mmi is natsacme.

W?E: Apanymanapmwa§e!Mmaiesvor§cmaiiisr&apansibiefarusingmamwmatand

UMJSMHMMMMEMEMMMMWMMQHR

mdatii§appeaimaymihepwper§ym‘@ze§yied.

¥Ey<sswi§stuf§¥eyeurawealinpm'son,ywmaydcsaatany Careedinko$cadurirsgnonnaiha)sims hours

anahe§m'a!he!asidsyi‘e@pealséwavwa. WCMMMHMMWEM£QH:&UC

Bcamsf&ewiewfm'gmsing.
MMMMMMMMMMMMM

Eqimioppormni&y§mptoyesi?mm

 

CW

 

v Case__§h:lB-_CV:OTZ`§§Q-I\/|AK.,._ D_ocu_menl§$.. Filed_Dl/OA\LlQ.&.‘.Eage¢.AOLQt.Ql_m_,E/b_%__,

" "~.

 

 

 

 

MFMT. WMW§WWEWWW§§
WWMHWWMHMGM
mmmmwm£a’w§:m .- ,
madmvwwwymmw
MHMMMMMMMMMW
worm MMWM£RMEH

 

 

g} MMT MBMMMMMWEM
MMMWMMMMMBWMM

 

MHWQWMMWMWGMHBWW

Exhibit ILM-lO "“‘

o
a m
§
‘i
.
.
:
2
§ §§
a _ ‘ "1:‘ :E
., 65 f..
.~; _.-v- .~'
§ :’ “,,,
i=,.- "5" '
§ ~»-*,
’ §§ §E‘.“‘ t
2 ,¢ 536
: `°‘ ii
n pr ii
- = w .,_
ur"‘ -‘
MR§'?E? - ' C~‘
¢ ca -;
§ .
l

 

676

_, .4_.,.._,_...,....._»

M_,_M M; l§;Cy -.0.2339 .-l\/|AK.. Document 68-Fi1re@\-0H94_!-}9 MT__ °7‘W;

¢"

MM‘ M?§‘€

   

M'i'.

§§ DWQHWMMUM
zzsvadswswa
M§A!§E§

€3} ‘I‘BHMW£&W
§!, B!S;
W`¥md h IBM
mw §*E MM
HSM irr¥¥m‘mas

b) §§ was Mai §h. M§Tsm fw§aw=a
MWBM §2, wis Mgm S@w ;i‘» - i:_

z} HS.FMWMMBHMHSWMMUMM `?"

§§ MPMSWMPM§P&WWMBMM:;
WUMMM&BMHE¢WMM 12,§13.

e} BPMW mmdwmmwah§ " "
WMM£E. 2511

f} BW MCQWMMM hew as
MZL E'BB.

§§ RWMMMM r; ;;;:-. »», -1 w
wm mfg 2914.
MWMMMMWWBMHMHMM
MM&BWMMM&MWMWM

W
§§ TRM£&W

 

 

 

 
  

 

 

 

 

(‘ 7¢'

 

("\.
`_/'

ease 5:15-cv-02339-l\/1AK Documem 68 Filed 01/04/19 Page 42 of 91 ... /b 5 ¢-

 

 

M§EWMHM§WTM MANT TG§ZPA.C.S.& § SSD_M$
wadth 11,2€!14 by&simiie!&:

g §.ETJ_HC P I.D¢Ed.q Gi

MME:MMGE@ mm$mai!¥§h§@&§am
?ms¢samhowm 15§1§-=’§¢@, mm
B»MSGEE, PA §?95? UH‘§, PA I?IE¥Y

33 M?;?-sze-mmm@ By Mz:z-mz@a
33 M¢'zz?_ssa.a?e§si_a

UHHMMYMNMWMM?T$§?AC.&A §SSH_WWM
hess §2, 2014 hz&~sc!msma$i€e:

WAWMM Azemey{§eua£!£md!m&w
iamwa EEBMSEWBUYSMS
Mwwn,?j§ 1'2%§? MPAW;:B `

   

b .' s »= § a
M?$~ ??ZE

 

 

C7/

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 43 of 91

Wlhmdh§rm

Phiwexpma, m mrs
umwa

 

Ma, ?&. B!§'r-:'sm
¥?E fmc 215-4-§3-2§32
R§. guam seams-aim - -

 

M§Nyaé&¢nm:

Md;mwmhwnmw&sw ,_ cia
?MMMMMMB¢MMWWMWMQ§:PE§U

Bd¥f 51

GW\IB»'JEZ\U

:mm

- - ' ‘ ' MEEGCMFM:M€S¢
WMMWWBMWBMMWFMID£MBWW¥§D
haldhwmeep!oysmtdh¢m." Spem!-I.L¢vb,$r..bwrktnire¢mr,nniled
awmwwdkig%m“dwmismpp§%l% mbhkmnd,
EHM,MWM:WMMM@M£W{EEGCWS-B, 22-13,22-25}.

M&MHF.MWMMB.W§§QM
BM;WWHWHMBWHHM imm
MHMMMMMBMFM,&¥MMMM
MMMP&RMMMMMMMMMMM.
M&e?$ Tnn@c€amn%desm%wukmhnrw
WnRyEnpioyer" ad "MRQMWEW"QHSMMMML
MM:

"You wm hired m 5-"&3 as s Sza:piemen:el Te§! Cekczr md in 2922 appiie:d fm and were
promoted 20, Execuzive harsth Reganiing 212 posi%iors of Lega_¥ Assistant mci h_lrbeg.;:££ Secrezary

 

 

MMMMBH“HMWEBWMMMM
mmwwmm§mwmymmm;nwwww$aaaémmm
WMMM£"M Prim'€=££¢yH; !"MM§'BE

MMMMMMMMH¢WHMM
WSEE$!$.S&‘¥.{§EGC§. !WWWWBMWWMI!&¢F?CM

Exhibit AM-ll ""‘

-/ee-‘;-

679

 

,/_"\,

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 44 of 91 *!6 71-

- B"rsnk Brz€»zz)s?ski -Z~= ' MBI§

EE€}C fica 5$-26§4-6!93§

- Bmzswski’s¥egaiq§i§§cs§om- farm aimeiof§ekwde;m'!ment(EEOCp. §27-23&), Who

Mr£edafehwwmw&p§nymtw&koafuyp&rmiuuwit§&emm; 206
p.?§-§Q*#§;aa_d#&}. ammt&eyweretram HLBMWHQMMSMP`§;:E

Mr.ann§dahefaiEed_tnrcv&wallnfthedmik,baekg:madaué Ml&mia
umd`i;giia;tm%plahmtwas§hg§uy§md,wvéah§omnfpo£cy,m§xm thm
afmms@wwuphiaantand-SEWMOMMMMM
(ODZ), W§ch advocated eh»'E rights mm GDI-hvemig:ted mmiempbyes ofmeHamn
RMWHBR¢MM:MWWGDIMMMMBMMMMW
UWWHY.BMSMMMWL:MM§M mmylkm_.sw!:§te
mpwum&ammanjammmphwzmsdmw-W,Brdn$hdew§o
wm M:.SM¢MWWW&¢FFCBMHHN¢.IGEM&§{MEEG€M
I’?FHHM!S or EE'DC Na. !'?UXEB€!S}. Mr.Bxie:ir Slade va rehww&ehesbsm! cf¢}f)!e¢-
MMC=WWMMWMM:BWPTCHR¢BM ishdrzamwski‘s
mm§mmhmdhyk&m§u*amumampimw§m§fykéra§@§w
mm sthast¥mimtiem. Mr.Busm:d mem

"Th¢ eviée¥ree inmtes that on 12~12~!3, year miamth was hammered §;-r
violations ofpoiicy, iizliowiz:g an internal inves!i§adon. On 1212 2- !3, the Traim'ng anc=‘_
Develupmen£ Spe¢:ialist was administering exercis¢s for your interview for a position Sbe
in¥omw you that you were nor to use dee Exce! Mansxai as a cross reference, at which time she
obsewsd that you whipped the manuai across the came and gave her what she widened 20 be a
iem“d¥e glare. to die paint she was very fi*igh$ened. Tbis was reported this 20 mm and an

inve¢s§gar;on was mcgowan game pp. s, 12, 222

BEE€)CEWGE'@¥SMM&:§E. Eefaret§eabnvewhyé§s.lfmsomrrai,§h.
MM&“BidRewmmeado§en“mignmentontiethindi!sarhatmldmpr§atii
Mshekkmorwnewnh€arpamrmpmngmgaattheomprhm. Mr.
Bmmwski’swerkar¢ermwemplde(}§lam?gimththad prier§iyover!ds!tsm‘smst.
Mr.Bunod&§edmmm§e£§emmwmm?!tmgmrmdwhiehhquh&$£aed
hankietsnn'detherl"i`€coames indudthSWerdomitsshe!wua!on¢oppositewaibafthehrge
wHe(EEBC;nge£S}. M.Mwmmmmmam#m&mt§e
emhmmhmfdnm§m!mmmmmmaay&mw
intiaéia€ion. Af&eeidw&el§mhmmwmtmhmmmiith=chdwmomtkw
nameompui¢r;mphwat&onkzdovertktrifou§saldoveri!s.Ross'sshuuhier,wmwhats%e
weyphganéafberwsrcb&ef¢tharaam. Mz:BnmwskPlB-fswommstmmaafairm:mt
WWWMMWMMNMMMWMMMS?aM
mmaéi&e&wm&emdc§ngnm¥mtbemhdnamrm&easm§ih§therg§i

swed§ahguehe:wfthemdaeaoenibehgpimfmd

WMLRMWMFM&E§MMUMLME$¥&&WMM
mgmgrmad'hmbkmwwwbhmwka&ed$ts$eyf§§eww
mmoa:jecwd,hwm&acmsmhrg¢vmmhdmwam&ss-éghshadwhhnfgeed§e
cempmr¢=m Aua§sammmmmmarmgn§¢woks§dvmm&“§?arndeort&e
manual §r.BmMMMMMMMG€M#£§§M Hskamd:dae!ng
M.BMM$WM$€MEF§EWWMMM&RMMMMM
seekinz&ne. Tbem:swi&hhhmwen§n&edhahmtaamrama§ l%:§§an,MMI.
Bmm$iwhemkwedw§smzpsdof&mnpervm£az&e!£&pmm&r=%a§i
mower§oureonbmli:aazm,mau=§wgmncammmw£@p.is!.gé§}. v

€‘.79

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 45 of 91 ""/6 8-’

Fhmkm -3~ 4232?,&25

EE»D€ N¢. SH=E%FE-%I§Zd

mmwawmmm?smafwrwmvwem$MLBBBM-Ep
RHMBU MQMM§MMMMM MRE$
Mmm§maadvmtmwswi&me§m§wkmmwm§ymrm §§on
iE!fa `

guzmme

”...’f`he investigatioa dan revea.‘ed that you had violated the Eiec;ronin Cmnmanicarimas
Pokcy regmimg mm usage Acsordingly, your empkyment was mmi for pciic»y
violations." {EEOC pp. 3, 12, 22}

Pawmcomm:?mmgm{§mcp.;wwmww
amwpsm Pmphwadi§gm'emghymendtheirwmmm,mhmm
mmmawabhwm&ew.hmkrs=mhnd§aeatmwbpm Mr.
BMISHMMMMMW{EEOCFISLESS}WFECMM
bpz¢ndefv£r&!chmurcb,mtrmamrd&, pmaifianggu,?xi¥€?eeriiiiu§om,i§egz!
MMMW,MMMM§M,MMMM»,AM
mammwkmmm'pmmmspmmwmms&h
diversiw. Comry!o$m$cilege¥sdomienmfzmp. l£)mphinn:*s!”l`€!l"
mmdamnnommnqmmmyzwms:mym-&anwia
Wmsamamngraaymm»hwmgmmm. Hr.mai
Man§iswmmmmtohewm¢mmemdutfar&em Mr.§rmww:kithnies
URMMUMMWHMMBMWWMMM
Mahngm$z mumely.

mmafhfr.$zmms§'swi§fnlmbmdqe§wmkphmvinimeendwm§€§
MMM mmmm. ch::zpp§lzmh¢r sa-ez~c_ssez. umw M.
WMAMMMMEMMM»“"£MMMW
MMMWM”(EEQC»M} "...W§en asiadiv§dsaiisdisehsrgodm
empbymnt&rt§eviohtioao¥nemphyermh,iheburdesixuponiieenp!eyertopzm'ehe
Mdthemkww!kwam;&utkbmofpmohh&hw&echmwpmw
geadan¢§w&emwiht&embmunmbh”(§£&€p.&?) hinde

mdaveuymmmmemdmamwthmwaedm.ilms.

M.BmdMaMM'MMMMLWM&
mwmnasmbaateady&em compahmmmgmmmw'sm
_waddm§hqumhrped&nusaehumthe§mw§&wwni§esw
advamen¢stadbednrp¢y&n¢hl. ThePA’P¢mpikeCen-Mondidaotmpoadm§'mak

- =..=_' _ , (EEDCP§.§B-§$};tbeavermn&sin!he¢§misioassm§db§
MMMMMJEHM. Mr.hs¢ldfaiiedioinvs£@&&e§aets§:&e
Mwhmmmmmmmm midst

- 2 = €EE@C pp SB-S&}viohwd€mphiss€‘s r§h$zezhir

 
 

 

Mmraii§emmsmmemphimmmnthmw
Mmg=d€§emdnpidddbsinimmqmofmw&e&§n
fsva MMHWMWAML §RB£m£orP%mS-:hlgd’s
_EmddwmtJH!E-mmnwdmmym.mxn newman pen-ammann
MMMMMMM§ 17th ExmaiEmployee
EGBNMWMSJBCMMMMWFICMBBRWRW
speakiegabomworldng:&md mmadeommzw€wgwit§mmeughymwhizkhanpcrs
MBIMMMMWMMMMMMMBM
Mmmmmmawmw&e?¥a €}DIES

C‘€S

 

 

./`\
\

d
Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 46 Of 91 /b 7 "'

§'rmi:Brznznwski ~4- MM§
mac Ne. B-zeza_o:§se

Mpwermminstsomzwm‘iii§m, sewage mmataea§eree 1956 nfde
mwmmmmma@mwwamawmmzm
mmmmmumofmmmawemapp§mnmq%p¢ngmm
ofaamempbyem,asd&wq€ona§uw§mp§!ywhrpmmnsmmqw?aam??&
Mamm$s£eni§»§m

§§an protectsl"£‘€ mphym working ante Ca:rai BH‘iee., sara ssf‘:n=icia Sek!¢gei,
mr§sm§aem:w,§obm$e&hgeg?m$mgbmnmt, MM.W@BSL
HR&MMFRMEB¢UWMMFAMW£M F$v¢ritimprohee¢§
JMM¥M&EWWtMWMBMEM£WMJED
Germ;JeEexyH.i-Ias, waffan€o!iecmhitemoffomerhmiiww
mm%MWthu-hmwem$.$agm$e&&
fibkame and Jim MDCSH former ¥-Iarrbhn:g ]'Mak§e mare rehted inez-h
R@MKMEMM Otwr?€emphymmwwm!rda§vamalsrkm
{mnd'amhedmsamkbmidhndsm{€muwr’sm};&om!&hinimi{mphewefa
Pmsenz!nr),¥}om.hwMandez§m{maofafomerHom§pmker};Wi,¥red?reBa(mefa
forensicme Mw%hahove,?s€riek€sro,!m)id$ai%,aadi.yanhemsa
ambusfm£nyandmredaaftb&r?r€harddrivesforpemwé:ea-tampikemw~ia§
aaé§nteradase'!drm¥ mm .

Cmphhnd£dm§e£amdgmwrudmdmhmafdum hugh
Bmmwdd§dmget$e&kprsg:mwedkeiplhesbgmaadaoof&chiiw:hga many
mph;mukmganwpmae£,whomamd ofmmdudandviuiationsafpo§dm
TMM$W,NMHHV¢HWMWWWMMM bytie¥'!‘€.
Mr. Bmmwakiiam¥iciidof nnfairanddispsrtte meainande
aimmdmmqmtiy§admmkwmmmhmmmhma

Teetnoi%gylh;mr£wi'.
Mmasavidim ofci¥iirig&£sviu¥ndcmsseedsahwyar,wi&uitoae,
semphmatwil!hewmp&dw§k&eac§anpm-aa MM“$§GMMMEESC&N
Mrykrsmpkmnphhuudformswbe§luiwi& thwart Th&isiraqsmforhdpmi

i§£arm¥io:mede:lwsuhnitthiscase!e€om
Kimllympondwmy mmwmrelegs§mmelarrmpeatkis££&€iwestiga:isz
wind dee Pelmyivnk ’{mg§ke Counis§on {PTC}.

Frank T. Bnmki

’:e.'-'i

   

CR:

 

 

,"‘\'

 

 

 

 

 

m <2:5} Was
§AX$§§}A%£?£H£&§$&

 

J§RW 23, 2915
Gm' R¢:&Imzee: T!E’ge §§imézer 533-2€}3€$-€}§,936 ref P.é Tmz!§i.¥ce

him F:@k '!'. Bz:ozmwéi
235':§ magma saw

Phaaddpah,m 19125
Bear§!!r; mwski:

?Rmminém&a€on IZ-EZ-IS, ym=mp£symazmmmibr vioiatiaas
slipon Mi¢’m.ngm imasz Won. Gez 12-§£-!3, the?n.im*ng and
BeveiW Specs`ahstwas adminisam~inga;emisesforyawh:tu~viewfeupn£m

DMWQWUHMWMMMMMMYM
MMWMM&WFMUB§Q,MB,MMW

Wewmmm¥wwm§amw¢m§mvk%£m§§m%£s$e
MWMM;%MUMMMU§WMWMM
ism§esaiomof!hesva§!ab§eesimm&e§swsmmfom

C’z?z.

 

"`* -\-¢--l-..~..-\.

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 48 of 91 7

' -/7/--

b Pa&mm§§smmw§!bewnmwéa§imissalandm§i§i` be
ng§g§&¢h§§a&awymwequxmdg§:w§&ammm&&m§:;§&
esmm§§u‘mm;y(§€}dayscjfwurmgs§tize§ismiw. Mwumshw¢h€aiaa§a§z¥
BYUMWU§MWMMBUMUMDMMB
WTUBH®WUUMWMM¥MMB&M§§
geoda§ieszswmu:meomwnmnin§du'aM.PIMMMMMWS¢¢£%£F
ymwemchamqugst§§¥§fedisclaw=. mpmmmmwwm
WWE:§MMYMMMM§EUMMEM%M The
ls: Equal _ WMGWMW`WC¢EE:§§B§W!,F§§BD§MU * 313sz

Sueei,$z:izei§€}&,?hlwéph:s,' ' PA M§?. mg §

Si'noersiy,
€/;>--/

%'ilii&§s H, gm

mv¢m'ga€w

 

O

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 49 of 91 al 7 z""

Ermm Wi&? E€!}
wm 131 {1 €m%}

mm RELm-:s to F¥Lmasurr
issues ms mm Ewmncss Bv'me sess

FMMMMMMMMNMMM@.
§Maw§¢gnmswdmm:gmof&stefaa measabeam#¢af&mmanda#mr
MNMMMHMWMHMMMMMM}

T¥EEVHG¥§¥&UHEWHS§¢L M‘MMB?$:HIEE&$M{ABAL
UW_§HB§::MH . ;'-:f! ii WZMEM MEEH

mgmermgursuem#mmrmw,youmu$weammagamstmmmnm ammmechargem§g
Mui_tiwdateyou'mmva§;is Notica. Therefnre,geu shau!dkeepam:d:;)§th!s data lowe wis 9£3~_
MWEW.WMQMMMQMM&HUWM%U £rg¢m‘meaa*w
muganai£omey,wush=::§:iddosgpmmpw Givemattameyacopyofmiswolioe,aadi%smvelope,and¥en
mm cr h§rtheda%eypu renewed it rmmre, ia_order{o avoid any question ihatyou did hereof in a 3mer
manna-Lfo pruden‘¥thatyoursuii'be §ledwi§rin$hézyaof§seéa£s$§ziauot!cemmaifedtoydu{&$
Ir.sicaied_»mem‘me No&neissigned}ammdaee ofmansonad<,#£ater.

Youriam:iimaybef§adin U.S. M,Cousmasmtecoud¢fmpamjumdm. Us§;s§y- ,’s.hea opm e
Staheoo'.zms§\e.gel§%rahzviimalcqu_rt.} myoazfi¥ein Federaicr$%aiecourtisaz¢;atmrfo¥yauwp§ecide
aww&ingwyoura&omey. F`:£ing in§s Nn§ceisnoi enough You must§iea*compia§ni“matcontawsashwt
mmdd§mnfzwmmmsmm§uumeemww€a&a£ Yoursuit=rsayindudeass~jma§ef
anage§m§;edzargeor,§meexientpems§edbysourtdeeishns.matmesl§ceorm%abedm§:ema&ersa¥¢e§edin
manage Generai£y,wrtaare bmugtris‘n the State where the aileged unmwmlmc§mmwnad, butins`cme
cammbebmugmmmeyamemmowemmdsaekem.whmmeempéomenfmw havebeen,oz'
wherethereapondenthas:tsmamo#$oa ifyouhavaa#npieqmtims,musuai!ymngetamm#amibe
omdt&ederkdm-mudmyouam bringingsuit, butdonetexpec!§:atof&ce€owriteywrwnp|aimoz

iime gulf M¢m'§

7 maike}egaistwaagyé&e§s%ons prca

PMVATE Szm' Ru;x-rrs - Equai Pay act £EFA;:

EPA suits-must he iiied in com gewin 2 years {3 years §or wi§f\.:¥ vioiai'ions} ofthe aHeged EPA underpaymth ba<:§¢
pay due fwvioiationsthat mm months 2 ea 3 m before y¢u ma su{tmaynotve colleciz“b§e. :'~`or
exampie, if you were underpaa:£ under the EPA forwric permn'r»ed m 7!1!@8 to 1251.*08, you annum fi%e suit
§§@ ?i‘l!'l& - ser 12!1!113 -- in order to ze=':.owev unpaidwages assist Js:£y 2698. Tnis mae miner ming an EPS;
suit§sseparaiefram W§E-dayz"riing period under ?§Hev¥l, MADA, GiNAortl'seADEA mead to above
Ther&fma. §fyou awp¥anfasueunder `Bfievll, them&, GfNR ormeADEA¢ inaddltlmtosumg on the EPA
dakn, wit mask be mw within£a days ofthis Notloe gn_d_witb.in me §!- er &year EPi-‘v. back pay mccreary period

§Troz§s¥aamessimnm -» HHeW,theABAe¥i;-HH~&:

Kwuma§odmwmnwebbmammamwmpmsentw,&:e&& mmcem!avingjcmsd§:§m
inymwoawm¥=hmmmmm Mycu§nobmming_am. wmfarsmhamwmgmusthe
madef¢:the£}.$.Mcmminmewmamnmnerimqum(yaashcuvbempaedmewhinméewdyw
M§am§%amna¥} RMSMWMWW~MUMM%MMMMMU
msmhmqu$wda@re§w¥ouof§zemumntmmmwm§€dm

RMEYREFKMMD EEGC Assa‘muce - AHW: §
You mayeon¥a¢iiha'€€ac :=k ';-:'-:"ve'-e‘.' wm "r~ mg n _ : M'_L;]g} 11 "'L;;§LL\¢ ,‘;_-uji¢_» QFHYOH§¥&VBBR§'
qi§stiansabwi'y€vf '¢!:\ F`:.G!'SB, *’~1*§1'§=€= v' Qn\\%ll;ih U.S. mcmmnea*ywme. }f_youneeuw_
Wmomacepyofmb¢mmin EEGG'$BHMMMP§BMMMHMZQMMMS
ymzr@azganumber€asawmanyourhislios). Wh§eEEUBdmgschageiwa§maceftakz§me._aHWW
mmibrat§ewi€mw&wsa§erw§sta¢§monmewse. There§ore,ifyou§iewiiandvammre\wwmemar§€

        
           
   
  

» §§,Mmmrwmmmmmdmkm MHMMUMMW

madenimé=!henead§ndays.} _
¥Frosm£wn', msswerz.¢ cepvasmcom?eosam¢rmmcm

E:;hibit AM-zz- ¢ 351

 

\ §¥~i'£i'd}?§

Case 5:15-cv-02339-|\/|AK DocumerWUL£ékad 01/04/19 Page 50 Of 91 ¢») 7 g ..»

  

 

 

 

 

 

i

Over\.s?ew
sitser
Tr‘m~e!iness

f`-*Eing.§€har§e

HBW¥UFSE

Chaf§e
fiang

Con§deniia§ty
Mediafs)n
§Emedles
Exist‘mg C`hazges
Fi‘in_q a Lawwli

umw by
T¥P€

899
nmbmy

Equai '
Comnsaiim

3 {. .
information

biasesth
Nah`:onai origin

Raoa!CcAm‘

R E. .
Re%§i%atlon

Saxuai
Harassmeni

¢` Frun§:wpraam

H°m&‘ > EP¥>!&YEES § App§¢anfs

 

Fi£ing a Lawsai€

N€R'E!‘. .F%dEPa¥ empioyees and }B§ app£i¢anis have 3 differen% CDE‘§§§§HY §!’GCESS,

f§you plan w site a §awsuit ai!eging d§scs'im£aaiion an me basis afrace, asian religion
sex {induding mgnancy§. naiiena§ exigin, age {4¢3 ar G§Ge:_!, disz¥si!iiy, geneva

` inmai§m~:, wseta¥§a§nn, you methave is size § ma;g§ adm one afoot iam ofEees

{uniess you p§an §§ wing war lawsuit under i'he Equzi Pay fact which aitews you to ge
aim to munw§ihout wing a charge). We wii¥ give you whah's waited a "Nah'oe-of-
Righé-!xr- Sue" at he §me we dismiss your charge. ua:.:a!ly, Bféeroamp:‘e§on dan
invesiigaiicn. Howevar, we may dimss for diver masons._ including faiiure in seweraie
in an inves&gation. This noise gives you massian to §!e a ia\ss,:zit§n a const cf!aw.
once you receive a Noti\:e-of-Right-io- Sue, you mist fife your£awm."a admin 90 days.
fm manor emma this deeming except when we Disnicz Birscmr gives me parties §
written notice of intent ib recans!dernefom ina deadiina forii!ing a ansuit. ffyou don’i
ii{e in time, you may be prevented from going buzzard wiih yourlawsuii. '

Excepi§en$ When `Fi%ing a Lawsu§t

ifyau man w §le an age discrimination £awsuif; you won*tneed a No§oe oiRigh%-MB
to fire in court \"cu can Me arrme atErEBdays have passed wmt€ze!:£ay you H£ed
ywr charge'(but no fm than 90 da§'s_af£er gun receive mine that our invesfiga§e:t is
Muded}. ifyosx pizza ira fife a fam_situnr$er i.*:e Equa§ Faykct, gas dan'i have to fike a
dzarge at ebia.in a Nofi@ of R£ghi~fo-Sue before E!ing. Ra!her. you can go zing m
court pmvi&ed you iia your suit edwin two years imm me'day ida dissimina§on took

piece {3 zears» ime dissxi¢za°na§on was mT¥S.i§}.

€<eep in reim, mgh, Hf!e V£iaisa makes itiiiega£ in dismn'rinaa based on sex in the
Pam%ent ofwages and bene§?s. §fyau have an Equa£ Payéct claim m may he
advantage¢ h also filing undef* T`d!e ml h ardé§i;¢ DUFSLEE 3 W§E VH €§Eim i¥¥ CGU¥L §FO~E

musi have iiied a charge wi£h EESC amf mee¥v~ed a Ma§§ of Right-tc~$ue.
F§§ing Befere the invest§gation is Camg§ei:ed

Hyou ward tn iiie a Eswsuit beirne we have wished our insesfiga§on, you can request a
NGEGE efEigt!t-!n-»..°~LIE, jimmie man 186 days have BSM §13€¥1 EHGEYW $ISG WUF
ci'sa:§a',we, are required ny iawto gm You the notice ifyuu ask §:r It. If%wer man 166
days have paswd. we wii! Qn?y give gin erie noise ifwe will be amabie in irish our

ip:$hmvn.aem.§o§mpionesdmii£cin

f

 

 

 

 

 

 

CP;

 

` Howewer. the EEOC alice wham your charge is §§ed' may be able to give you a list of
always in your area who.handle cases invoking emp!aymeptdiscrinina§on.

» w ' ‘
ease 5:15-cv-02339-l\/1AK Documen¥“§’§“\???é'& 01/04/19 Page 51 of 91 _ l I°!
§“WS§§&§BH "M'%!€n '£30 days. You shedd muesi'%:e Ha§oe'af Rigm~w~&:e in'wnung

and send it to §ze‘ Direc€or ofthe EE{JC office where yourdzarge is §led. indude in your
mauesr me names of me parties and. sf possiwe. m mm umwa ones you have
been given a Notice ofBze Right-to~$ue, m wilt close the case and take no father
adion. So ifynu want EEGC w cen§mxe investigating your charge, doa'i request the

NQ§€& Of Righi-fD-Sue.

EEGC and Fifing ar Lawsuif ' ._
EEOC flee emp!oyment-discxim€nation lawsuizs in se¢ectcases. When deciding umefher'
10 fsia a §awsuit, weconsider several factors, induding the seriousnéss aims vioiaiion.
ice type oftegai issues in the mse, and the wider hnpact me lam wu§d¥zave on our
e)?crts to combat won<piace dismna§cn. Eecause ownisz msmnnes, EEOC cannot
fits a §§wsuit in every case where discrimination has been found.

 

 

 

W.mmdweeamm 7 d

   

Privacy Po!icy § Disc!aimer! USA.GO\»'

 

Documenr 68 Filed 01/04/19 Paue 52 of 91 “'&» T 9 “

 

CaS€ 5215-CV-02339-|\/|AK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTHZE UNU'ED ST.ATB Dml('_`l" COURT I. The P¢.rti's m'l`his Compki.nf
PDR. THE DIS'ERICT OF _ _
D 51 ON A.. ThePllmtr|`lls)
(delMWHHJWm"-UW ¢B'° P¢m'id=theinfomafionbelnwforead\plain§ffnm:dhihemmp!aint Aii-'wh
. ’”H_ me mm m width mpraim,jkd,r M°ml pass mm
Nau'oc
Comphint fur Emp!uymud' mt Addms
, _ _ mm Cityand County
Sm.tea:!dzip Codc
(H’ri!c lhe_filH name oj"eachplafrrfj§`m'¢a iljm’g Cgse _No. T . t umw
mrs canle lime umw q[alirh¢plain.ojti.’r f be M\ _ (.M. g '_
munijr`! in fhc spa-x abave, phase wife “.see (o j m by fha ' s GFCE) E-ma!l Address
quashed* in ibewcanndam£ranmh‘im! J _Tn.al. m Y n N
qumhe¢wum q,m) “'"' M;°W) ° “' “°”"'“"“”*")
Pruvide the inform£tim below for ash defendanl named in the complain!,
~apim-l.- wheeler aba ddmd=mkm individmi. a government agmcy, en organizaion, or
ammomim Foranindividml ief'endant, include the pawn‘sjob or title(il`
known). At\auh odde1 pass ifmu'l=d.
Dd`mdam Nu. 1
{'er'rz rhej.n'fname qfeadl dejéndarl.r lrlm is Name
being sued bribe names ofd!! !he anenahms lab or me
momer r);|:qmce ¢::$1.-. please z;r;; ';:1 m hm\m)
atlached"' in .r mud added an fr`
page arz‘fh rbejdl fr'.n‘ cy‘mmcs.) c.w m;d;r§s
1 ounty
S!&¢and TJ]JCUdE
" ‘ , " N:mber
w E-mimddm
`) {ifknn\vn}
"‘i~__/ _
Defendant No. 2
Na.mn
]'ob orT'n]e
{iszmwn)
Stmnt Mdns
emma convey
2
S!atenndZiande ll. Buisfor.’|'urixdidicn
1' 'l ' r ha
r_ dam This action is brought for dism'imination in aup!oymen¢ pursuanno (dmakrzf} mar
P:'-mml Addzm umw
(Fhm)
El Ti£leV!]of\thivilRighhAdufl§M,lsoodi'Hai,42U.S.C.§§EOOOe
Def\sodan Nr.l. 3 loZBGDe-l? (mae, oofor, gendar, n-JiQ`on, omian orig'm)
' ““”“’ _ mm murder 10 lmng in Mm: dammd wm me m you
J-oh ur'l`clle msijfr.q ob!a'inaNmioE qf!il'gh! Iv&¢: lzlrcrfmmtkc.|'§q!|d
{'*`P“°;“} Emp!a}mem Oppammfgv Commimm)
SB'H ddr$s
Mmdcom U Agebisc\iminationinEmploymen!.Adof'[%?,asmdified,ZS¥U.S.C.
sme.md mp code §§ m '”634'
., . r1 N“mbm_ Me: borderto I>)ingsuinirjzkrm'¢!irfdeimunlmderlheége
1 A Di.m#mr'nazian m Bup£qymemm }vu mmjmfde admge wm ike
(ffknml qui`£npkgmcm qwm!igr€aombdm,l
E! Amuimzs with Disabil`ti f l ' 2 . . 2
mfmdmun`¢ tamm 1 gmc masondmed,:s Us_c §§1211
Namu
mh fur 0\’41!:.' )`n Mr!o linth _":z_,éc!¢.'uléitl.rid rossi under the/fmdmu
(_f k:"m = \rln‘r MHries.1c\lL you maxim abmfn erme quIghl la Sue lever
1 ) from maliqu Emp\'ojmem Oppar:mio' Comf:xio)e.)
Smx=.¢ Md¢=s
Cityandc°mty I'_`I Oiha'faiuzl law(.q)m_`&!!se}éu'erni!mr}:
S:ss: end Zip Code
..r . F. “ 1 _ El Rr.levamma:e law(qeecfm a_'fiuaw;:):
.E-mail Ad.dl'&u
(fn'*'m“"'l) El Rol¢mt due or county law (.qped_&, ifimwn):
C. mccormme
i_` :nueaddn=smwhi<-z\lsougm¢mprnmm news mxnyedhywdermdam(s) m' sm°m“" °m°i"
m Wliteashnr:andplains\mmmn ofthec!m`m. Donotrmkel@] signals S!.m=sa
'miefly aspossib!e the iam showing lhal mchp§aiolilfismiided m the damagr.s mother
umw ul relid'mughr_ Sxalehnwh=h dd'mdammizwniwdand'hhumdzdefcodmnc§d than
Chymd comity amdthepiuimiEhmm»-io!nledthep§aimi§'s rights, indodiny,&ndazs ande
_ ` ir____ ___ r_J__ _ _r _i_ _ ofmlinvo[vememomnndua. If`mnrelhanon:daimz`sa.merwd, numbereachcla.im
StateandepCode and mitcashon and phinsznmmentofw:,h claim inasepsrat=pmgraph_ Ar.tar.h
T . r1 Nmb‘__r .-.ddi'n'nml pays ifan
s Exh i b i t AM- 5 2 _- 4

 

 

 

 

 

"'M"'"V § ""”'

._L

 

men 06 l-iledu 01/04/19 wage bd 0191

 

R. Thedisaimio.-.m combat af'whidal omnphi.ninthis adam induds {dnm’ra}!
rhar qoph»):

FaHum to hire me.

Terminmion ofmy employment

I~`ai!um to presume m

'Failuxetn amommodaizmy disabi!hjr.

Uneqna! terms and conditions of'my emp!'oymea-)L

Reia!ialiun_

Slher ads ¢S\pm"jd;

¢'Nale: Onl_v lh¢megurrmir misedin the dmgefl`loa'm`lh the Eguai'

;-r‘ ' umw " berber-dmr

district man wider d:efedezd empfagmem a"Lzmrimahn mmie.:)

DDDEJUUD

 

 

 

 

 

 

 

 

 

 

 

{M).'e: A.r adi.idoml.mppmdjbr dx=j':rcls qf_wur claim, _wu may anadr ia rhi:
mmphl'm ampyq*'yonr avme with life Equa! Bmpl'a}mmr Op{x)mml`gr
Conmf_uim, or dee chargeji!ad with rim reform .\'a'a.ve or dry human rights
dh=i.sion)

W. Bhnus¢ionoandmlAdmi'nimllv¢'kcmrdic$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. 11 i_r. mybm recol!edioo tim l Eleda chmg¢ with lhe Equal Emplaymant
B. hian-bstzmooeuimchu\heau@dc§smimhmoq-mswumodondm{s) Opportuni?ycmnmiadoaormyEqmlEruponmentOppmuniiyoom:se!or
regarding the de£mdanl`s alleged discriminwa umdud un (ab(e)
C. f believe L\mldet`endani(s) (x:b¢drm:):
B. ’I?reEq\ml Empidymem Oppnrhmity Cnnmti§i\m (cbez:knoe):
n j*'°“’ “'"°:‘E“”““'“g_ _ mw;“m?? cl hasmissuedama¢ofmgmmsu¢:mu.
n B"“'"°“” °"“’““‘““g “° “S“““ ‘“* n issued amumfnighe m sue leach whichlmoaived on maj
D. Defeudmf(s) discriminated againslme based on my (drecke!l champpr 1
¢.q:rfai')): (Nafe: Amx'}.ra aapyqflhe Naa!'r.=' of 111th to Sue ledger dye
EqWIE--¢-'J "`rr (` " mib-f .,'
EI mae
El coinr C. Only litigarus alleging nga discrimination must amwuthh qusioo.
13 garden"sa¢
, _ Sinnemiugmydxm'geofagadis=imimdmm¥hthe£qual£nwiaymeni
n rd‘.£]m .. ck, ;(` ' .m "_,' "" " Sa“&gdmg;: ' _,
3 lj manual origin conduct (cbsdz am):
/ 13 age My year ofth is . rummerqu
mh);')"jmoreas:rml‘nga d’m`m Qfoge discriminarr'm) EI alday-surmor'.-. havedapsed.
L'.\ di§bilityor perceived disability fryean dimbiiiry) II| dss ibm 60 days have elapsed
E. The facts ofmyuseareas f`ollows. Amx:,h additional pages ifth
5 5
__»’_'\.`
V. R=lief B. Fnr At¢ornegm
Sme brief!y and precisdy when damages mother reliefihe plainti§`aslcs 111¢ mm to bna ol`signing: ,10___
ordr.r. Do not nmh: !:gml arguments Includ=any basis!'otclaiming dmxh=uao:=grr
allegeda.reoominuing mbe prmmuime lncfude theam<nm:s ufanya<mal damages Signaime ofAum-ney
daimed E:rlheamdlegedmdthebasisforlhueamounfs_ lndw:lea-nypmitiveor hinged Nm= ofme
ermap!axydmmgcsdahmd,tbamnmm,md&zmsmdaimyonmwzidudw mrwa
/) actual urp\milive money damagw. Nme °{Mw gm
\...- Addre§s
-»- . . \. .
T~_`-mai1 mildrest
W. Cu'&rltah'on and noting
Under`Fedeml Rnleoj`(.`ivil chedure 11. by signing an, I certifyto dm best ofmy
bowlequ illil`om'm.iorl, and beli¢:fthat lhis mplaint: (i) isno{ being prsmtedfurm
lm!.\mperpmpm Svchastoha.rass, cause nunemry dchy, of nced}w!y increasethe
mof!icigi.im: (2) isme by existing lamm-by amrf\ivofous argument Rrr
eximdiug, modifying or reversing adding lavr, (3) tha thch comm have
evidean support or, ifspu:i£ua]lyso idmcif:ed, will mcer have evidentiarysz
mmamsonah!e oppommdy for fmlh:rinvsligatiu or disnumqq and(-‘¢)thc
, "' wich¢he ` uFRuleIl.
A. Fnr Parlim Wilhout m At|nrncy
g Iggee\opzuvidedmcl=rk'sommuilh:nydungsinmya&irsswhm¢case-
na{otaipapus mybesuved. lundefs|znd Bn.tmyfai|m'e¢nkpepaom'ent
acide kai*h iberCl=b.'sO£Emmzy muhinlh=dismismlofmy¢:sg
4¢____\ Da;e: ufsigning: , 20__.
Signalum ofPlainEB"
Primad N'Ame ofPlaimiB'
7 s
a 4- .- _

 

 

 

memqu ease e:=rsPeV-oaasa-MAK woundsqu Filed 01/04/19

 

john McNicholas

 

John P. McNicholas ]lI rs a senior partner at the
Los Angelcs law lirm of McNicholas and
McNicbolas. Recent court victories included a
$5.4 million settlement on behalf of the Isiey
Brothers against Sony Music and singer Michuel
_ _ Bolton. He also won a $l.67 million Settlemcrtt

' for a single mother who sustained serious injury
from an over- the»counter dietary supplement

McNicholas received his bachelor’ s degree from the Un.iversity of
Callfomia, Los Angeles and his law degree from Loyola Law School
He received l.oyola’s Board ot` Governors Award in 2009 and has
served on thc advisory board to UCLA’s Catholic Cent.er since 2000.

McNiclrolas is a third-generation ln`sh'Amcrican whose father’s
family halls from County Mayo and whose mother, Rosentary’s,
from Cork_ He is a member of the Society of the Frieudly Sons of St.
Patrick's E)recutive Board and the ln`sh American Bar Association,
which awarded him the Daniel D`Connell Award in 2005.
McNicholas is married and has seven children

 

 

 

 

Patrick Meehan

Patrieir Meehan, who until
recently served as United States
Attorney for the Eastern District
of Pennsylvania, first began his
public service work in 1995
when appointed District-
Attomcy of Dclaware County,
Fennsylvania. As U.S.Attorney,
Patrick pioneered the Anti-
Terrorism Task Force, which has
since been routed as a national
model for the prevention of
future terrorist attacks His most
recent accomplishruent, the
“Route 222 Corridor Anti-Gang
Initiative ” brings together faith-
based and community efforts
with local, state
and federal law
enforcement to
establish safer

across five
cities and four
counties in Pennsylvania.

On Jufy 21, 2008, Meehan
joined Conrad O’Bn`en Geliman
& Rohn, P.C. where his focus
will be on representing multi#
national corporations and indi-
viduals and a wide range of corl
poratc commercial litigationl

Meehan graduated from
Bowdoin College in Maine and
earned his .i.D. from Tempic
University. A Philadelphia
native\ he is a third-generation
trish-Ameriean with roots in
County Mayo and enjoys the
sounds of the contemporary lrish
band the Corrs. He is married
with three children

 

 

 

Greg Milmoe

As Partner
and Co-head of
Corporate
Restructuring al
Sl<adden, Arps,
Slate, Meagher
and Flom, LL.P,
Greg Milmoe
plays a leadership role in the los
Angeles tirm’ s numerous
restructuii.ugs, acquisitions and
tinancings, His career with
Sl<adden began before he even
graduated law school, as a mail-
room assistant in 1971.

A graduate of Fordham
University Law School, Mihnoe
received his A.B. from Cornell
University. As a corporate
lawyer, Milrnoe has received
accolades for his ahiiity to fash-
ion pragmatic solutions to com-
plex problems from dillering
legal disciplines In 2001 The
Ameri<,'rm Lrnv_ver awarded
Mi]rnoe its Deahnaker ol` the
Year award, and he has also been
named to 'l'urnarouncls and
Workouts’s list of the top dozen
restructuring lawyers in
America.

Milmoe’s achievements aren‘t _

limited to law: in 2006 he was
honored by the Partnership for
Al`terschool Educalion as its
Al`terschool Champion, and in
2008 he helped win the
Lawyer's Cup for Skaddcn’s ice
hockey team.

Milmoc’s father's family hail
from Sligo, while his mother’s
come from Galway. He is mar-
ried with two children

100 lRlSH AMERECA OCTDBER f NOVEMBER 2008

Page 54 of 91

 

john Meehan

.lohn .l. Meehan is a retired
District Attorney in Catifomia’s
Alatneda County.

He began working in the state
District Attorney’s office in
1960, having graduated from die
Uuivcrsity of San Frzu:cisco,
School of Law. He had been
inspired by his father Who was a
police captain, active in the pre-
dominantly lrish community of
Eureka Valley
near San
Fr‘aucisc:o, to
pursue a career
. in prosecution

Meehan, who
was named the

St. Thomas

More Lawyer of

the Year i.n 2001 also has a tal~
ent for the written word, starting
a publication called Pnt'ni Of
Wew, which reviewed cases from
the United States Suprerue Court
and the California courts. He
continues to write a column for a
statewide legal publication called
DM irer Know.

Meehan’s paternal grandpar-
ents hailed l`rorn County Leitri.ur
and his mother’s family was
from County Cork. He and his
wife, who is part Ilish-
Anrerican, had four childress
three iiving, and spent their
thirtieth wedding anniversary 'm
Ireland_

 

 

George Mitchell

Former senator Gcorge J.
M'rtchetl has a name that is
synonymous with the Nor'thern
irish peace process, having
chaired the talks which led to the
Gnod Friday Agreement. A pan-
ner in the New ‘r'orlr City law
firm DLA Piper, Mitchell served
as a U.S. senator from Maine for
fifteen years and was voted the
“most respected member“ for six
consecutive years He served as
Senate Majority Leadcr and was
instrumental in the rcanlhoriza~
tion of the Clean Air Act and
Americans with Disabililies Act_
He served as Cl'\u.irman of the
International Commission on
Disurmament iu Northern
Ireland, for which he received
the Nobel Peace Frizc and
Presidential Medal of Freedom,

M_itchel| also served as
Chainnan ot" the lnternational
Crisis Group, and has been
appointed Chancellor of the
Qucen’s University iu Northern
lreland. He
recently headed
an investigation
into past steroid
use in major
league baseball.

A Maine
native, Mitchcll
received his
bachelor’s degree 1from Bowdoin
College and his law degree from
the Georgetown University I.aw
Center. He is a second-genera-
tion Irish-Arnerican.

 

 

Donald Molloy

Justice Douald Molloy worked in private practice,

._ where he focused on civil litigation, before he was

: appointed U.S. District Judge for the District

- of Montana, Missoula Division in 1996. With
jurisdiction over a vast amount of federal land,

including ten national forests, Molloy has been

colored as “oue of the greenest judges in the West"

by High Cmmrry New.r, a magazine dedicated to

reporting environrnentai news in the West.

 

Judge Molloy graduated with a B. A in Political Science from the
Uuiversity of Moutana, and received his J.D. from the university’s Law
School after serving five years active duty in the U.S. Navy. His In'sh
ancestors emigrated from Couuties OH'aly and Cork to Montana. Ol` his
sense of lrish connection inAnierica, Donald says, “Being lrish is
being part of a very large clan that tends to take care of its members
socially, spiritually and in their essence." Judge Molloy instituted an
internship program under which law students at Universit‘y College
Corlc have the opportunity to attend the University of Montana_

He has been married to Judith for 37 years and they have live
children.

ease

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 55 of 91

_ 11_~1 THE UNITED sTA'rEs DISTRICT CoURT
FoR THE EASTERN msch oF PENNSYLVANIA
FRANK T. BRzozowsKI = oIVIL ACTIoN
v. = No. 15-2339
PENNSYLVANIA TURNPIKE §
COMMISION, et al. :
ORDER

AND NOW, this 28th day of Novernber 2018, upon considering Defendants’ Motion to
dismiss (ECF Doc. No. 41) the amended Complaint (ECF Doc. No. 38), Plaintiffs Opposition
(ECF Doc. No. 65), and for reasons in the accompanying Mernorandum, it is ORDERED
Defendants’ Motion to dismiss (ECF Doc. No. 41) is GRANTED:

1. With prejudice as to Plaintiff’ s claims under:

a. Title VII, Pennsylvania. Human Rights Act, and Age Discrimjnation in
Employment Act claims against William K. Licbcrman, A. Michael Pratt, Pasquale T. Deon, Sr.,
Patricia Schlegel, Dorothy Ross, Sean Logan, Barry J. Schoch, lady Treaster, Patrick Caro, Jill
Davis, David Smith and Lynn Fecman;

b. First Amendment retaliation for (1) refusing to sign secondary employment
documents, (2) his political affiliation with the Democratic Party, (3) criticizing Republican
privatization ventures;

c. the Pennsylvania Whistleblowcr statute;

d. the Fai_r Labor Standards Act, the Fair Pay Act, and the Equal Pay Act against
individual Defendants;

e. unjust enrichment or quantum meruit against individual Defendants; and,

f. the due process clause;

 

_Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 56 of 91

2. Without prejudice as to Plaintifi" s claims against the Pennsylvania State Police,
Cpl. Kemaghan and Governor Corbett subject to possible renewal of claims upon accrual in accord
with the accompanying memorandum;

3. Without prejudice with leave granted to Plaintiff to plead facts and amend claims
consistent with the accompanying Mernorandnm and ch.R.Civ.P. ll no later than January 4,
2019 to assert (l) First Amendment retaliation claim against the Turnpike Commission for his
assisting minorities; (2) First Amendment retaliation claim against Patricia Schlegel and Dorothy
Ross for preventing him from interviewing for the IT position; (3) Fair Labor Standards Act, E`.qual
Pay Act, Fair Pay Act, quantum meruit, and unjust enrichment claims against the Turnpike
Commission; and, (4) national origin, sex, and age discrimination claims against the Turnpike
Commission; and,

4. Absent a timely amendment, we will close this case.

 

KEARNEY, J.U

 

CaS€ 5215-CV-02339-|\/|AK DOCUm€n'[ 68 Filed 01/04/19 Page 57 Of 91

IN THE UNfTED STATES DISTRICT COURT
FOR THE EASTERN DISTRIC'I` OF PENNSYLVANIA

FRANK T. BRZO'ZOWSIG 2 CIV]_L AC'I`ION
v. § No. 15~2339 .
= ENT'B~N@V 3 9 2613
PENNSYLVANIA TURNPIKE :
CORMSION, et al. :
DJEMORANDUM
KEARNEY, J. November 28, 2018

A discharged Pennsylvania Turnpike Commission employee allegedly once active in the
Philadelphia Democratic Party pro se sues his former employer and a wide variety of allegedly
affiliated persons1 arguing they are unjustly enriched by his services. To invoke our limited
jurisdiction, he also alleges they: retaliated against him for exercising his First Amendment rights;
violated Pennsylvania’s Whistleblower Law, the Fair Labor Standards Act, the Fair Pay Act, and
the Equal Pay Act; discriminated against him based on national origin, sex and age; and, fired him
without due process Many of his claims are barred by the statute of limitations; others fail for a
lack of facts which possibly could be amended in accord with this Memorandum. The
Commission and its codefendants move to dismiss. We grant the motion to dismiss in the
accompanying Order dismissing some claims with prejudice and others without prejudice to allow
the discharged employee an opportunity to plead timely claims with fact support if possible under

governing law and Fedcral Rule of Civil Procedure 11.

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 58 of 91

I. Facts alleged in Amended Complaint material to the plead claims.2

Since 1984 until at least his iiling of an Amended Complaint, Frank T. Brzozowski has
served as a member of the 315t Ward Democratic Exeoutive Commission.3 Since 2008, he has
served on the Democratic State Committee.‘ Mr. Brzozowski includes on his resume work
experience with former Judge Bernard Snyder and the City Commissicners of Pliiladelphia.s

Mr. Brzozowski’s early years with the Turnpike Commission.

On May 5, 2003, the Pennsylvania Turnpike Commission (Commission) hired Mrl
Brzozowski as a supplemental toll oollectcr. He briefly worked in the IT Department but then
returned to his supplemental toll collector position in September 2003.‘=`

The Commission does not tell toll collectors the amounts they collect during shil’ts.ir lt` a
toll collector incurs a shortage in collecting fares, the Commission first notifies the collector three
weeks later and demands a restitution payment by check.8 The Commission maintained a policy
for enforcing toll ccllectors’ shortages: “three shortages in a month constituted a warning letter
and within 6 months another warning letter would warrant a 2-day suspension.”9 Mr. Brzozowski
claims he could not remember mistakes three weeks later, making it difficult to successfully grieve
the resulting disciplinary acticn.l° Mr. Brzozowski alleges other unidentified Pennsylvania
agencies and businesses collecting cash inform employees of discrepancies at the end of the shii’t.11

Mr. Brzozowski’s Seconda)y Employment Request.

Mr. Brzozowski applied for management positions at the Commission, including positions
in the Legal Department.12 Around December 15, 2010, Ms. Treastcr called Mr. BrZGZOWSlCi into
lnterchange Manager Franlc Gillen’s office regarding Mr. Brzozowski‘s application for a Legal
Department position.l'“' During the meeting, Ms. Treaster “subjected [Mr. Brzozowski] to

disciplinary steps.”“ Ms. Treastcr informed Mr. Brzozowski based on his application, she

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 59 of 91

determined he also worked for a real estate broker and he would have to tile a Secondary
Employment Request with Human Resources.15

Around January IO, 2011, Mr. Gillen told Mr. Brzozowski to sign the secondary
employment 1'.\aper\»\.'ork.16 Mr. Gillen told Mr. Brzozowski if he did not sign the paperwork “he
would be taken off the payroll and faced termination.”17 Around January 15, 2011, Mr. Gl`]len
commanded Mr. Brzozowslci to sign the secondary employment paperwork or face an
insubordination violation.”' On January 19, 2011, Mr. Brzozowslci liied a union grievance
complaining of the secondary employment policy.13

On January 27, 201 l, Mr. Brzozowski signed the secondary employment paperwork.l° On
February 17, 2011, District Manager Ronald Duekett held a grievance hearing and subsequently
terminated the disciplinary ac:tion.21

Mr. Brzozow.rlir°’s tenure as executive assistant in the GMce quiversigv and Inclusion.

On March 15, 2011, Mr. szozowski published an op-ed in several unnamed Pennsylvania
newspapers.” Mr. Brzozowski criticized Governor Corhett and his Republican supporters for
“trying to privatize the PA Liquor Stores, the PA Lottery and the turnpike, which pumps about
$450 million annually to PennDO'I`.”:E

Notwithstanding these several challenges and critical op~ed, over a year later on April 17,
2012, the Commission promoted Mr. Brzozowski to Executive Assistant in the Of[ice of Diversity
and Inclusion.‘4 Around the time he “was tested for Exeeutive Assistaut,” Mr. Brzozowski applied
for an freer-change Manager position but the Commission declined to promote hirn.‘~" 'lhe
commission promoted employees Mike Mierzejewski, Bric Paul, and Dennis McCiennan to

interchange Manager with salaries of $61,000 per year.25 When Mr. Brzozowsln' learned of his

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 60 of 91

promotion, he thought he heard his new salary was $61,000 per year.27 During a second phone ca]l,
he learned his salary was $50,000 per year and he would have to train for his new position.”’

Around the time of his promotion, the Commission posted an I'I` Executive Assistant
position.“9 The position was not a policy-making position and did not require political affiliationam
Mr. Brzozowski alleges he was qualified for the position but Mses. “Schlegel and Ross arranged .
. . conspired and ensured that someone other than Mr. Brzozowski would get the position.”31

Aiter his promotion, Mr. Brzozowski began taking courses at “PTC University,” an in-
house educational program.”l Mr. Brzozowski took these courses “to become more qualified and
more etiicient at his job,” to “irnprove his clerical skills,” to “perform his duties at his position,”
and to prove “he had the background to perform other positions such as Interchange Manager.”33

On June 26, 2012, Ms. Ross claimed Mr. Brzozowski made insulting and disparaging

remarks, including a condescending comment to Eric Paul, a black interchange rnanager.34 Mr.
Brzozowsld later discovered Ms. Ross commented to Human Resources resulting in the
termination of Brian Slade, a black co-worker.35

The Office of Diversity and Inclusion handles civil rights issues.'am Mr. Brzozowski alleges
the Oflice was unpopular with the Commission’s eighty-five-percent, white male workforce37 In
2012, the Oflice employed three people with a budget of about $3125,000.aa In 2013, the Oftice
added three employees and its budget increased to .‘1§400,000.39

As Executive Assistant, Mr. Brzozowski calculated bid recommendations for Commission
construction projects to determine if the prime contractor met the 10% “Disadvantaged Business
Enterprises” quota.“° Mr. Brzozowslci claims on and before December 1 l, 2013, he protested when
contractors chosen for the project did not meet the l()% quota and the second or third ranked

contractor did meet the quota.“1

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 61 ot 91

Mr. Brzozowskz"s termination

On December 11, 2013, Ms. Ojo assigned a task to Mr. Brzozowski.“ Mr. Brzozowski
finished the task but could not print a document because cc»workers Carmen Rivas and Deborah
Caipenter were using the printer.“3 After finally printing, he arrived fate to a Microsoft Excel test
Ms. Ross conducted.““ Mr. Brzozowski claims Ms. Ross retaliated against him by failing to give a
one-minute warning at the end of the test.“5 Ms. Ross claimed Mr. Brzozowski committed a
“violation of workplace violence” during the test.“‘

Mr. Brzozowski attaches an email from Ms. Ross to Ms, Schlegel regarding the Excel test.‘"
Ms. Ross wrote Mr. Brzozowski arrived ten minutes late to the test with an Exccl manual."“ When
Ms. Ross told him he could not use the Excel manual during the test, Mr. Brzozowski “took the
manual and whipped it across the table and gave [Ms. Ross] a terrible glare.”‘“’ Ms. Ross was “very
scared.”i‘° Mr. Brzozowsk:i alleges Ms. Ross tied to “cover-up her corrupt testing, and to conceal a
biased selection process.”-"1 Mr. Brzozowski further alleges Ms. Ross falsely claimed he glared at
her and made “threatening” facial expressions during the test.$l Mr. Brzozowski claims he was
merely “trying to focus to see the small words on the computer screen and peering over the top of
the glasses fra.mes.”53

After the test, three unnamed supervisors interviewed Mr. Brzozowski for an HR position.$‘*
Later that day, Ms. Ross “demonstrated hostile and violent actions with [an] Excel book” and
‘°verbally threatened [Mr. Brzozowski and Ms. Ojo] in Itaiian.”55 Mr. Brzozowski is of Poiish
descent56

On December 26, 2013, Ms. Schiegel terminated Mr. Brzozowslci for misconduct.” Ms.
Schlegel listed grounds for termination in a letter, including spending the night at his work area on

December 10, 2013 and using the computer system for personal reasons during overnight hours

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 62 ot 91

from August to December 2013.5' Ms. Schlegel also listed the December 1 1, 2013 Microsoft Excel
test when Mr. Brzozowski “threw the Excel manual across the table and glared at [Ms. Ross].”59
She explained Mr. Brzozowski violated the Workplace Violence Policy by “using threatening
gestures and facial grimaces that intimidated another employee at the [Commission].”50

Mr. Brzozowski{s' discrimination charge and lawsuit

in June 2014, Mr. Brzozowski filed an EEOC Charge of Discrirnination against the
Commission, swearing:

On May 5, 2003, [the Commission] hired me as a Toll Collector. On April 17, 2012,
{the Commission] promoted me into the position of Executive Assistant. I was
discharged on December 12, 2013.

Un or about 0ct0ber 2013, I discovered that Alice Sebring (Female, Legal
Assistant) and Anna Marcella (Female, Legal Secretary) Were hired for their
respective positions I was never given the chance to apply to either position
because they were not posted. Ms. Sebring and Ms. Marcella were both hired as
external candidates I also applied for Executive Assistant lnformation Technology
on September 26, 2013, and was not selected for that position either. On December
12, 2013, l was suspended and later discharged after I was falsely accused cf
workplace violence by Dorothy Ross (Human Resources Specialist, Female). Ms.
Ross also stated that I threw the manual across the table when I was told l could not
use it.

I believe [the Commission] discriminated against me based on my age (58) and
retaliation in violation of Age Discrirnination in Employment Act, sex (rnale),
national origin {Polish) and in retaliation in violation of Title Vll[.]“1

The EEOC responded in January 2015 after revieng Mr. Brzozowski’s charge:

You were hired in 5/03 as a Suppiementai 'I`oll Collector, and in 2012 applied for,
and were promoted to, Executive Assistant. Regarding the positions of Legal
Assistant and Legal Secretary which you could not apply for, the record indicates
that beth positions were classified as “contidential,” and so were not posted

internally in accordance With policy.

The evidence indicates that on 12-12-13, your employment was terminated for
violations cfpolicy, following an internal investigation On 12-11-13, the Tr'aining
and Development Specialist Was administering exercises for your interview for a
position She informed you that you were not to use the Excel Manual as a cross
reference, at which time she observed that you whipped the manual across the table

6

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 63 of 91

and gave her what she considered to be a terrible glare, to the point she was very
frightened This was reported to [the Commission], and an investigation was
conducted The investigation also revealed that you had violated the Electronic
Communications Policy regarding computer usage Accordingly, your employment
Was terminated for policy violations62

Mr. Brzozowski sued on April 27, 2015. Judge Stengel dismissed his complaint without
prejudice to file an amended complaint Mr. Brzozowski appealed Judge Stengel’s dismissal and
also filed his Amended Complaint on March 30, 2016.‘3 Defendants moved to dismiss the
Amended Complaint on April 20, 2016.64 Mr. Brzozowski moved to stay the case on June 8, 2016
to allow our Court of Appeals to rule on his pending appeal of the dismissal of his original
complaint65 Judge Stengel denied Mr. Brzozowslci’s motion to stay and ordered him to respond
to the motion to dismiss the Amended Complaint by July 26, 2(}16.66 Mr. Brzozowski did not
respond Judge Stengel dismissed the Amended Complaint on August 24, 2016 for Mr.
Brzozowski’s failure to comply with his Order requiring tiiing of a response to the motion to
dismiss."" Mr. Brzozowski appealed this dismissal as weil. On June 20, 2018, our court of appeals
vacated the August 24, 2016 dismissal Order and remanded the case for further proceedings as to
the Amended Complaint.‘” On September 18, 2018, the Chief Judge reassigned this case, and Mr.
Brzozowski answered the motion to dismiss on Novernber 20, 2018.59

II. Analysis"°

Mr. Brzozowski alleges the Commission and individual Commission Defendants are liable
for: (1) First Amcndment retaiiation; (2) violation of Pennsylvania’s Whistleblower Law; (3)
violations of the Fair Labor Standards Act, the Fair Pay Act, and the Equal Pay Aot, and state law
claims for unjust enrichment and quantum meruit stemming from his promotion to Executive
Assistant; (4) national origin and sex discrimination under Title VII and the Pennsylvania Human

Relations Act; (5) age discrimination under the Age Discrimination in Employment Act; and, (6)

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 64 of 91

termination Without due process. Mr. Brzozowski does not allege claims against the police otlicer
Det`endants.‘ll

Defendants argue the statute of limitations bars the First Amendment retaliation claims or
alternatively, Mr. Brzozowski fails to state a claim; the statute of limitations bars Mr. Brzozowski’s
Pennsylvania whistleblower claim; and Mr. Brzozowski fails to state a claim as to any other theory.
The individual Commission Defendants separately argue because Judge Stengel dismissed With
prejudice Mr. Brzozowski’s discrimination claims against them, we should dismiss those same
discrimination claims repeated in the Amended Complaint against them. We agree with

Defendants.

A. We dismiss Mr. Brzozowski’s claims under Title VII, the Pennsylvania Hulnan
Rights, and the Age Discrimination in Ernployment Act against the individual
Commisslon Defendants.

Mr. Brzozowski initially alleged discrimination against the Commission and the individual
Commission Defendants under Title VII, the Pennsylvania Hurnan Rights Act, and the Age
Discrimination in Employment Act. Judge Stengel this initial complaint against the individual
Commission Defendants with prejudice."'2 Judge Stengel permitted Mr. Brzozowski to amend his
complaint against the Commission only.73 Our court of appeals affirmed the dismissal of his
complaint against the individual Commission Defendants with prejudice."

Disregarding this Court’s dismissal of claims with prejudice, as affirmed on appeal, Mr.
Brzozowsld re-plead his discrimination claims against the Commission and the individual
Commission Defendants in his Amended Complaint while adding new claims under the First
Amendrnent, state law, various federal labor and fair pay laws, and the due process clause. Mr.
Brzozowski may not re-plead claims against the individual Commission Defendants in his

Amended Complajnt after Judge Stengel dismissed these claims with prejudice75

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 65 of 91

We dismiss the Title VII, Pennsylvania Human Rights Act, and Age Discrimination in
Empioyment Act claims against the individual Commission Defendants. We analyze Mr.
Brzozowski’s discrimination claims against the Commission only. We analyze his new claims
under the First Amendment, state law, various labor and fair pay laws, and the due process clause
against the Commission and the individual Commission Defendants.

B. Mr. Brzozowski fails to state a claim for First Amendment retaiiation.

Mr. Brzozowski alleges under the First Amendment: (l) Ms. Treaster retaliated against
him for refusing to sign secondary employment documents, (2) the Commission retaliated against
him for his affiliation with the Democratic Party, (3) Comrnissioners Lieberman, Pratt, Deon,
Logan, and Schoch retaliated against him for criticizing Republican privatization ventures, (4) the
Commission retaliated against him for assisting minorities in the Ofiice ofDiversity and luciusion.
and (5) Mses. Schlegel and Ross retaliated against him for his political party affiliation We address

each claim in turn.
1. The statute of limitations bars Mr. Brzozowski’s claim against Ms.
Treaster for retaliation for refusing to sign secondary employment

documents

Mr, Brzozowski alleges Mr. Gillen “stated that unless [Mr. Brzozowski] sign a secondary
employment document declaring the income procured as a notary public, that he would be taken
oifthe payroll and faced termination.”76 Mr. Brzozowski alleges he has a “First Amendment right
not to sign documents [he dces] not agree with and to exercise and enjoy [his] right to refuse
without retaliaticn.”” Mr. Brzozowsld sues Ms. Treaster alleging she “was Mr. Gillen’s superior
at Human Resources Departinent.”" We construe Mr. Brzozowski’s claim as one for First

Amendment retaliation Ms. Treaster argues the statute of limitations bars the claim or

alternativeiy, Mr. Brzozowski fails to state a claim.79

 

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 66 of 91

Mr. Brzozowski brings his First Amendment retaliation claims under § 1983. We apply
Pennsylvania’s two-year statute of limitation for personal injury actions to his § 1983 claims.”°
The events giving rise to Mr. Brzozowski’s claim occurred in 2011. On lanuary 15, 2011, Mr.
Gillen threatened to retaliate against Mr. Bizozowski unless he signed the secondary employment
documents Mr. Brzozowski signed the secondary employment documents on January 27, 2011.
On February 17, 2011, Mr. Duckett terminated the disciplinary action against Mr. Brzczowski
because he signed the documents Mr. Brzozowskl could bring his First Amendment retaliation
claim by February 17, 2013. Mr. Brzozowski sued on April 27 , 2015. He claimed First Amendment
retaliation for the first time in his Amended Complaint on March 30, 2016. Mr. Brzozowski’s
claim is untimely Mr. Brzozowski does not argue, and We cannot separately find, a basis for
tolling the two-year statute of limitations

We dismiss Mr. Brzozowski’s First Amendrnent retaliation claim against Ms. Treaster for

refusing to sign secondary employment documents

2. The statute of limitations bars Mr. Brzozowski’s claim against the
Commission for retaliation based on his political affiliation.

Mr. Brzozowski alleges the Commission violated his First Amendment right to free speech
and free expression when it “reliised to allow [toll} collectors to know their total amount collected
at the end of the shifts” due to “[Mr. Brzozowski’s] association with the Democratic Party and
elected ofticials.”“l The Commission argues the statute of limitations bars the claim. We liberally
read Mr. Brzozowski’s claim as one for First Amendment retaliation for his political party
affiliation82

We apply Pennsylvania’s two-year statute of limitations for personal injury actions to Mr.
Brzozowski’s § 1983 claim.“i' The Commission promoted Mr. Brzozowski to Executive Assistant

in the Office of Diversity and lnclusion on April 17, 2012, at which point he left his toll collector

10

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 67 of 91

position.*“l Since his claim stems from work as a toll collector, Mr Brzozowsk:i had until April 17,
2014 at the latest to bring his First Amendment retaliation claim for political party affiliation Mr.
Brzozowski sued on April 27, 2015. Mr. Brzozowski iirst claimed First Amendment retaliation in
his Amended Ccmplaint on,March 30, 2016. The statute of limitations bars this claim. Mr.
Brzozowski does not argue for tolling and we cannot find a basis to toll the statute of limitations
We dismiss Mr. Brzozowski’s claim for First Amendment political party affiliation
retaliation
3. The statute of limitations bars Mr. Brzozowski’s claim against the
Turnpikc Commissioners for retaliation for criticizing Repuhlican
privatization venturcs.

Mr. Brzozowski alleges annpike Commissioners Lieberman, Pratt, Deon, Logan, and
Schoch “retaliated against [him] for exercising [his] First Amendment rights to criticize
Republlcan privatization ventures.”'@15 Mr. Brzozowski alleges the Turnpilce Commissioners
terminated him in December 2013 because he published an op-ed in March 201 1 “criticizing newly
elected Governor Corbett and his Republican supporters for trying to privatize the PA Liquor
Stores, the PA Lottery and the turnpike.”86 The Commissioners argue the statute of limitations bars
the claim for criticizing Republican privatization ventures

We apply Pennsylvania’s two-year Statute of limitations for personal injury actions to his
§ 1983 ciaim.37 The Commission terminated Mr. Brzozowski on December 26, 2013. Mr.
Brzozowski had to sue for political aleiation retaliation claim by December 26, 2015.

While Mr. Brzozowski filed his initial complaint on April 27, 2015 , he did not allege First
Amendment retaliation until pleading new facts and events in his March 30, 2016 Amended

Complaint. Mr. Brzozowski failed to allege facts concerning his political party affiliation or the

op-ed until his Amended Complaint*i8 The statute of limitations Will not bar Mr. Brzozowslci’s

ll

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 68 of 91

First Amendment retaliation claim if it “relates hac ” to his initial complaint under cheral Rule
of Civil Procedure 15 .

Mr. Brzozowski’ s First Amendmcnt claim in his March 30, 2016 Amended Complaint does
not “relate bac ” to his April 27, 2015 initial complaint for statute of limitations purposes Under
Federal Rule of Civil Procedure l$(c)( l)(B), an amendment to the pleading relates back to the date
of the original pleading for statute of limitations purposes when the amendment “asserts a claim
or defense that arose out of the conduct, transaction, or occurrence set out-or attempted to be set
out-in the original pleading.”89 Our court of appeals instructs an amended claim does not relate
back when the original pleading fails to give “fair notice cf what the plaintiffs [amended] claim is
and the grounds upon which it rests.”g°

ln Glover, the plaintiff sued several banks and a debt collector for violating the Fair Debt
Collections Practices Act. The plaintiff later amended the complaint to add a claim against the debt
collector under a different provision of the Act and relying on new facts. Our court of appeals
explained the amended claim did not relate back for statute of limitations purposes because it did
not arise from the “factual occurrences” upon which the plaintiff based the original claim against
the debt collector."n While the original complaint and the amended claim had “overlapping facts,”
our court of appeals explained the original complaint failed to give the debt collector notice of the
“general fact situation” and the “legal theory” on which the plaintiff relied in the amended claim.92

We Hnd Mr. Brzozowski’s original complaint fails to give the Turnpil<e Commissioners
fair notice of the new claim Mr. Brzozowski alleges for the first time in his Amended Complaint
he wrote an op-ed criticizing Republican privatization venturcs. He failed to allege facts
concerning his political party affiliation until his Amended Complaint. Mr. Brzozowski bases a

completely new legal theory of First Amendrnent retaliation on new facts in his Amended

12

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 69 of 91

Complaint. Mr. Brzozowski failed to give notice in his original complaint of the fact situation and
the legal theory relied on in his new First Amendment claim. Mr. Brzozowsk:i’s First Amendment
retaliation claim does not relate back to the original complaint for statute of limitations purposes

The statute of limitations bars Mr. Brzozowski’s First Amendment retaliation claims
against the Turnpilce Commissioners for criticizing Republican privatization ventures. Mr.
Brzozowski does not argue for tolling and we cannot find a basis to toll the statute of limitations
We dismiss Mr. Brzozowski’s claim against the Turnpike Commissioners for retaliation for
criticizing Republican privatization ventures

4. Mr. Brzozowski fails to state a claim for First Amendment retaliation for
assisting minorities in the Office of Diversity and Inelusion.

Mr. Brzozowski alleges “Defendants . . . retaliated against [hirn] for exercising [his] First
Amendrnent rights assist[ing] minorities in the Ot`tice of Diversity & Inclusion.”ga He alleges he
“protested” when prime contractors chosen for Commission contracts rarely “met the 10% [quota
for Disadvantaged Business Enterprises], even though the second or third ranked prime contractor
occasionally did meet the 10% criteria.”94 Defendants argue Mr. Brzozowsl<i fails to state a claim.

Under § 1983, Mr. Brzozowsi<i must plead (1) a violation of a right protected by the
Constitution or laws of the United States and (2) a person acting under the color of state law
committed the violation.95 Mr. Brzozowski must allege personal involvement in the constitutional
violation; Mr. Brzozowski cannot allege liability based on respondeat .s'),iperior.*‘s To state a claim
against an agency, Mr. Brzozowski must allege a policy or custom causing the constitutional
violation.°"'

To state a First Amendment retaliation claim, Mr. Brzozowski must allege “(l) that the
activity in question is protected by the First Amendment, and (2) that the protected activity was a

substantial factor in the alleged retaliatory action.””

13

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 70 of 91

While Mr. Brzozowski alleges he “protested” when prime contractors chosen for projects
did not meet the 10% DBE quota and was “wrongfully terminated” as a result, he fails to allege
facts showing his “protest” was a substantial factor in his termination Mr. Brzozowslci does not
allege to whom he protested, let alone whether anyone heard his protests He alleges no facts
showing personal involvement in the deprivation of rights. Mr. Brzozowski fails to allege the
Commission implemented a policy or custom causing the deprivation

ln his response to the motion to dismiss, Mr. Brzozowski alleges he reported objections “to
his supervisor who was overruled by attorneys in the law department.”-°” We cannot consider new
facts alleged for the iitst time in a response to a motion to dismiss100 Even considering the new
allegation, Mr. Brzozowski fails to identify these actors. Mr. Brzozowski fails to state a claim for
First Amendment retaliation for assisting minorities in the OHice of Diversity and Inclusion. We
allow Mr. Brzozowsk:i one last leave to timely amend his complaint to attempt to plead this claim
consistent with Federal Rule of Civil Procedure 11.

5. Mr. Brzozowski fails to state a claim against Mses. Schlegel and Ross for
retaliation for preventing him from interviewing for the I'I‘ Department.

Mr. Brzozowski alleges Mses. Schlegel and Ross “arranged scheduling, conspired and
ensured that someone else other than Mr. Brzozowsl<:i would get the [IT Department] position.”l°‘
He alleges the position “was not a policy making position and did not require political
aftiliation.”102 He alleges because of Mses. Schlcgel and Ross’s conduct, he “Was retaliated against
politically and lired before being able to interview for the I'I` Department.”‘°i Mses. Schlegel and
Ross argue Mr. Brzozowski fails to state a claim.

Mr. Brzozowski alleges First Amendment retaliation for political party a$liation. To state
a claim, Mr. Brzozowslci must allege “(l) that [he] was employed at a public agency in a position

that does not require political afliliation; (2) that [he] engaged in First Amendment protected

14

 

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 71 of 91

conduct; and (3) that [his] constitutionallyprotected conduct was a substantial or motivating factor
for an adverse employment acu'on.”104

While he alleges the Commission employed him and did not require a political affiliation
for the l'l" Department job, Mr. Brzozowslci fails to allege facts showing his political party
affiliation was a substantial or motivating factor in denial of an interview. Mr. Brzozowski fails to
allege Ms. Schlegel and Ms. Ross lmew his political affiliation Besides the conclusion he “was
retaliated against politically,” Mr. Brzozowski fails to allege facts from which we can infer Mses.
Schlegel and Ross retaliated against him because of his political affiliation We dismiss Mr.
Brzozowski’s claim for First Amendment retaliation against Mses. Schlegel and Ross but allow
him one last leave to timely amend his complaint to attempt to plead this claim consistent with
Federal Rule of Civil Procedure ll.

We dismiss Mr. Brzozowski’s First Amendment retaliation claims for (l) refusing to sign
secondary employment documents, (2) his political affiliation with the Democratic Party, (3)
criticizing Republican privatization ventures, and (4) assisting minorities in the Otiice of Diversity
and lnclusion, and (5) preventing him nom interviewing for an IT position

We grant Mr. Brzozowslci one last leave to amend his retaliation claims against (l) the
Commission for assisting minorities and (2) Mses. Schlegel and Ross for preventing him from
interviewing for an l'i` position

C. Mr. Brzozowski’s whistleblower claim is untimely.

Mr. Brzozowski claims the Commission violated the Pennsylvania Whistleblower Law.*ms
Mr. Brzozowski alleges his “Hring was in retaliation for his objections to the prime connectors
receiving contracts without attain[ing] the 10% DBE quotas.”“'E The Commission argues the

statute of limitations bars the claim.

15

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 72 of 91

“[N]o employer may discharge, threaten, or otherwise discriminate or retaliate against an
employee . . . [wlio] makes a good faith report . . . to the employer or appropriate authority fof]
an instance of wrongdoing or waste by a public body or an instance of waste by any other employer
as defined in this act.”‘07 “A person who alleges a violation of this act may bring a civil action iu
a court of competent jurisdiction for appropriate injunctive relief or damages, or both, within 180
days after the occurrence of the alleged yiolation.”108

Mr. Brzozowski alleges he protested about the DBE quotas “on and before December 11,
2013.”1“5a The Commission terminated Mr. Brzozowslci on December 26, 2013.“° Mr. Brzozowski
had until June 24, 2014 to bring this claim. Mr. Brzozowski sued on April 2?, 2015. Mr.
Brzozowski’s claim is untimely. Mr. Brzozcwski does not argue for tolling and we cannot find a
basis to toll the statute of limitations We dismiss Mr. Brzozowski’s whistleblower claim.

D. Mr. Brzozowski fails to state a claim against the Commission under thc Fair
Labor Standards Act, the Equal Pay Act, or the Fair Pay Act, or for unjust
enrichment or quantum meruit.

Mr. Brzozowski alleges the Commission violated the Fair Labor Standards Act, the Equal

Pay Act, and the Fair Pay Act stemming from his promotion to Executive Assistant. Mr.
Brzozowski also asserts state law claims for unjust enrichment and quantum meruit. Mr.
Brzozowski claims “[a]bout the time [he] was tested for Executive Assistant, [he] was interviewed
but not hired for Interchange l\/ianager.”\111 He further alleges around the same time, “Mike
Mierzejewski, Erie Paul, and Dennis McClennan were promoted to [Interchange Manager] for
$61K/year.”112 When he was hired as Executive Assistant, “he thought he heard in his phone call
that his salary would be $61K/year.””~" He later discovered he “would have to undergo training,
and until he was trained he will start at $SOK!year.”““ Mr. Brzozowski then “started attending in-

housc courses to become more qualified and more efficient at his job,” to “improve his clerical

16

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 73 of 91

skills,” to “perform his duties at his position,” and to prove “he had the background to perform
other positions such as Interchange l\./Ianager.”115 In 2012, the Ofl:ice of Diversity and Inclusion’s
budget was $325,000 for three employees and in 2013, the Office added three employees and its
budget increased to $400,000.“5 Mr. Brzozowski bases his Fair Labor Standards Act, Equal Pay
Act, and Fair Pay Act claims, and his state law claims for unjust enrichment and quantum meruit
on these aliegations. We address each in turn.

1. Mr. Brzozowski fails to state a claim under the Fair Labor Standards Act.

Mr. Brzozowski fails to allege which portion of the Fair Labor Standards Act we should
review. He does not allege the Commission failed to pay him overtime wages or minimum wage.
He does not allege the Commission retaliated against him because he engaged in activity protected
under the Act. We have no basis to allow a F air Labor Standards Act claim to proceed. We dismiss
Mr. Brzozowski’s claim under the Fair Labor Standards Act but grant him leave to timely amend
his complaint to attempt to plead this claim consistent with Federal Rule of Civil Procedure 11.

2. Mr. Brzozowski fails to state a claim under the Equal Pay Act.

Mr. Bizozowski alleges the Commission violated the Equai Pay Act. The Commission
argues Mr. Brzozowski fails to state a claim.

Congress prohibits employers from “discriminat{ing} between employees on the basis of
sex by paying wages to employees . . . at a rate less than the rate at which he pays wages to
employees of the opposite sex . . . for equal work on jobs the performance of which requires equal
sldll, effort and responsibility, and which are performed under similar working conditions”117 To
state a claim, Mr. Brzozowski must allege “employees of the opposite sex were paid differently
for performing ‘equai work’_~work of substantially equal skill, effort and responsibility, under

Sirnilar working conditions.”lm

17

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 74 of 91

Mr. Brzozowski fails to state a claim under the Equai Pay Act. Mr. Bizozowski fails to
allege the Commission paid employees of the opposite sex differently Mr. Brzozowski also fails
to allege he performed work equal to the Interchanger Managers’ work. in his response to the
motion to dismiss, Mr. Brzozowski alleges he “got paid lower than other female executive
assistants with iess time.”“g We cannot consider new facts alleged for the first time in a response120
Even if we consider this ailegation, courts have held such bare pleading insufficient to state a
clainn.]Lzl We dismiss Mr. Brzozowski’s Equal Pay Act claim with leave to amend if he can do so
consistent with Federal Rule of Civil Procedure l 1l

3. Mr. Brzozowski fails to state a claim under the Fair Pay Act.

Mr. Brzozowski claims the Commission violated the Fair Pay Act. The Commission argues
Mr. Brzozowski fails to state a claim under the Act.

Under TitIe VII, Congress prohibits employers from “fail[ing] or refus[ing] to hire or to
discharge any individual, or otherwise to discriminate against any individual with respect to his
compensation, terms, conditions, or privileges of employment, because of such individual's race,
color, reiigion, sex, or national origin.”‘Lzz With the Fair Pay Act, Congress added:

[A]n unlawful employment practice occurs, with respect to discrimination in

compensation in violation of this subchapter, when a discriminatory compensation

decision or other practice is adopted, when an individual becomes subject to a

discriminatory compensation decision or other practice, or when an individual is

affected by application of a discriminatory compensation decision or other practice,
including each time wages, benefits, or other compensation is paid, resulting in

whole or in part nom such a decision or other practice1251

Congress enacted the Fair Pay Act to “reinstate the law regarding the timeliness of pay

compensation claims” to allow the statute of limitations to accrue with “each paycheck that stems

from a discriminatory compensation decision or pay structure.”“‘* The Fair Pay Act does not apply

18

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 75 of 91

when the piaintiifhas not alleged wage discrimination125 Our court of appeals decided “the [Fair
Pay Act] does not apply to failure-to-promote claims.”m

Mr. Brzozowsl<i’s Fair Pay Act claim fails because he fails to allege wage discrimination
Mr. Brzozowski compares his salary to three other male employees promoted to a different
position While Mr. Brzozowski alleges his national origin, he fails to these employees’ national
origins Assuming Mr. Brzozowski alleges failure to promote, he cannot bring such claim under
the Fair Pay Al':.t.l""7 We dismiss Mr. Brzozowski’s Fair Pay Act claim with leave to amend if he

can do so consistent with Federal Rule of Civil Procedure ll.

4. Mr. Brzozowski fails to state a claim for unjust enrichment or quantum
meruit.

Mr. Brzozowski alleges unjust enrichment against the Commission for “keeping [him} at a
low salary.”m Mr. Brzozowski also alleges quantum meruit “where the firing prohibited [hirn]
from recouping the pay increases expected after taking training courses.”129 The Commission
argues the statute of limitations bars these claims or alternatively, Mr. Brzozowski fails to state a
claim.

The statute of limitations for unjust enrichment and quantum meruit claims under
Pennsylvania law is four years. 130 Mr. Brzozowski claims he unjustly enriched the Commission by
his work after it terminated him in December 2013 before he received a pay increase Mr.
Brzozowski irst alleged unjust enrichment in his Amended Complaint on March 30, 2016. The
statute of limitations does not bar these claims.

Under Pennsylvania law, Mr. Brzozowski must allege the same elements for quantum
meruit and unjust enrichment131 Mr. Brzozowski must allege (1) he conferred benefits on the
Commission, (2) the Commission appreciated the benefits, (2) the Commission accepted and

retained the benefits “under such circumstances that it would be inequitable for defendant to retain

19

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 76 of 91

the henth without payment of value.”132 Mr. Brzozowski “must show that the party against whom
recovery is sought either mongiiilly secured or passiver received a benefit that would he
unconscionable for the party to retain without compensating the provider.”133

As for Mr. Brzozowski and any other employee, an employee must allege he did “more
than work to the best of his abilities for defendant as he was engaged to do.”*`=m

Mr. Brzozowski fails to state a claim for either unjust enrichment or quantum meruit. He
claims because the Commission fired him before he completed training, the Commission denied
him the pay increase he expected after completion He acknowledges he took irl-house courses to
become “more efficient at his job” and to “perform his duties at his position.”135 Mr. Brzozowski
essentially asserts he improved his own job skills, so he could “Work to the best of his abilities.”
Mr. Brzozowski does not allege he paid for the in-house courses or the Commission failed to
compensate him for time spent taking the courses.

We see no facts from which we can infer Mr. Brzozowski conferred benefits on the
Commission sufficient to state a claim for unjust enrichment or quantum meruit We dismiss Mr.
Brzozowski’s claims for unjust enrichment and quantum meruit with leave to amend if he can do
so consistent with Federal Rule of Civil Procedure 11.

E. Mr. Brzozowski fails to state a claim against the Commission under Title VII, the
Pennsylvania Human Rights Act, or the Age Discrimination in Employment Act.

Mr. Brzozowski alleges the Commission discriminated against him based on his national

origin, sex, and age. The Commission argues Mr. Brzozowski fails to state a ciaim. We agree With

the Commission

20

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 77 of 91

1. Mr. Brzozowski fails to state a claim for national origin discrimination
under Title VII or the Pennsylvania Human Rights Act.“6

Mr. Brzozowski alleges national origin discrimination in his termination and possibly-
under a most liberal interpretation-a hostile work environment He alleges on December ll,
2013, Ms. Ross “vcrbally threatened both [Mr. Brzozowski and Ms. Ojo] in Italian, a
discriminatory act derogatory to Mr. Brzozowski of Polish Descent and an act of national origin
discrirnination.”137 He timber alleges as a “result of Defendants’ conduct . . . [Mr. Brzozowski}
was wrongliilly tenninated.”l” The Commission argues Mr. Brzozowski fails to state a claim for
wrongful termination and cannot plead a hostile work environment claim alleging a single instance
of discrimination Mr. Brzozowski also fails to plead his national origin as either Poland or the
United States or how a person speaking Italian in his presence is discrimination

Under Title VII, an employer may not “discriminate against any individual with respect to
his compensation, terms, conditions, or privileges of employment, because of such individual’s
race, color, religion, sex, or national origin.”“39 To state a claim for hostile work ei:lvironment1 Mr.
Brzozowski must ailegc: (1) he suffered intentional discrimination because of his national origin;
(2) the discrimination was severe and pervasive; (3) the discrimination detrimentally affected him;
(4) the discrimination would detrimentally affect a reasonable person of the same national origin;
and (5) the existence of respondeat superior liability “° A single isolated incident, unless extremely
serious, is not sufficient to sustain a hostile work environment claim.“‘JL

We fail to see how an employee’s single threat in Italian constitutes discrimination against
Mr. Brzozowski based on his Polish heritage but allegedly American national origin. As Mr.
Brzozowski fails to allege what Ms. Ross said, we cannot determine the severity of the statement

or whether Mr. Blzozowski suffered intentional discrimination because of his Polish heritage Mr.

21

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 78 of 91

Brzozowski also fails to allege the discrimination detrimentally affected him and the
discrimination would detrimentally affect a reasonable person of Polish origin.

In his response to the motion to dismiss, Mr. Brzozowski argues the Commission subjected
him to more than one instance of discrim'mation, including Mr. Gillen forcing him to fill out the
secondary employment application and Ms. Ross’s complaint Mr. Brzozowski made disparaging
comments to a black co-worker. 1‘2 But these facts do not show discrimination based on Mr.
Brzozowski’s Polish heritage

Mr. Brzozowski alleges as a “result of Defendants’ conduct . . . [Mr. Brzozowski] was
wronngy terrninated.”143 To the extent Mr. Brzozowski claims wrongful termination under Title
VII, he must allege: “(l) [he] is a member of a protected class; (2) [he] is qualified for her position;
(3) an adverse employment action was taken against [him]; and (4) that employer treated similarly
situated persons from a different class more favorably, raising an inference of discrimination.”l““

Mr. Brzozowski fails to raise an inference of discrimination While he alleges his national
origin, he fails to allege the Commission treated similarly situated employees from a different class
more favorabiy. We dismiss Mr. Brzozowski’s national origin discrimination claims for wrongful
termination and hostile work environment without prejudice to allow him to timely plead facts
under Federal Rule of Civil Procedure il.

2. Mr. Brzozowski fails to state a claim for sex discrimination under Title VII
or the Pennsylvania Human Rights Act.l“5

Mr. Brzozowski alleges the Commission discriminated against him based upon his Sex. He

claims he “applied for positions that arc historically held by women and he was discriminated for
his sex.”“‘fj Mr. Brzozowski alleges no other facts supporting a claim for sex discrimination The

Commission argues Mr. Brzozowski fails to state a claim.

22

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 79 of 91

Mr. Brzozowsi<i refers to a claim for “reverse discrimination.”“'" To state a claim, Mr.
Brzozowslti must allege (l) “[he] was qualified for the position in question, (2) [he] suffered an
adverse employment action, and (3) the evidence is adequate to create an inference that the adverse
employment action [or less favorable treatment] Was based on a trait protected by Title VII.”148

Mr. Brzozowski fails to allege facts from which we can infer sex discrimination He
attaches his EEOC Charge of Discrimination:

On or about October 2013, l discovered that Aiice Sebring (Female, Legal

Assistant) and Anna Marcella (Femalc, Legal Secretary) were hired for their

respective positions l was never given the chance to apply to either position

because they were not posted. Ms. Sebring and Ms. Marcella were both hired as
external candidates I also applied for Bxecutive Assistant lnfonnation Technology

on Septernber 26, 2013, and was not selected for that position either. 149
Mr. Brzozowski also attaches the EBOC’s response:

You were hired in 5/03 as a Supplemental Toil Collector, and in 2012 applied for,

and were promoted to, Executive Assistant. Regarding the positions of Legal

Assistant and Legal Secretary which you could not apply for, the record indicates

that both positions were classified as “confidential,” and so were not posted

internally in accordance with policy.‘~"*°

Mr. Brzozowski fails to state a claim for sex discrimination Mr. Brzozowski merely
concludes the Commission discriminated against him. As Judge Stengel noted, the EEOC letter
undermines Mr. Brzozowski’s claim, as the EEOC concluded Mr. Brzozowski could not apply for
the Legal Secretary and Legal Assistant positions because the Commission posted the positions
for external candidates under a Commission policy. The Commission treated all employees, men

and women, the same by posting the job only for non-employees. We dismiss Mr. Brzozowski’s

claims for sex discrimination with leave to amend if he can do so consistent With Federal Ruie of

Civil Procedure ll.151

23

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 80 of 91

3. Mr. Brzozowski fails to state a claim for age discrimination

Mr. Brzozowski claims the Commission discriminated against him because of his age. Mr.
Brzozowsl<i generally alleges he is “a member of protective class at 58 years old under AD]E'IA.”152
Mr. Brz.ozowski also alleges “at the time of his latest employment [he] was 58 years old and was
subjected to age d.iscrimination.”153 The Commission argues Mr. Brzozowski fails to state a claim.

An employer cannot “fail or refuse to hire or to discharge any individual or otherwise
discriminate against any individual with respect to his compensation, tenns, conditions, or
privileges of employment, because of such individuals age.”154 To state a claim for age
disorimination, Mr. Brzozowslci must alleges “(i) he is older than 40; (2) he applied for and was
qualified for the position; (3) he suffered an adverse [employment] action; and (4) he was replaced
by a sufficiently younger person to support the inference of age discrimination.”’~$$

Mr. Brzozowski pleads no facts giving rise to an inference of age discrimination Whiie
Mr. Brzozowslci alleges adverse employment actions including a failure to promote and his
termination, he fails to allege the Commission replaced him with a younger person. Mr.
Brzozowski concludes he was “subj ected to age discrimination,” but he cannot state a claim with
a mere conclusion 155

ln his response to the motion, Mr. Brzozowski argues he “was discriminated against by the
hiring of many younger employees in the Human Relations Department.”157 We cannot consider
new facts presented for the first time in response.158 Even considering this argument, Mr.
Brzczowski fails to allege the positions, whether he applied for these positions, his age when he
applied, and the ages of the employees hired and their positions Mr. Brzozowski’s general

conclusion does not suffice We grant the Commission’s motion to dismiss Mr. Brzozowski’s

24

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 81 of 91

claim for age discrimination with leave to amend if he can do so consistent with Federal Rule of
Civil Procedure 11.

F. Mr. Brzozowski fails to state a due process claim.

Mr. Brzozowski alleges Ms. Schiegel deprived him of due process Mr. Brzozowski alleges
“[i]n a letter dated December 26, 2013 , Patricia F. Schlegel, Director of Human Resources, without
evidence and proper due process Constitutional rights terminated [hirn] for misconduct.”l” Ms.
Schlegel argues Mr. Brzozowski had no property interest in his employment

Under the Fourteenth Amendment, no state shall “deprive any person of life, liberty, or
property, Without due process of law."ls° To state a claim for deprivation of procedural due process,
Mr. Brzozowski must allege “( 1) he was deprived of an individual interest included within the
Fourteenth Amendment's protection of ‘life, liberty, or property,’ and (?.) the procedures available
to him did not provide ‘due process of law.’”“"1

Procedural due process applies “only to the deprivation of interests encompassed by the
Fourteenth Amendment’s protection of liberty and property.”““2 State law determines whether Mr.
Brzozowski has a property interest in his employment163 “To have a property interest in a job . . .
a person must have more than a unilateral expectation of continued employment; rather, she must
have a legitimate entitlement to such continued cmployment.”164

Under Pennsylvania law, Mr. Brzozowslci can claim a property interest in his employment
under a Statute Or contract155 A public employee in Pennsylvania is an employee-at-will, in other
words, he “serves at the pleasure of her employer and thus has no legitimate entitlement to
continued employment.”166

Mr. Brzozowski fails to allege a property interest in his employment As a public employee,

the Commission could terminate Mr. Brzozowski at will. He fails to allege a statute or a contract

25

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 82 of 91

granting him a property interest Mr. Brzozowski fails to state a claim for deprivation of due
process. We dismiss Mr. Brzozowski’s due process claim.

III. Conclusion

We grant Defendants’ motion to dismiss Mr. Brzozowski’s Amended Complaint. We grant
the motion of William K. Lieberman, A. Michael Pratt, Pasquaie T. Deon, Sr., Sean Logan, Barry
J. Schoch, Judy Treaster, Patricia Caro, J ill Davis, David Srnith, and Lynn Feeman with prejudice
We grant Defendants’ to dismiss without prejudice and grant Mr. Brzozowski leave to timeiy
amend only his: (1) First Amendment retaliation claim against the Commission for assisting
minorities; (2) First Amendment retaliation claim against Patricia Schlegel and Dorothy Ross for
preventing him from interviewing for the IT position; (3} Fair Labor Standards Act, Equal Pay
Act, Fair Pay Act, quantum meruit, and unjust enrichment claims against the Commission; and,
(4) national origin, sex, and age discrimination claims against Commission

We dismiss claims against the Pennsylvania State Police, Corporal Kernaghan, and
Governor Corbett without prejudice As our court of appeals found, Mr. Brzozowski’s claims

against these parties will not accrue unless and until his underlying traffic conviction is invalidated

 

l Wiliiam K. Lieberman, A. Michael Pratt, Pasquale T. Deon, Sean Logan, Barry J. Schoch,
Patricia Schlegel, Judy Treaster, Dorothy Ross, Patrick Caro, Jill Davis, David Smith, Lynn
Feeman (the individual Commission Defendants); Although not directly a&iliated with the
Commission, the pro se Plaintiff also names Thomas W. Corhett, “Troop T” of the Pennsylvania
State Police, and Cpl. Shawn Kernaghan (the police defendants).

2 While Mr. Brzozowski alleges a rambiing disjointed history of complaints regarding his
employment with the Pennsylvania Tumpike Commission and its political views and practices in
the amended complaint his remaining claims arise from a relatively limited number of plead facts

3 ECF Doc. No. 38 at 1{ 36. Due to review in our court of appeals, we are today reviewing facts
plead as of a March 3{), 2016 Amended Complaint. We are not aware of Mr. Brzozowski‘s present

affiliations

trd.

26

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 83 of 91

 

5 lai at 11 79.
b la at 1111 42, 44.

7 Id. ati} 58.

8 ld.

9 Id. ar11 56.

“’ 1a ar11 59.

" Id. ar 11 60.

11 1a ar 11 63.

'3 Id. at 11 64. Mr. Brzozowski did not name Mr. Gillen as a defendant
14 Id. at 1[ 65.

15 Id. at Ex. AM~34.

16 1a ar 111 66-67.

" rd. ar11 67.

13 1a at 11 6a

19 Id. at 11 70; Ex. AM-3 7.
10 1a a 11 69.

21 Id. at 11 71.

22 m at11 75.

23 Id.

24 Id. at 1111 77, 85.

15 1a at 11101.

26 1a ar11102.

17 Id. at11103.

27

 

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 84 of 91

 

231a at11104.
29 la at11 87.
3°1.».1. ar 11 88.
31 Id. at1[ 89.
321¢1. ar 11107.
33 Id. at1111105-06.
341¢£ ar11125.
351¢£ at1[ 126.
36 m ar11110.
37 m

381¢1. ar11111.
391¢1. at11112.
“° Id. at11127.
41 Id. at11128.
42 Id. at 11129.
43 Id. at 11 130.
44 Id. ar11 131.
451d

461¢£ at11 135.
‘*7 Id. a Ex. AM-zs.
481d

“91¢1.

50 Id

28

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 85 of 91

 

51 Id. ar11135.

55 Id. ar1111 132, 137.
55 Id. ar11137.

S‘Ud. ar11134.

55 Id. ar11136.

56 Id

57 ldf at 11 5.

58 Id. ar Ex. AM_zs.
59 Id_

60 Id_

51 Id. at Ex. AM-'?.
52 Id. ar Ex. AM-z.
63 ECF Doc. No. 38.
64 ECF Doe. Ne. 41,
55 ECF Dae. Ne. 42.
66 ECF Dcc. No. 43.

67 ECF Doc. No. 44.

63 Brzazowsld v. Pennsylvania Tplc Comm ’n, No. 16-3706, 2018 WL 3057002, at *4 (3d Cir. Jlme
20, 2018).

69 ECF Doc. Nos. 56, 65.

70 When considering a motion to dismiss “[w]e accept as true all allegations in the plaintiffs
complaint as well as all reasonable inferences that can be drawn from them, and we construe them
in a light most favorable to the non-movant.” Tatis v. Allz`ed Inster.s'tate, LLC, 882 F.3d 422, 426
(3d Cir. 2018) (quoting Sherz`dan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 20l0)).
To survive dismissal, “a complaint must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.”’ Ashcroj? v. Iqbal, 556 U.S. 662, 678 {2009) (quoting
Be!l Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility When the

29

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 86 of 91

 

plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Our Court
of Appeals requires us to apply a three-step analysis under a l2(b)(6) motion: (l) “it must ‘talc[e]
note of the elements [the] plaintiff must plead to state a claim;”’ (2) “it should identify allegations
that, ‘because they are no more than conclusions, are not entitled to the asslunption of truth;”’ and,
(3) “[w]hen there are well-pleaded factual allegations, [the] court should assume their veracity and
then determine whether they plausibly give rise to an entitlement for relief.” Connelly v. Lane
Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 675, 679).

7‘ Mr. Brzozowski did not sue Pennsylvania State Police Troop, Corporal Kemaghan, and
Governor Corbett in his Amended Complaint. Mr. Brzozowski failed to remove these defendants
from his April 27, 2015 initial complaint, which contained allegations of police misconduct against
these three defendants (the police misconduct defendants). On February 25, 2016, Judge Stengel
dismissed claims against the Pennsylvania State Police, Corporal Kernaghan, and Governor
Corbett with prejudice ECF Doc. No. 34 at p. 24. Our court of appeals affirmed, while modifying
the judgment as a dismissal without prejudice Brzozowski v. Pennsylvaan Tpk Comm ’n, No. 16-
3706, 2018 WL 3057002 (3d Cir. lone 20, 2018). Our court of appeals recognized Mr.
Brzozowslci’s claims against the Pennsylvania State Police, Corporai Kernaghan, and Governor
Corbett have not yet accrued and will not accrue unless his conviction is invalidated Id. ln his
Amended Complaint, Mr. Brzozowsl<i fails to allege facts which may allow us to find these claims
have accrued. We dismiss the Pennsylvania State Poljce, Corporal Kernaghan, and Governor
Corbett from the case without prejudice Mr. Brzozowski may bring these claims if and when they
accrue

55 ECF Doc. No. 34 ar p. 24 (memerandum); ECF Doc. No. 35 11 3 (orda).
73 ECF Doc. No. 34 at p. 24; ECF Doc. No. 35 at p. l.

74 Brzazowski, 2018 WL 3057002, at *2 (modifying the dismissal of the initial complaint against
the police misconduct defendants to reflect “they are dismissed without prejudice” and “otherwise
affirm[ing] the District Court’s dismissal of Brzozowski’s initial complaint,” noting “Mr.
Brzozowski failed to allege facts raising a plausible inference of discrimination”).

75 Am. Civil Liberrz'es Union v. Mukasey, 534 F.3d 181, 187 (3d Cir. 2008) (“[W]hen a court
decides upon a rule of law, that decision should continue to govern the same issues in subsequent
stages in the same case.”); Davis v. William.rcn, No. 08-2009, 2009 WL 136815, at *5 (M.D. Pa.
Jan. 20, 2009) (dismissing amended complaint after the plaintiff re-plead claims from his initial
complaint the court dismissed with prejudice).

76 ECF Doc. No. 38 11 67 . We note Mr. Brzozowsl<i did not name Mr. Gillen as a defendantl

77 Id. at 11 74.

tt 1a a 11 72.

30

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 87 of 91

 

79 Douglas v. Joscph, 656 F. App’x 602, 605 (3d Cir. 2016) (“A statute-of-limitations defense may
be raised by a Rule 12(b)(6) motion if the limitations bar is apparent on the face of the complaint.”).

30 Roseberry v. City ofPhiIadelphia, NO. 14-2814, 2016 WL 826825, at *7 (E..D. Pa. Mar. 3, 2016),
ajj”’d, 716 F. App’x 89 (3d Cir. 2017) (applying Pennsylvania’s two~year statute of limitations to
the plaintiffs First Amendment retaliation claim).

31 ncr Doc. No. 38 11 62.
32 As Mr. Brzozowski proceeds pro se, we construe his allegations liberally. Higgs v. Attfy Gen,,
655 P.§d 333, 339 (3d Cir. 2011) (citing E.S'telle v. deble, 429 U.S. 97, 106 (1976]; Haines v.
Kemer, 404 U.S. 519, 520-21 (1972)).

83 Roseberry, 2016 WL 826825, at *7.

84 ECF Doc. No. 38 1l 85.

35 Id. ata 117.

36 Id. at 1§ 75 .

57 Roseberry, 2016 WL 826825, at *7.

89 Fed. R. Civ. P. l$(C)(l)(B).

90 Glover v. F.D.LC., 698 F.3d 139, 146 (3d Cir. 2012)`

91 Id.

92 Id. at 147.

93 ECF Doc. No. 38 11 92.

94 Id. ali 123.

95 Nicinz' v. Morra, 212 F.3d 798, 806 (3d Cir. 2000).

96 Rode v. Dellarciprete, 845 F.Zd 1195, 1207 (3d Cir. 1988) (citing Parraa‘ v. Taylor, 451 U.S.
527, 537 n.3 (1931)).

97 Natale v. Camden Cmy. Corr. Facz`lity, 318 F.3d 575, 584 (3d Cir. 2003).
93 Hal v. Borough ofKurzrown, 455 aaa 225, 241 pa cir. 2006).

99 ECF Doc. No. 65 at p. 9.

31

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 88 of 91

 

mo Hammond, 2001 WL 823637, at *2.
m ECF Doc. No. 38 11 89.
1111 1a at 11 37.

1111 1a at 11 90.

1111 tamm v. Maranez, No. 12-4329, 2013 wL1235416,at l13 (D.N.J. Mar. 26, 2013) (queang
inian v. city afJersey Ciq», 709 ssa 181, 189 (3d cir. Mar.s, 2013)).

105 43 P.S. § 1421.

116 ECF Doc. Ne. 33 11 96.

107 Eaves-Voyles v. Almost Family, Inc., 198 F. Supp. 3d 403, 407 (M.D. Pa. 2016) (quoting 43
P.s. § 1423(&)).

1°11 43 P.s. § 1424(a).
109 BCF Doc. No. 38 ij 128.

"° Id. at 11 5 .

1111¢ at1[101.

1111¢1. ariz 102.

111Id. at1;103.

1141d. ar11104.

115 Id. at 1111 105-06.

11111¢1 arm 111-12.

117 29 U.S.C. § 206((1).

118 Stanziale v. Jargowslg), 200 F.Sd 101, 107 (3d Cir. 2000) (citing 29 U.S.C. § 206(d)).
119 ECF Doc. No. 65 at p. 11.

120 Hammond, 2001 WL 823637, at *2.

121 See, e.g., names v. Detaware nep 'r afLabor, No. 15-00190, 2015 WL 3793539, ar *3 (D. net
June 17, 2015) (granting motion to dismiss when plaintiff merely alleges “she has performed the

32

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 89 of 91

 

same duties and that her position has required the same skiil, effort, and responsibility as her male
co-worker while being paid less than him.”).

122 42 U_S,C_ § 2000e-2(a](1)-
123 1a at § 2000¢~5(¢)(3)(A)~

124 Funayama v. Nichz'a Am. Corp., No. 12-5406, 2014 WL 1013484, at 1‘4 (E.D. Pa. Mar. 14,
2014), aj]"d, 582 F. App’x 100 (3d Cir. 2014) (quoting NoeI v. The Boez'ng Co. , 622 F.Sd 266, 271
(3d Cir. 2010)).

115 Aubrey v. City of Bethlehem, Fz're Dep ’1‘, 466 F. App’x 88, 94 (3d Cir. 2012) (“['[]he Leadbetter
Act does not apply, and therefore cannot excuse a time barred claim, when a plaintiff has not

alleged Wage disclimination.”).
111 Noez, 622 F.3d ar 273.

1271d
1211 ECF Doc. No. 38 11 113.D.
1191¢ 3111113£.

1311 Holmes v. Smith, 94 F. App’x 905, 907 (3d Cir. 2004) (quantum meruit); Segal v. Zieleniec,
No. 13-7493, 2015 WL 1344769, at *3 (E.D. Pa. Mar. 24, 2015)(\1113'1131 enrichment

131 Burton Imaging Grp. v. Toys "R” Us, Inc., 502 F. Supp. 2d 434, 440 (E.D. Pa. 2007).

131 McGoIdrick v. TruePosz'tion, Inc. , 623 F. Supp. 2d 619, 624 (E.D. Pa. 2009) (quoting AmeriPro
Search, Im:. v. Fleming Steel Co., 787 A.2d 988, 991 (Pa. Super. Ct. 2001).

111 Bowden v. ne Schenker, 693 F. App’x 157, 160 (3a Cir. 2017) (cisng Mcooldrick, 623 F.
Supp. 2d at 624) {dismissing at-will employee’s claim for unjust enrichment when she received a
salary for work perfonned).

134 McGuc/cin v. Brandywine Realiy Tr., 185 F. Supp. 3d 600, 607-08 (E.D. Pa. 2016).

135 ECF Doc. No. 38 11 105-06.

136 We apply the same analysis for Mr. Brzozowski’s Title VII and Pennsylvania law claims
“Clailns under the PHRA are interpreted coextensiver with Title VII claims.” Clair v. Agusta
Aerospace Corp. , 592 F. Supp. 2d 812, 818 (E.D. Pa. 2009) (qucting Atkinson v. LaFayerte Coll.,
460 F.3d 447, 454 (3d Cir. 2006)). We apply our holding on national origin discrimination to Mr.
Brzozowski’s Title VII and Pennsylvania law claims

111 ECF Doc. No. 33 11 136.

33

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 90 of 91

 

111 rd. a11I138.
119 42 U.s.C. § 2000¢-2(21)(1).
1111 Davis v. City of Newark, 285 F. App’x 899, 902 (3d Cir. 2008).

111 Caver v. City ofTren:on, 420 F.sd 243, 262 (3d Cir. 2005).
112 ECF Doc. No. 65 at p. 5.

111 ncr Doc. No. 38 11 13a

144 Fortes v. Boyertown Area Sch. Dist., No. 12-6063, 2014 WL 3573104, at *8 (E.D. Pa. July 18,
2014) (citing Sarullo v. US. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003)).

115 We apply the same analysis for Mr. Brzozowski’s Title VII and Pennsylvania law claims
“Claims under the PHRA are interpreted coextensiver with Title VII claims.” Clair, 592 F. Supp.
2d 812, 818 (quoting Atkinson, 460 F.3d at 454). We apply our holding on sex discrimination to
Mr. Brzozowski’s Title VII and Pennsylvania law claims.

1“° ECF Doc. No 38 11 4.d.

111 Koller v. Riley R:'per Hollin & Colagreco, 850 F. Supp. 2d 5 02, 517 (E.D. Pa. 2012) (explaining
“reverse discrimination” exists when “a non-protected class is the target of the alleged

discrimination”).
148 ]d_
149 ECF Doc. No 38 at Ex. AM-?.

1511@'. arEx. AM-2.

151 Judge Stengel dismissed Mr. Brzozowski’s claim for sex discrimination in his initial complaint
for failure to state a claim. Mr. Brzozowski alleged the same bare conclusion of sex discrimination
and attached the same EEOC charge and response letter. Judge Stengel dismissed the claim stating
“Mr. Brzozowski’s complaint fails to adequately allege facts that give rise to a reasonable
expectation that discovery will reveal evidence of discrimination.” ECF Doc. No. 34 at p. 12-13.
In affirming dismissal of the initial complaint, our Court of Appeals opined “we agree With the
District Court that Brzozowski failed to allege facts raising a plausible inference of
discrimination.” Brzozowskz`, 2018 WL 3057002, at *6 n.3. Mr. Brzozowsl<i failed to amend his
complaint to adequately plead sex discrimination

152 ECF Doc. No. 38 1[ l.
151 1a at 11 4.b.

154 29 U.S.C. § 623(3.)(1).
34

 

Case 5:15-cv-02339-|\/|AK Document 68 Filed 01/04/19 Page 91 of 91

 

155 Sorgini v. Wissahickon Sch. Dist., 274 F. Supp. 3d 291, 297 (E.D. Pa. 2017).

156 Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir. 2016) (“[A}llegations . . . being
merely conclusory are not entitled to the presumption of truth.”).

111 ECF Doc. No. 65 at p. 4.

158 Hammond, 2001 WL 823637, at *2.
159 ECF Doc. No. 38 ‘[[ 5.

1611 U.S. Const. amend. XIV.

161 Swedron v. Baden, No. 08-1095, 2008 WL 5051399, at *5 (W.D. Pa. Nov. 21, 2008] (quoting
Hz'll v. Borough ofKutztown, 455 F.3d 225, 234 (3d Cir. 2006)).

161 ad ofRegenrs ofsrare Colleges v. Rorh, 408 U.s. 564, 569 (1972).
163 Elmore v_ Cleary, 399 F.3d 279, 232 (3d cir. 2005).
1111 Hsll, 455 md at 234.

115 Heneghaa v. Norzhampron cm¢y. Coll., 801 F. supp. 2d 347, 356 (E.D. Pa. 2011), apa 493 F.
App’x 257 (3d ca 2012).

166 Elmore, 399 F.3d at 282 (citing Scort v. Philadeiphia Parkz`ng Auth., 166 A.2d 278, 280 (Pa.

1960) (“A public employee takes his job subject to the possibility of summary removal by the
employing authority.”).

35

 

